

Exhibit 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 29, 2020, among PEBBLEBROOK HOTEL, L.P.,
a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (the “Parent REIT”), each Guarantor
(defined below) party hereto, each Lender (defined below) party hereto, and U.S.
BANK NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent;”
the Administrative Agent and Lenders are each a “Credit Party” and collectively
“Credit Parties”).


R E C I T A L S


A.The Borrower, the Parent REIT, certain guarantors (each, a “Guarantor” and
collectively “Guarantors;” the Borrower, the Parent REIT and the Guarantors are
each, a “Loan Party” and collectively, the “Loan Parties”), the Administrative
Agent and certain lenders (each, a “Lender” and collectively, “Lenders”) are
parties to that certain Amended and Restated Credit Agreement dated as of
October 13, 2017 (as may be modified, amended, renewed, extended, or restated
from time to time, the “Credit Agreement”).


B.The parties hereto desire to amend the Credit Agreement, subject to the terms
and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.


2.    Amendments to the Credit Agreement. On and as of the date hereof, the
Credit Agreement is hereby amended (including schedules and exhibits thereto) to
delete the red font stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the blue font double-underlined
text (indicated textually in the same manner as the following example: double-
underlined text) as set forth in in the composite conformed copy of the Credit
Agreement attached hereto as Exhibit A.


3.
Amendments to other Loan Documents.



(a)All references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement, as modified and amended hereby, and
as may, from time to time, be further amended, modified, extended, renewed,
and/or increased.


(b)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.


4.
Conditions Precedent. This Amendment shall not be effective unless and until:










--------------------------------------------------------------------------------




(a)the Administrative Agent receives fully executed counterparts of this
Amendment signed by the Loan Parties, the Administrative Agent and the Required
Lenders;









--------------------------------------------------------------------------------





(b)the Administrative Agent receives a certificate of a Responsible Officer of
each Loan Party certifying (i) the incorporation, formation and organization
documents, as the case may be, of such Loan Party (or that there have been no
changes thereto since the date last certified to the Administrative Agent), (ii)
resolutions or other action of such Loan Party authorizing this Amendment and
the other documents executed by the Loan Parties in connection herewith, (iii)
the identity, authority, incumbency and signatures of each Responsible Officer
executing this Amendment and any other document executed in connection herewith,
and (iv) such other matters as the Administrative Agent may reasonably require;


(c)the Administrative Agent receives evidence dated within thirty (30) days as
of the date hereof that each Loan Party is validly existing and in good standing
in its jurisdiction of incorporation, formation or organization, as the case may
be;


(d)the Administrative Agent receives a favorable opinion of counsel of Honigman
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender and in form and substance reasonably acceptable to the Administrative
Agent;


(e)upon the reasonable request of any Lender made at least five (5) days prior
to the date hereof, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least two (2) days prior to the date hereof;


(f)at least five (5) days prior to the date hereof, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
as set forth in 31 C.F.R. §1010.230 (the “Beneficial Ownership Regulation”)
shall have delivered, to each Lender that so requests, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation in relation
to such Loan Party (a “Beneficial Ownership Certification”);


(g)the representations and warranties in the Credit Agreement, as amended by
this Amendment, and each other Loan Document are true and correct in all
material respects on and as of the date of this Amendment as though made as of
the date of this Amendment except to the extent that (i) any of them speak to a
different specific date, in which case they shall be true and correct in all
material respects on and as of such earlier date; provided, that for purposes of
this Amendment, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Credit Agreement, or (ii) the facts on which any of them
were based have been changed by transactions contemplated or permitted by the
Credit Agreement;


(h)the Administrative Agent receives payment of all reasonable fees and expenses
of the Administrative Agent in connection with this Amendment;


(i)the Borrower shall have paid to the Administrative Agent, for the benefit of
the Credit Parties, all fees required to be paid on or before the date hereof in
connection with this Amendment;


(j)the Borrower and the Parent REIT shall have entered into amendments to all
Specified Debt, each in form and substance reasonably satisfactory to the
Administrative Agent, as necessary to conform the applicable terms of such
Specified Debt to the amendments set forth herein;


(k)the Administrative Agent and the holders (or an authorized representative
thereof) of all Specified Debt shall have entered into the Intercreditor
Agreement; and







--------------------------------------------------------------------------------





(l)
after giving effect to this Amendment, no Default or Event of Default exists.



5.    Ratifications. Each Loan Party, (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and liens granted, conveyed, or assigned to or
for the benefit of the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future obligations of the Borrower under the Credit Agreement and the other Loan
Documents, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as the Administrative Agent may request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.


6.    Representations. Each Loan Party, represents and warrants to the Credit
Parties that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by each applicable Loan Party; (b) no action
of, or filing with, any governmental authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by any Loan Party of this Amendment except for those which have been obtained;
(c) the Loan Documents, as amended by this Amendment, are valid and binding upon
each Loan Party and are enforceable against each Loan Party in accordance with
their respective terms, except as limited by Debtor Relief Laws;
(d) the execution, delivery, and performance by each applicable Loan Party of
this Amendment does not require the consent of any other Person and do not and
will not constitute a violation of any laws, agreements, or understandings to
which any Loan Party is a party or by which any Loan Party is bound except for
those which have been obtained; (e) all representations and warranties in the
Loan Documents are true and correct in all material respects except to the
extent that (i) any of them speak to a different specific date, in which case
they shall be true and correct in all material respects on and as of such
earlier date; provided, that for purposes of this Amendment, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement, or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement; (f)
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects; and (g) no Default or Event of
Default exists.


7.    Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.


8.    RELEASE. THE LOAN PARTIES HEREBY ACKNOWLEDGE THAT, AS OF THE DATE HEREOF,
THE OBLIGATIONS UNDER THE CREDIT AGREEMENT AND UNDER THE OTHER LOAN DOCUMENTS
ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE FROM THE ADMINISTRATIVE AGENT. EACH LOAN PARTY HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENTS, EMPLOYEES, SUCCESSORS, AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER ARISING FROM OR WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF
WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING,







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
FOREGOING RELEASE DOES NOT APPLY TO ANY ACT OR OMISSION OF ANY RELEASED PARTY
FIRST OCCURRING AFTER THE DATE HEREOF.


9.    Electronic Signatures. This Amendment and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Amendment (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. Each Loan
Party agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on such Loan Party to the same extent
as a manual signature, and that any Communication entered into by Electronic
Signature, will constitute the legal, valid and binding obligation of such Loan
Party enforceable against such in accordance with the terms thereof to the same
extent as if manually executed. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include use
or acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of any Loan Party
without further verification and (b) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by such
manually executed counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.


10.    Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts (originals or facsimile copies followed by originals) with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.


11.    ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.









--------------------------------------------------------------------------------





12.    Parties. This Amendment binds and inures to each Loan Party and each
Credit Party, and their respective successors and permitted assigns.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]









--------------------------------------------------------------------------------





EXECUTED as of the date first stated above.




BORROWER:    PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its general partner


By:     /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Executive Vice
President and Chief Financial
Officer


PARENT REIT:                    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust


By:     /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Executive Vice
President and Chief Financial
Officer




GUARANTORS:
HUSKIES OWNER LLC, a Delaware limited liability company

BLUE DEVILS OWNER LLC, a Delaware
limited liability company
PORTLAND HOTEL TRUST, a Maryland
real estate investment trust


By:     /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Vice President and
Secretary
                                
























Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust









--------------------------------------------------------------------------------







BEARCATS HOTEL OWNER LP, a Delaware limited partnership BEAVERS OWNER LLC, a
Delaware limited liability company BRUINS HOTEL OWNER LP, a Delaware limited
partnership CREEDENCE HOTEL OWNER LP, a Delaware limited partnership CRUSADERS
HOTEL OWNER LP, a Delaware limited partnership DONS HOTEL OWNER LP, a Delaware
limited partnership FLATTS OWNER LLC, a Delaware limited liability company
GOLDEN BEARS OWNER LLC, a Delaware limited liability company GOLDEN EAGLES OWNER
LLC, a Delaware limited liability company HAZEL OWNER LLC, a Delaware limited
liability company
BOYAS OWNER LLC, a Delaware limited liability company
JAYHAWK OWNER LLC, a Delaware limited liability company MENUDO OWNER LLC, a
Delaware limited liability company MINERS HOTEL OWNER LP, a Delaware limited
partnership NKOTB OWNER LLC, a Delaware limited liability company RAMBLERS HOTEL
OWNER LP, a Delaware limited partnership RAZORBACKS OWNER LLC, a Delaware
limited liability company RHCP HOTEL OWNER LP, a Delaware limited partnership
RUNNING REBELS OWNER LLC, a Delaware limited liability company SOUTH 17TH STREET
OWNERCO, L.P., a Delaware limited partnership TERRAPINS OWNER LLC, a Delaware
limited liability company WILDCATS OWNER LLC, a Delaware limited liability
company WOLFPACK OWNER LLC, a Delaware limited liability company WOLVERINES
OWNER LLC, a Delaware limited liability company






By:     /s/ Raymond D. Martz
Name:     Raymond D. Martz
Title:     President
















































Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------





CHAMBER MAID, LP, a Delaware limited partnership FUN TO STAY, LP, a Delaware
limited partnership
GEARY DARLING, LP, a Delaware limited partnership GLASS HOUSES, a Maryland Real
Estate Investment Trust HARBORSIDE, LLC, a Florida limited liability company LET
IT FLHO, LP, a Delaware limited partnership LHOBERGE, LP, a Delaware limited
partnership
LHO BACKSTREETS, L.L.C., a Delaware limited liability company LHO CHICAGO RIVER,
L.L.C., a Delaware limited liability company LHO GRAFTON HOTEL, L.P., a Delaware
limited partnership
LHO HARBORSIDE HOTEL, L.L.C., a Delaware limited liability company
LHO HOLLYWOOD LM, L.P., a Delaware limited partnership
LHO LE PARC, L.P. , a Delaware limited partnership
LHO MICHIGAN AVENUE FREEZE OUT, L.L.C.. a Delaware limited liability company
LHO MISSION BAY HOTEL, L.P., a California limited partnership
LHO MISSION BAY ROSIE HOTEL, L.P., a Delaware limited partnership LHO SAN DIEGO
FINANCING, L.L.C., a Delaware limited liability company LHO SAN DIEGO HOTEL ONE,
L.P., a Delaware limited partnership
LHO SANTA CRUZ HOTEL ONE, L.P., a Delaware limited partnership
LHO TOM JOAD CIRCLE DC, L.L.C., a Delaware limited liability company
LHO WASHINGTON HOTEL FOUR, L.L.C., a Delaware limited liability company LHO
WASHINGTON HOTEL SIX, L.L.C., a Delaware limited liability company LOOK FORWARD,
LLC, a Delaware limited liability company
PDX PIONEER, LLC, a Delaware limited liability company RW NEW YORK, LLC, a
Delaware limited liability company SEASIDE HOTEL, LP, a Delaware limited
partnership SERENITY NOW, LP, a Delaware limited partnership
SF TREAT, LP, a Delaware limited partnership SOULDRIVER, L.P., a Delaware
limited partnership SUNSET CITY, LLC, a Delaware limited liability company
WESTBAN HOTEL INVESTORS, LLC, a Delaware limited liability company






By:     /s/ Raymond D. Martz
Name:     Raymond D. Martz
Title:     President


















Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------





DON'T LOOK BACK, LLC, a Delaware limited liability company


By:
LOOK FORWARD, LLC, a Delaware limited liability company, its manager





By:     /s/ Raymond D. Martz
Name:     Raymond D. Martz
Title:     President




LASALLE HOTEL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership


By:    PING MERGER OP GP, LLC, a Delaware
limited liability company, its general partner


By:    PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership, its sole member


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its
general partner






By:     /s/ Raymond D. Martz
Name:     Raymond D. Martz
Title:     Executive Vice President and
Chief Financial Officer


































Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:    U.S. BANK NATIONAL ASSOCIATION, as
the Administrative Agent and a Lender






By:
/s/ Lori Y. Jensen

Name: Lori Y. Jensen
Title: Senior Vice President
















































































Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust













--------------------------------------------------------------------------------






Signature Page to First Amendment to Amended am/ Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust









--------------------------------------------------------------------------------





        












LENDERS:    REGIONS BANK, as a Lender




By:
/s/ Ghi S. Gavin

Name: Ghi S. Gavin
Title: Senior Vice President




















































































Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------


















Signature Page to First Amendment to Amended and Restated Credit Agreement









--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION as
a Lender




By:
/s/ Wayne Robertson

Name: Wayne Robertson
Title: Senior Vice President














































































Signature Page to First Amendment to Amended and Restated Credit Agreement
Pebblebrook Hotel, l.P./Pebblebrook Hotel Trust










--------------------------------------------------------------------------------




EXHIBIT A


[Conformed Credit Agreement]









--------------------------------------------------------------------------------

















Published CUSIP Number: 70509WAL2


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 13, 2017 among
PEBBLEBROOK HOTEL, L.P.,
as the Borrower,


PEBBLEBROOK HOTEL TRUST,
as the Parent REIT and a Guarantor,


CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent,


and


The Other Lenders Party Hereto


REGIONS BANK,
as Syndication Agent


PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent


U.S. BANK NATIONAL ASSOCIATION
as Sole Lead Arranger and Sole Bookrunner







































--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
 
Page
 
 
 
 
1.
DEFINITIONS AND ACCOUNTING TERMS
 
1


 
1.01 Defined Terms.
 
1


 
1.02 Other Interpretive Provisions.
30


34


 
1.03 Accounting Terms.
31


35


 
1.04 Rounding.
32


36


 
1.05 Time of Day; Rates.
32


36


 
1.06 Addition/Removal of Unemcumbered Borrowing Base Properties.
32


36


2.
THE COMMITMENTS AND BORROWINGS
33


37


 
2.01 The Loans.
33


37


 
2.02 Borrowings, Conversions and Continuations of Loans.
33


37


 
2.03 Prepayments.
34


39


 
2.04 Repayment of Loans.
35


39


 
2.05 Interest.
35


40


 
2.06 Fees.
36


40


 
2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
36


40


 
2.08 Evidence of Debt.
36


41


 
2.09 Payments Generally; Administrative Agent’s Clawback.
36


41


 
2.10 Sharing of Payments by Lenders
38


43


 
2.11 Sharing of Payments by Lenders
39


43


 
2.12 Defaulting Lenders.
40


45


3.
TAXES, YIELD PROTECTION AND ILLEGALITY
41


46


 
3.01 Taxes.
41


46


 
3.02 Illegality
46


50


 
3.03 Inability to Determine Rates
46


51


 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
47


52


 
3.05 Compensation for Losses
48


53


 
3.06 Mitigation Obligations; Replacement of Lenders.
49


53


 
3.07 Survival
49


54


4.
CONDITIONS PRECEDENT TO BORROWINGS
49


54


 
4.01 Conditions of Initial Borrowing
49


54


5.
REPRESENTATIONS AND WARRANTIES
52


56


 
5.01 Existence, Qualification and Power
52


56


 
5.02 Authorization; No Contravention
52


57


 
5.03 Governmental Authorization; Other Consents
52


57


 
5.04 Binding Effect
52


57


 
5.05 Financial Statements; No Material Adverse Effect.
52


57


 
5.06 Litigation
53


58


 
5.07 No Default
53


58


 
5.08 Ownership of Property; Liens; Investments.
53


58


 
5.09 Environmental Compliance.
54


58


 
5.10 Insurance
55


60


 
5.11 Taxes
55


60










--------------------------------------------------------------------------------




 
5.12 ERISA Compliance.
56


60


 
5.13 Subsidiaries; Equity Interests
56


61


 
5.14 Margin Regulations; Investment Company Act.
57


62


 
5.15 Disclosure
57


62


 
5.16 Compliance with Laws
58


62


 
5.17 Taxpayer Identification Number
58


62


 
5.18 Intellectual Property; Licenses, Etc
58


62


 
5.19 Solvency
58


63


 
5.20 Casualty, Etc
58


63


 
5.21 Labor Matters
58


63


 
5.22 REIT Status
58


63


 
5.23 Unencumbered Borrowing Base Properties
58


63


 
5.24 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
59


63


 
5.25 EEA Affected Financial Institutions
59


63


 
5.26 Covered Entities
 
63


6.
AFFIRMATIVE COVENANTS
59


64


 
6.01 Financial Statements
59


64


 
6.02 Certificates; Other Information
60


64


 
6.03 Notices
62


67


 
6.04 Payment of Obligations
63


68


 
6.05 Preservation of Existence, Etc
63


68


 
6.06 Maintenance of Properties
63


68


 
6.07 Maintenance of Insurance
63


68


 
6.08 Compliance with Laws and Contractual Obligations
63


68


 
6.09 Books and Records
64


68


 
6.10 Inspection Rights
64


69


 
6.11 Use of Proceeds
64


69


 
6.12 Additional Guarantors
64


69


 
6.13 Release of Guarantors
64


69


 
6.14 Further Assurances
64


69


 
6.15 Additional Insurance Requirements for Unencumbered Borrowing Base
Properties.
65


70


 
6.16 PATRIOT Act Compliance
67


72


 
6.17 Collateral
 
72


7.
NEGATIVE COVENANTS
67


73


 
7.01 Liens
67


73


 
7.02 Investments
68


75


 
7.03 Indebtedness
70


77


 
7.04 Fundamental Changes
71


77


 
7.05 Dispositions
71


78


 
7.06 Restricted Payments.
72


79


 
7.07 Change in Nature of Business
73


79


 
7.08 Transactions with Affiliates
73


80


 
7.09 Burdensome Agreements
73


80


 
7.10 Use of Proceeds
73


80


 
7.11 Financial Covenants.
74


80


 
7.12 Capital Expenditures
75


82










--------------------------------------------------------------------------------




 
7.13 Accounting Changes
75


83


 
7.14 Ownership of Subsidiaries; Certain Real Property Assets
75


83


 
7.15 Leases
75


83


 
7.16 Sale Leasebacks
76


83


 
7.17 Sanctions
76


83


 
7.18 ERISA
76


83


 
7.19 Enhanced Negative Covenants
 
83


8.
EVENTS OF DEFAULT AND REMEDIES
76


85


 
8.01 Events of Default
76


85


 
8.02 Remedies Upon Event of Default
78


87


 
8.03 Application of Funds.
79


87


9.
ADMINISTRATIVE AGENT
79


88


 
9.01 Appointment and Authority.
79


88


 
9.02 Rights as a Lender
79


88


 
9.03 Exculpatory Provisions
80


89


 
9.04 Reliance by Administrative Agent
81


89


 
9.05 Delegation of Duties
81


90


 
9.06 Resignation or Removal of Administrative Agent
82


90


 
9.07 Non-Reliance on Administrative Agent and Other Lenders
82


91


 
9.08 No Other Duties, Etc
83


91


 
9.09 Administrative Agent May File Proofs of Claim
83


91


 
9.10  Collateral and Guaranty Matters
83


92


10.
MISCELLANEOUS
83


93


 
10.01 Amendments, Etc
83


93


 
10.02 Notices; Effectiveness; Electronic Communication.
85


94


 
10.03 No Waiver; Cumulative Remedies; Enforcement
87


96


 
10.04 Expenses; Indemnity; Damage Waiver.
87


97


 
10.05 Payments Set Aside
89


98


 
10.06 Successors and Assigns
90


99


 
10.07 Treatment of Certain Information; Confidentiality
93


102


 
10.08 Right of Setoff
94


103


 
10.09 Interest Rate Limitation
95


103


 
10.10 Counterparts; Integration; Effectiveness
95


104


 
10.11 Survival of Representations and Warranties
95


104


 
10.12 Severability
95


104


 
10.13 Replacement of Lenders
95


104


 
10.14 Governing Law; Jurisdiction; Etc.
96


105


 
10.15 Waiver of Jury Trial
97


106


 
10.16 No Advisory or Fiduciary Responsibility
97


106


 
10.17 Electronic Execution of Assignments and Certain Other Documents
98


107


 
10.18 USA PATRIOT Act
98


107


 
10.19 Entire Agreement
98


107


 
10.20 Restatement of Original Credit Agreement
98


107


 
10.21 ERISA
98


107


 
10.22 Acknowledgement and Consent to Bail-In of EEA Affected Financial
Institutions
99


108


 
10.23 Acknowledgement Regarding Any Supported QFCs
 
108










--------------------------------------------------------------------------------




11.
GUARANTY
99


109


 
11.01 The Guaranty
99


109


 
11.02 Obligations Unconditional
100


109


 
11.03 Reinstatement
101


110


 
11.04 Certain Waivers
101


111


 
11.05 Remedies
101


111


 
11.06 Rights of Contribution
101


111


 
11.07 Guaranty of Payment; Continuing Guaranty
102


111


 
11.08 Keepwell
102


111


 
11.09 Subordination
 
112


 
 
 
 
























































































--------------------------------------------------------------------------------





Section    Page








SCHEDULES
2.01    Commitments and Applicable Percentages
5.05
Supplement to Interim Financial Statements

5.06
Litigation

5.08(b)    Existing Liens
5.08(c)    Existing Investments
5.09    Environmental Matters
5.10    Insurance
5.12(d)    Pension Plans
5.13(a)    Capital and Ownership Structure of Borrower and Subsidiaries
5.13(b)    Subsidiaries of Parent REIT, Borrower and Loan Parties
5.18    Intellectual Property Matters
5.22
Taxable REIT Subsidiaries

5.23
Initial Unencumbered Borrowing Base Properties and Eligible Ground Leases

7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS


Form of


A
Committed Loan Notice

B
Note

C
Compliance Certificate

1-
Assignment and Assumption

2-
Administrative Questionnaire

D
Joinder Agreement

E
U.S. Tax Compliance Certificates

F
Release of Guarantor

GLiquidity Compliance Certificate I    Pledge Agreement









--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
October 13, 2017, among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership
(the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment
trust (the “Parent REIT”), the other Persons party hereto from time to time as
Guarantors (as such term is defined herein), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.


The Borrower, Parent REIT, Administrative Agent, and certain Lenders are parties
to that certain Credit Agreement dated as of April 13, 2015 (as amended, the
“Original Credit Agreement”).


The Borrower, Parent REIT, Administrative Agent and Lenders desire to amend and
restate the Original Credit Agreement in its entirety.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1.
DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings
set forth below:
         “Acceleration” has the meaning specified in Section 8.02.


“Adjusted NOI” means, as of any date of calculation, the sum of Net Operating
Incomes for all Real Properties for the most recently-ended Calculation Period
(and, if specifically required, including adjustments for subsequent events or
conditions on a Pro Forma Basis).


“Adjusted Unrestricted Cash” means, on any date, an amount, not less than zero
($0), equal to the Borrower’s Unrestricted Cash less $10,000,000(a) with respect
to the calculation of the Consolidated Leverage Ratio, $10,000,000, and (b) with
respect to the calculation of the Unsecured Leverage Ratio,
$100,000,000.


“Administrative Agent” means U.S. Bank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.













--------------------------------------------------------------------------------





“Affiliated Debt” has the meaning specified in Section 11.09.


“Aggregate Commitments” means the Commitments of all the Lenders. “Agreement”
has the meaning specified in the introductory paragraph.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions.


“Applicable Laws” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


“Applicable Margin” means:


(a)
Subject to clause (b) below, the applicable percentage per annum set forth below

determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
<3.5x
1.40%
0.40%
II
≥3.5x and <4.0x
1.45%
0.45%
III
≥4.0x and <5.0x
1.55%
0.55%
IV
≥ 5.0x and < 5.5x
1.75%
0.75%
V
≥5.5x and <6.0x
1.85%
0.85%
VI
≥6.0x
2.20%
1.20%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the last day of the fiscal quarter for which such
Compliance Certificate has been timely delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level VI shall apply as of the first Business Day after the last day of
the fiscal quarter for which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is actually delivered. The Applicable Margin in effect
from the Closing Date until adjusted as set forth above shall be set at a
Pricing Level II.


Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.07(b).


(b)
If the Parent REIT or the Borrower attains at least one public or private

Investment Grade Rating from either Moody’s or S&P, then the Borrower may, upon
written







--------------------------------------------------------------------------------





notice to the Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of the
Parent REIT or the Borrower (setting forth the date for such election to be
effective), and thereafter the Applicable Margin shall be determined based on
the applicable rate per annum set forth in the below table notwithstanding any
failure of the Parent REIT or the Borrower to maintain an Investment Grade
Rating or any failure of the Parent REIT or the Borrower to maintain a Debt
Rating:


Debt Rating
Eurodollar Rate Loans
Base Rate Loans
≥ A-/A3
0.90%
0.00%
BBB+/Baa1
0.95%
0.00%
BBB/Baa2
1.10%
0.10%
BBB-/Baa3
1.35%
0.35%
<BBB-/Baa3 or Unrated
1.75%
0.75%



If at any time the Parent REIT and/or the Borrower has two (2) Debt Ratings, and
such Debt Ratings are split, then: (i) if the difference between such Debt
Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the higher of the Debt Ratings were used; and (ii) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P), the Ratings-Based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time the Parent
REIT and/or the Borrower has three (3) Debt Ratings, and such Debt Ratings are
split, then: (A) if the difference between the highest and the lowest of such
Debt Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the highest of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable
Margin shall be the rate per annum that would be applicable if the average of
the two (2) highest Debt Ratings were used; provided that if such average is not
a recognized rating category, then the Ratings-Based Applicable Margin shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three (3) were used. If the Borrower has elected to use the above table set
forth in this clause (b) and the Parent REIT and/or the Borrower no longer has a
private or public Debt Rating from either Moody’s or S&P, then the Ratings-Based
Applicable Margin shall be deemed to be < BBB-/Baa3 or Unrated. Each change in
the Applicable Margin resulting from a change in a Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.02(j) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the announcement thereof and ending on the
date immediately preceding the effective date of the next such change.


(c)
Notwithstanding the foregoing, for the period of time commencing on the first

Business Day immediately following the Surge Date and ending on the earlier of
(i) the last day of the fourth (4th) fiscal quarter following the Surge Date and
(ii) the first Business Day immediately following the last day of the fiscal
quarter for which a Compliance Certificate has been timely delivered pursuant to
Section 6.02(a) containing a written notice to the Administrative Agent
terminating the Surge Period, the Applicable Margin (whether based on the
Consolidated Leverage Ratio or the applicable Debt Rating) shall be increased by
thirty-five basis points (0.35%).









--------------------------------------------------------------------------------





(d)
Notwithstanding the foregoing, for the period of time commencing on the First

Amendment Effective Date through and including the last day of the Waiver
Period, the Applicable Margin shall be a percentage per annum equal to (i) two
and one-fifth of one percent (2.20%) with respect to Eurodollar Rate Loans, and
(ii) one and one-fifth of one percent (1.20%) with respect to Base Rate Loans.


“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided, however, that
upon the initial funding of the Loans on the Closing Date, the Applicable
Percentage of each Lender shall be the ratio of the outstanding principal amount
of all Loans held by such Lender to the aggregate outstanding principal amount
of the Loans of all Lenders. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, in its capacity as sole lead arranger and sole
bookrunner. “Assignment and Assumption” means an assignment and assumption
entered into by a Lender
and an assignee (with the consent of any party whose consent is required by
Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Parties, including the
notes thereto.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).









--------------------------------------------------------------------------------





“Bank of America Facility” means the facility evidenced by that certain Fourth
Amended and Restated Credit Agreement, dated as of the date hereof, among the
Borrower, the Parent REIT, certain lenders party thereto, and Bank of America,
N.A., as administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“Bank of America Term Facility” means the facility evidenced by that certain
Credit Agreement, dated as of October 31, 2018, among the Borrower, the Parent
REIT, certain lenders party thereto, and Bank of America, N.A., as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
U.S. Bank as its “prime rate,” and (c) the Eurodollar Rate plus one percent
(1%). The “prime rate” is a rate set by U.S. Bank based upon various factors
including U.S. Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by U.S. Bank shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
in no circumstance shall the Base Rate be less than one and one-quarter of one
percent (1.25%) per annum.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.


“BHC Act Affiliate” has the meaning specified in Section 10.23(b).


“Borrower” has the meaning specified in the introductory paragraph. “Borrower
Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, New York, New York, Charlotte, North Carolina or Dallas, Texas
and, if such day relates to any Eurodollar Rate Loan, means any such day that is
also a London Banking Day.


“Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
June 30, 2017, the most recent four (4) fiscal quarter period for which the
Borrower has provided the Required Financial Information; provided that, for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in Section 1.03(c),
but shall otherwise relate to the applicable Calculation Period (as defined
above).







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





“Capitalization Rate” means (a) 7.25% for: (i) the LaPlaya Beach Resort & Club;
(ii) Real Properties in the central business districts of New York, New York,
San Diego, California, San Francisco, California, Washington, D.C., and Boston,
Massachusetts; and (iii) Los Angeles, California urban Real Properties
(including Real Properties located in Santa Monica, California); and (b) 7.75%
for all other Real Properties.


“Capital One Facility” means the facility evidenced by that certain Credit
Agreement, dated as of the date hereof, among the Borrower, the Parent REIT,
certain lenders party thereto, and Capital One, National Association, as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Consolidated Party:


(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;


(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;


(c)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and


(d)Investments, classified in accordance with GAAP as current assets of any
Consolidated Party, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, including any change in the Risk Based Capital
Guidelines or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case









--------------------------------------------------------------------------------





pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of the
Borrower or Parent REIT entitled to vote for members of the board of directors
or equivalent governing body of the Borrower or Parent REIT on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower or Parent REIT cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or


(c)the passage of thirty (30) days from the date upon which any Person or two
(2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower or Parent REIT, or control over the equity securities
of the Borrower or Parent REIT entitled to vote for members of the board of
directors or equivalent governing body of the Borrower or Parent REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986. “Collateral” has the meaning
specified in Section 6.17.
“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the
Obligations, including all other security agreements, pledge agreements, deeds
of trust, pledges, powers of attorney, consents, assignments, notices, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Borrower or









--------------------------------------------------------------------------------





any of its Subsidiaries and delivered to the Administrative Agent to create,
perfect or evidence Liens to secure the Obligations.


“Collateral Period” means any period after the First Amendment Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date.


“Collateral Release” has the meaning specified in Section 6.17.


“Collateral Release Certificate” has the meaning specified in Section 6.17.


“Collateral Release Date” means any date after the expiration of the Waiver
Period on which (a) no Default or Event of Default is continuing, (b) the
Borrower delivers a Collateral Release Certificate as required by Section 6.17,
and (c) the Consolidated Leverage Ratio is either (i) less than or equal to 6.75
to 1.00 as of the last day of any two (2) consecutive fiscal quarters, or (ii)
less than or equal to 6.25 to 1.00 as of the last day of any fiscal quarter, in
each case as reflected on the most recently delivered Compliance Certificate
delivered pursuant to Section 6.02(a).


“Collateral Trigger Date” means any date during the Waiver Period, on which (a)
the Liquidity of the Consolidated Parties does not exceed $300,000,000 (the
“Limited Collateral Trigger Event”), (b) the Liquidity of the Consolidated
Parties does not exceed $250,000,000, or (c) the Total Revolving Credit
Outstandings (under and as defined in the Bank of America Facility) exceed
$400,000,000 at any time on or after the fourth (4th) Business Day following the
First Amendment Effective Date.


“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.). “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Adjusted EBITDA” means, for any period, EBITDA less an annual
replacement reserve equal to four percent (4.0%) of gross property revenues
(excluding revenues with respect to third party space or retail leases).


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the Calculation
Period ending on such date to (b) Consolidated Fixed Charges for such period.









--------------------------------------------------------------------------------





“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) current scheduled principal payments
on Consolidated Funded Indebtedness for such period (including, for purposes
hereof, current scheduled reductions in commitments, but excluding any payment
of principal under the Loan Documents and any “balloon” payment or final payment
at maturity that is significantly larger than the scheduled payments that
preceded it), plus (c) dividends and distributions paid in cash on preferred
stock by the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, if any, for such period, in each case, determined in accordance with
GAAP; provided that, to the extent the calculations under clauses (a), (b) and
(c) above include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests (or, if
greater, amounts that are attributable to Consolidated Funded Indebtedness that
is recourse to a Consolidated Party).


“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis, whether current
or long-term, for borrowed money (including all obligations hereunder and under
the other Loan Documents) and all obligations of the Consolidated Parties on a
consolidated basis evidenced by bonds, debentures, notes, loan agreements or
other similar instruments,
(b) all purchase money Indebtedness of the Consolidated Parties on a
consolidated basis, (c) all obligations of the Consolidated Parties on a
consolidated basis arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments,
(d) all obligations of the Consolidated Parties on a consolidated basis in
respect of forward purchase agreements or the deferred purchase price of any
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness of the Consolidated Parties on a
consolidated basis in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees of the Consolidated Parties on a
consolidated basis with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Parent REIT
or any Subsidiary, (g) without duplication, all Indebtedness of the Consolidated
Parties on a consolidated basis of the types referred to in clauses (a) through
(f) above of any partnership or joint venture in which the Parent REIT or a
Subsidiary is a general partner or joint venturer, and (h) without duplication,
the aggregate amount of Unconsolidated Affiliate Funded Indebtedness for all
Unconsolidated Affiliates. Notwithstanding the foregoing, Consolidated Funded
Indebtedness shall exclude Excluded Capital Leases.


“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates with respect to such period under capital leases
(other than Excluded Capital Leases) that is treated as interest in accordance
with GAAP; provided that, to the extent the calculations under clauses (a) and
(b) above include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests (or, if
greater, amounts that are attributable to Consolidated Funded Indebtedness that
is recourse to a Consolidated Party).


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness less Adjusted Unrestricted Cash as of
such date to (b) EBITDA for the Calculation Period most recently ended.









--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, the sum of (a) the net income
of the Consolidated Parties on a consolidated basis (excluding extraordinary
gains, extraordinary losses and gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP, plus (b) without duplication,
an amount equal to the aggregate of net income (excluding extraordinary gains
and extraordinary losses) for such period, calculated in accordance with GAAP,
of each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in each such entity.


“Consolidated Parties” means a collective reference to the Parent REIT and its
consolidated Subsidiaries and “Consolidated Party” means any one of the
Consolidated Parties.


“Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates, all Secured Debt that is recourse to any Consolidated
Party or any Unconsolidated Affiliate (except to the extent such recourse is
limited to customary non-recourse carve-outs); provided that, to the extent the
calculation of Secured Debt includes amounts allocable to Unconsolidated
Affiliates, such calculation shall be without duplication and shall only include
such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Secured Debt that is
recourse to a Consolidated Party).


“Consolidated Secured Debt” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis and all Unconsolidated Affiliates,
all Secured Debt; provided that, to the extent the calculation of Secured Debt
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests (or, if greater, amounts
that are attributable to Secured Debt that is recourse to a Consolidated Party).


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, Shareholders’ Equity on that date, minus the amount of Intangible
Assets, plus the amount of accumulated depreciation; provided that there shall
be excluded from the calculation of “Consolidated Tangible Net Worth” any
effects resulting from the application of FASB ASC No. 715: Compensation –
Retirement Benefits; provided, further, that, to the extent the calculation of
foregoing amounts includes amounts allocable to Unconsolidated Affiliates, such
calculation shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.


“Consolidated Total Asset Value” means, without duplication, as of any date of
determination, for the Consolidated Parties on a consolidated basis, the sum of:
(a) the Operating Property Value of all Real Properties (other than
Development/Redevelopment Properties); (b) the amount of all Unrestricted Cash;
(c) the book value of all Development/Redevelopment Properties, mortgage or real
estate-related loan assets and undeveloped or speculative land; (d) the contract
purchase price for all assets under contract for purchase (to the extent
included in Indebtedness); and (e) the Borrower’s applicable Unconsolidated
Affiliate Interests of the preceding items for its Unconsolidated Affiliates.


“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Net Operating Income from the Unencumbered
Borrowing Base Properties for the Calculation Period ending on such date to (b)
Unsecured Interest Charges for such period; provided that, unless otherwise
approved by the Required Lenders, there shall be excluded from the calculation
of Consolidated Unsecured Interest Coverage Ratio: (i) any excess above forty
percent (40%) of aggregate Net Operating Income from the Unencumbered Borrowing
Base Properties from any one Major MSA and
(ii)any excess above thirty-three percent (33%) of aggregate Net Operating
Income from the Unencumbered Borrowing Base Properties from any one Other MSA.







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covered Entity” has the meaning specified in Section 10.23(b).


“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons to whom the
Obligations are owing from time to time.
“DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment trust.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Debt Rating” means the current published or private long term unsecured senior,
non-credit enhanced debt rating of the Parent REIT or the Borrower by S&P,
Moody’s or Fitch.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) two percent
(2.0%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus two
percent (2.0%) per annum.


“Default Right” has the meaning specified in Section 10.23(b).


“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, (b) has notified the Borrower or the Administrative Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent







--------------------------------------------------------------------------------





company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Development/Redevelopment Property” means Real Property with respect to which
development activities are being undertaken by the applicable owner thereof. A
Real Property shall cease to be a Development/Redevelopment Property on the last
day of the sixth (6th) full fiscal quarter after opening or reopening (or such
earlier date as elected by the Borrower by written notice to the Administrative
Agent).


“Disposition” or “Dispose” means the sale, transfer, license, lease (excluding
the lease of any Unencumbered Borrowing Base Property and personal property
assets related thereto to any TRS pursuant to a form of Lease approved by the
Administrative Agent, in its reasonable discretion) or other disposition (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) of any property by any Person (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith. For the
avoidance of doubt, leases of personal or Real Property (other than sale and
leaseback transactions) entered into in the ordinary course of business shall
not be deemed to be Dispositions.


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Dollar” and “$” mean lawful money of the United States.


“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Consolidated Parties and Unconsolidated Affiliates for such
period,
(iii)depreciation and amortization expense of the Consolidated Parties and
Unconsolidated Affiliates, (iv) other non-recurring expenses of the Consolidated
Parties and Unconsolidated Affiliates reducing such







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) without duplication of any of the foregoing, amounts deducted
from net income as a result of fees or expenses incurred in connection with
acquisitions permitted under the Loan Documents that can no longer be
capitalized due to FAS 141R Changes and charges relating to the under-accrual of
earn outs due to the FAS 141R Changes, (vi) all non-cash items with respect to
straight-lining of rents materially decreasing Consolidated Net Income for such
period, and (vii) all other non-cash items decreasing Consolidated Net Income
(including non-cash expenses or losses with respect to Excluded Capital Leases),
minus (c) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Consolidated Parties and Unconsolidated Affiliates for such period, (ii) all
non-cash items with respect to straight-lining of rents materially increasing
Consolidated Net Income for such period, and (iii) all other non-cash items
increasing Consolidated Net Income for such period (including non-cash revenues
or gains with respect to Excluded Capital Leases); provided that, to the extent
the calculations under clauses (a), (b) and (c) above include amounts allocable
to Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Eligible Ground Lease” means a ground or similar building lease with respect to
an Unencumbered Borrowing Base Property executed by the Borrower or a Subsidiary
of the Borrower, as lessee, (a) that has a remaining lease term (including
extension or renewal rights) of at least thirty-five
(35) years, calculated as of the date such property becomes an Unencumbered
Borrowing Base Property,
(b) that is in full force and effect, (c) that may be transferred and/or
assigned without the consent of the lessor (or as to which (i) such lease may be
transferred and/or assigned with the consent of the lessor and
(ii)such consent shall not be unreasonably withheld or delayed or is subject to
certain customary and reasonable requirements), and (d) pursuant to which (i) no
default or terminating event exists thereunder, and (ii) no event has occurred
which but for the passage of time, or notice, or both would constitute a default
or terminating event thereunder.


“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
Governmental Authority restrictions relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.









--------------------------------------------------------------------------------





“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a)violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by any holder of its Equity
Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period









--------------------------------------------------------------------------------





equal in length to such Interest Period) (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent (in consultation with
the Borrower), as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) BusinessLondon Banking Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice, (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent, and (iii) for the avoidance of doubt, in
no circumstance shall the Eurodollar Rate be less than zeroone-quarter of one
percent (00.25%) per annum for each Eurodollar Rate Loan that has not been
identified by the Borrower in writing as being subject to a Swap Contract.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Capital Lease” means any long-term ground lease or building lease that
is treated as a capital lease in accordance with GAAP.


“Excluded Net Proceeds” means (a) Net Cash Proceeds from the issuance of any
common Equity Interests of the Parent REIT after the First Amendment Effective
Date in an aggregate amount of up to
$300,000,000 to be used to acquire one or more Unencumbered Borrowing Base
Properties, (b) Net Cash Proceeds of Dispositions after the First Amendment
Effective Date in the aggregate amount of up to
$200,000,000 that the Borrower has designated in writing as being held for
reinvestment in one or more new Unencumbered Borrowing Base Properties and (c)
Net Cash Proceeds from Permitted Preferred Issuances which are contemporaneously
(or not later than thirty (30) days after the issuance thereof) being used to
redeem existing preferred Equity Interests of the Parent REIT.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.08 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, then
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.







--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.


“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one one-hundredth of one percent (1/100 of 1%)) charged to U.S. Bank on such
day on such transactions as determined by the Administrative Agent.


“Fee Letters” means (a) the letter agreement, dated March 23, 2015, among the
Parent REIT, the Borrower, U.S. Bank and Capital One, National Association, (b)
the letter agreement, dated March 23, 2015, among the Parent REIT, the Borrower
and U.S. Bank, and (c) the letter agreement, dated October 10, 2017, among the
Parent REIT, the Borrower and U.S. Bank, and (d) any other fee letter among the
Borrower, the Parent REIT and U.S. Bank.


“FFO Distribution Allowance” means, for any fiscal year of the Consolidated
Parties, an amount equal to ninety-five percent (95%) of Funds From Operations
for such fiscal year.


“First Amendment Effective Date” means June 29, 2020.


“Fitch” means Fitch, Inc. and any successor thereto.









--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the Applicable Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash and (c) the Aggregate
Commitments shall have expired or been terminated in full (in each case, other
than inchoate indemnification liabilities arising under the Loan Documents).


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, for any period, Consolidated Net Income, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures as hereafter provided; provided that, to the
extent such calculations include amounts allocable to Unconsolidated Affiliates,
such calculations shall be without duplication and shall only include such
amounts to the extent attributable to any Unconsolidated Affiliate Interests.
Without limiting the foregoing, notwithstanding contrary treatment under GAAP,
for purposes hereof, (a) “Funds From Operations” shall include, and be adjusted
to take into account, (i) the Parent REIT’s interests in unconsolidated
partnerships and joint ventures, on the same basis as consolidated partnerships
and subsidiaries, as provided in the “white paper” issued in April 2002 by the
National Association of Real Estate Investment Trusts, as may be amended from
time to time, and (ii) amounts deducted from net income as a result of
pre-funded fees or expenses incurred in connection with acquisitions permitted
under the Loan Documents that can no longer be capitalized due to FAS 141R
Changes and charges relating to the under-accrual of earn outs due to the FAS
141R Changes, and (b) net income (or loss) of the Consolidated Parties on a
consolidated basis shall not include gains (or, if applicable, losses) resulting
from or in connection with (i) restructuring of indebtedness, (ii) sales of
property, (iii) sales or redemptions of preferred stock, (iv) non-cash asset
impairment charges or (v) other non-cash items including items with respect to
Excluded Capital Leases.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Glass Houses” means Glass Houses, a Maryland real estate investment trust.


“Governmental Authority” means the government of the United States or any other
applicable nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).









--------------------------------------------------------------------------------





“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation,
(iii)to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) to guaranty to any Person rental income levels (or shortfalls)
or re-tenanting costs (including tenant improvements, moving expenses, lease
commissions and any other costs associated with procuring new tenants); provided
that such obligations shall be determined to be equal to the maximum potential
amount of the payments due from the Person guaranteeing the applicable rental
income levels over the term of the applicable lease or (v) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any lien on any assets of such Person securing any Indebtedness or other
obligation of any primary obligor, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, to the extent any Guarantee is
limited by its terms, then the amount of such Guarantee shall be deemed to be
the stated or determinable amount of such Guarantee. The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantors” means, collectively, the Parent REIT, all Subsidiaries of the
Borrower as of the Closing Date and as identified on the signature pages hereto
as a “Guarantor” as of the Closing Date (excluding all Non-Guarantor
Subsidiaries as of the Closing Date), each Person that is required to be a
Guarantor pursuant to Section 6.12 (including any Subsidiary that owns an
Unencumbered Borrowing Base Property), unless such subsidiary is a Non-Guarantor
Subsidiary or has otherwise been released from its obligations pursuant to
Section 6.13, and, with respect to the payment and performance by each Specified
Loan Party of its obligations under Section 11 with respect to all Swap
Obligations, the Borrower, in each case together with their successors and
permitted assigns.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.


“Hedge Bank” means any Lender or Affiliate of a Lender, in its capacity as a
party to a Swap Contract that is not otherwise prohibited under Section 6 or 7.


“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Consolidated Total Asset Value; provided that if at any time
the aggregate Consolidated Total Asset Value of the “Immaterial Subsidiaries”
exceeds ten percent (10%) of all Consolidated Total Asset Value, then the
Borrower shall designate certain “Immaterial Subsidiaries” as Guarantors such
that the aggregate Consolidated Total Asset Value of the “Immaterial
Subsidiaries” which are not Guarantors does not exceed ten percent (10%) of all
Consolidated Total Asset Value.


“Impacted Loans” has the meaning specified in Section 3.03(a).







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





“Increase Effective Date” has the meaning given to such term in Section 2.11(d).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)
net obligations of such Person under any Swap Contract;



(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and, in each case, not overdue by more than ninety (90) days
after such trade account payable was created, except to the extent that any such
trade payables are being disputed in good faith);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    capital leases (other than Excluded Capital Leases) and Synthetic Lease
Obligations;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and


(h)
all Guarantees of such Person in respect of any of the foregoing.



For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease
(other than an Excluded Capital Lease) or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and
(b)
to the extent not otherwise described in (a), Other Taxes. “Indemnitees” has the
meaning specified in Section 10.04(b). “Information” has the meaning specified
in Section 10.07.

“Initial Compliance Date” means (a) if the Waiver Period ends on the date
occurring under
clause (a) of the definition of Waiver Period, June 30, 2021 or (b) if the
Waiver Period ends on the date







--------------------------------------------------------------------------------





occurring under clause (b) of the definition of Waiver Period, the last day of
the applicable fiscal quarter set forth in the Compliance Certificate delivered
pursuant to such clause (b).


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, the Parent
REIT, certain grantors and guarantors party thereto, the Administrative Agent,
Bank of America, N.A., Capital One, National Association, Truist Bank, and each
additional pari passu collateral agent from time to time party thereto.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Committed Loan Notice; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)
no Interest Period shall extend beyond the Maturity Date.



“Intermediate REIT” means (a) DC Hotel TrustGlass Houses and (b) any Subsidiary
of the Borrower that is formed as a real estate investment trust under its
jurisdiction of formation, which Subsidiary does not own any assets (other than
any Equity Interests in any Subsidiary that owns any Real Property assets);
provided that such Subsidiary (i) shall not incur or guarantee any other
Indebtedness, and (ii) may receive Restricted Payments paid in cash from its
Subsidiaries so long as such Restricted Payments are immediately distributed
upon receipt to the Borrower.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.







--------------------------------------------------------------------------------





For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Investment Grade Rating” means a Debt Rating for the Parent REIT or the
Borrower of BBB- or better from S&P, Baa3 or better from Moody’s or BBB- or
better from Fitch.


“IP Rights” has the meaning specified in Section 5.18.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E, executed and delivered by a new Guarantor in accordance with the
provisions of Section 6.12.


“Lease” means a lease, sublease, license, concession agreement or other
agreement providing for the use or occupancy of any portion of any Real Property
(and any personal property related thereto that is covered by such lease,
sublease, license, concession agreement or other agreement) owned or ground
leased by any Loan Party, including all amendments, supplements, restatements,
assignments and other modifications thereto.


“Lender” has the meaning specified in the introductory paragraph.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Collateral Trigger Event” has the meaning specified in the definition
of Collateral Trigger Date.


“Liquidity” means, as of any date of determination, the sum of (a) cash and Cash
Equivalents not subject to any Liens, Negative Pledges or other restrictions
plus (b) undrawn availability under this Agreement or under any other credit
facilities of the Consolidated Parties (to the extent available to be drawn at
the date of determination in accordance with this Agreement or the other
applicable credit facility).


“Liquidity Compliance Certificate” means a certificate substantially in the form
of Exhibit H or in such other form as may be agreed by the Borrower and the
Administrative Agent.


“Loan” means an extension of credit by a Lender to the Borrower under Section 2.


“Loan Documents” means this Agreement, each Note, the Intercreditor Agreement,
each Collateral Document and the Fee Letters.









--------------------------------------------------------------------------------





“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Major MSA” means the metropolitan statistical area of any of the following: (a)
New York City, New York; (b) Chicago, Illinois; (c) Washington, DC; (d) Los
Angeles, California (excluding Santa Monica, California); (e) Boston,
Massachusetts; (f) San Diego, California; and (g) San Francisco, California.


“Material Acquisition” means the acquisition by any Consolidated Party, in a
single transaction or in a series of related transactions, of one or more Real
Properties or Persons owning Real Properties in which the total investment with
respect to such acquisition is equal to or greater than ten percent (10%) of
Consolidated Total Asset Value at such time.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Parent REIT, the
Borrower and their Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Borrower and the other Loan Parties taken as a whole to
perform their respective obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.


“Material Lease” means as to any Unencumbered Borrowing Base Property (a) any
Lease of such Unencumbered Borrowing Base Property (and any personal property
assets related thereto) between the applicable Loan Party that owns such
Unencumbered Borrowing Base Property and any TRS, (b) any Lease which,
individually or when aggregated with all other Leases at such Unencumbered
Borrowing Base Property with the same tenant or any of its Affiliates, accounts
for ten percent (10%) or more of such Unencumbered Borrowing Base Property’s
revenue, or (c) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property.


“Maturity Date” means April 13, 2022.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five (5) plan years, has made or been obligated to make
contributions.


“Multiple Employer Plan” means any employee benefit plan which has two (2) or
more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two (2) of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.


“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that neither (a) an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
nor (b) any requirement for the grant in favor of the holders of any Unsecured
Indebtedness of an equal and









--------------------------------------------------------------------------------





ratable Lien in connection with a pledge of any property or asset to secure the
Obligations, shall constitute a “Negative Pledge” for purposes of this
Agreement.


“Net Cash Proceeds” means:


(a)with respect to any Disposition by any Consolidated Party, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction, including any
accrued interest, repayment fees or charges due in connection with such
repayment (other than Indebtedness under the Loan Documents), (B) the reasonable
and customary out-of-pocket expenses incurred by such Consolidated Party in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two (2) years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds;


(b)with respect to the sale or issuance of any Equity Interest by any
Consolidated Party, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Consolidated Party in connection therewith; and


(c)with respect to the incurrence or issuance of any Indebtedness by any
Consolidated Party, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the sum of (A) the
principal amount of any Indebtedness that is refinanced, replaced and/or repaid
with the proceeds of such Indebtedness, including any accrued interest,
repayment fees or charges due in connection with such refinancing, replacement
and/or repayment (other than Indebtedness under the Loan Documents) and (B) the
reasonable and customary out-of-pocket expenses incurred by such Consolidated
Party in connection therewith.


“Net Operating Income” means, with respect to any Real Property and for the most
recently ended Calculation Period, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property during the applicable
Calculation Period, minus (b) the sum of (i) all expenses and other proper
charges incurred in connection with the operation of such Real Property during
such period pro-rated as appropriate (including real estate taxes, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), and (ii) actual management fees paid
during such period, and (iii) an annual replacement reserve equal to four
percent (4.0%) of the aggregate revenues from the operations of such Real
Property (excluding revenues with respect to third party space or retail
leases).


“New Property” means each Real Property acquired by the Consolidated Parties on
a consolidated basis and all Unconsolidated Affiliates (as the case may be) from
the date of acquisition for a period of six (6) full fiscal quarters after the
acquisition thereof; provided, however, that, upon the Seasoned Date for any New
Property (or any earlier date selected by Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.









--------------------------------------------------------------------------------





“Net Proceeds” means, with respect to any Equity Issuance by any Consolidated
Party, the amount of cash received by such Consolidated Party in connection with
any such transaction after deducting therefrom the aggregate, without
duplication, of the following amounts to the extent properly attributable to
such transaction and such amounts are usual, customary, and reasonable: (a)
brokerage commissions; (b) attorneys’ fees; (c) finder’s fees; (d) financial
advisory fees; (e) accounting fees; (f) underwriting fees; (g) investment
banking fees; and (h) other commissions, costs, fees, expenses and disbursements
related to such Equity Issuance, in each case to the extent paid or payable by
such Consolidated Party.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Borrowing
Base Property, which (a) is a TRS;
(b)is an Intermediate REIT; (c) is (i) formed for or converted to the specific
purpose of holding title to Real Property assets which are collateral for
Indebtedness owing or to be owed by such Subsidiary, provided that such
Indebtedness must be incurred or assumed within ninety (90) days (or such longer
period as the Administrative Agent may agree in writing) of such formation or
conversion or such Subsidiary shall cease to qualify as a Non-Guarantor
Subsidiary, and (ii) expressly prohibited in writing from guaranteeing
Indebtedness of any other person or entity pursuant to (A) a provision in any
document, instrument or agreement evidencing such Indebtedness of such
Subsidiary or (B) a provision of such Subsidiary’s Organization Documents, in
each case, which provision was included in such Organization Document or such
other document, instrument or agreement at the request of the applicable third
party creditor and as an express condition to the extension or assumption of
such Indebtedness; provided that a Subsidiary meeting the requirements set forth
in this clause (c) shall only remain a “Non-Guarantor Subsidiary” for so long as
(1) each of the foregoing requirements set forth in this clause
(c)are satisfied, (2) such Subsidiary does not guarantee any other Indebtedness
and (3) the Indebtedness with respect to which the restrictions noted in clause
(c) (ii) are imposed remains outstanding; provided further that in no event
shall any party to a Permitted Intercompany Mortgage encumbering an Unencumbered
Borrowing Base Property be a Non-Guarantor Subsidiary; (d)(i) becomes a
Subsidiary following the Closing Date, (ii) is not a Wholly Owned Subsidiary of
the Borrower, and (iii) with respect to which the Borrower and its Affiliates,
as applicable, do not have sufficient voting power to cause such Subsidiary to
become a Guarantor hereunder; or (e) is an Immaterial Subsidiary.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or any Swap Contract entered into by any
Loan Party with any Lender or its Affiliate as a counterparty with respect to
the Loans, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the “Obligations” with respect to a Guarantor shall exclude any Excluded
Swap Obligations of such Guarantor.









--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Operating Property Value” means, at any date of determination, (a) for each
Seasoned Property,
(i) the Adjusted NOI for such Real Property divided by (ii) the applicable
Capitalization Rate, and (b) for each New Property, the GAAP book value for such
New Property (until the Seasoned Date or such earlier date as elected by the
Borrower by written notice to the Administrative Agent).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Credit Agreement” has the meaning specified in the introductory
paragraph.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other MSA” means any metropolitan statistical area other than a Major MSA. For
the avoidance of doubt, Santa Monica, California shall constitute an Other MSA.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.


“Parent REIT” has the meaning specified in the introductory paragraph.


“Pari Passu Obligations” has the meaning specified in the Intercreditor
Agreement.


“Participant” has the meaning specified in Section 10.06(d).


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.


“PBGC” means the Pension Benefit Guaranty Corporation.









--------------------------------------------------------------------------------





“Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five (5)
plan years.


“Permitted Intercompany Mortgage” means a loan by a Loan Party to another Loan
Party secured by a Lien in Real Property so long as such loan is subordinated to
the Obligations pursuant to Section 11.09 or otherwise on terms acceptable to
the Administrative Agent; provided that in no event shall there be more than
five (5) Permitted Intercompany Mortgages at any time.


“Permitted Liens” has the meaning specified in Section 7.01.


“Permitted Preferred Issuances” means the issuance after the First Amendment
Effective Date by the Parent REIT of preferred Equity Interests that (a) are not
subject to mandatory redemption or are otherwise not treated as Indebtedness
pursuant to GAAP and (b) to the extent used to purchase or redeem existing
preferred Equity Interests, have a yield to maturity yield (including any
voluntary or involuntary liquidation preference and any accrued and unpaid
dividends) not greater than any preferred Equity Interest purchased or redeemed
with the proceeds thereof.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Multiemployer Plan established by the Borrower or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pledge Agreement” means any pledge or security agreement entered into, after
the First Amendment Effective Date between the Borrower, certain Subsidiaries of
the Borrower party thereto, and the Administrative Agent, for the benefit of the
Administrative Agent and the other Credit Parties (as required by this Agreement
or any other Loan Document), substantially in the form of Exhibit I.


“Pledged Subsidiary” has the meaning specified in the Pledge Agreement.


“PNC Facility” means the facility evidenced by that certain Amended and Restated
Credit Agreement, dated as of the date hereof, among the Borrower, the Parent
REIT, certain lenders party thereto, and PNC Bank, National Association, as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(c)) compliance with each of the financial covenants
set forth in Section 7.11 in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four
(4)fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial







--------------------------------------------------------------------------------





Information. As used herein, “transaction” shall mean (a) any Borrowing, (b) any
incurrence or assumption of Indebtedness as referred to in Section 7.03(f), (c)
any removal of an Unencumbered Borrowing Base Property from qualification as
such pursuant to Section 7.05(a) or (b) or any other Disposition as referred to
in Section 7.05, or (d) any acquisition of any Person (whether by merger or
otherwise) or other property. In connection with any calculation relating to the
financial covenants set forth in Section 7.11 upon giving effect to a
transaction on a Pro Forma Basis:


(i)    for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 7.03(f), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;


(ii)    for purposes of any such calculation in respect of any removal of an
Unencumbered Borrowing Base Property from qualification as such pursuant to
Section 7.05 or any other Disposition as referred to in Section 7.05, (A) income
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded, (B) any Indebtedness which is retired in
connection with such transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (C) pro forma
adjustments shall be included to the extent that such adjustments would give
effect to events that are (1) directly attributable to such transaction, (2)
expected to have a continuing impact on the Consolidated Parties and (3)
factually supportable (in the reasonable judgment of the Administrative Agent);
and


(iii)    for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are
(1) directly attributable to such transaction, (2) expected to have a continuing
impact on the Consolidated Parties and (3) factually supportable (in the
reasonable judgment of the Administrative Agent).
“Public Lender” has the meaning specified in Section 6.02. “QFC” has the meaning
specified in Section 10.23(b).


“QRS” means a Person qualifying for treatment either as a “qualified REIT
subsidiary” under Section 856(i) of the Code, or as an entity disregarded as an
entity separate from its owner under Treasury Regulations under Section 7701 of
the Code.


“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.







--------------------------------------------------------------------------------





“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.


“Register” has the meaning specified in Section 10.06(c).


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the
Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter of the
Parent REIT, and (b) the Compliance Certificate required by Section 6.02(a) to
be delivered with the financial statements described in clause (a) above.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least fifty-one percent (51%) of the Total Credit Exposures of
all Lenders; provided, that at any time if there are only two (2) Lenders,
“Required Lenders” shall mean both such Lenders. The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, or controller of a Loan
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Section 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent REIT or any Subsidiary or any Unconsolidated Affiliate,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the Parent
REIT’s shareholders, partners or members (or the equivalent Person thereof);
provided that, to the extent the calculation of the amount of any dividend or
other distribution for purposes of this definition of “Restricted Payment”
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.









--------------------------------------------------------------------------------




“Risk Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules and (b) the corresponding capital









--------------------------------------------------------------------------------





regulations promulgated by regulatory authorities outside the United States
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
“S&P” means S&P Global Ratings, a subsidiary of S&P Global, Inc., and any
successor thereto. “Sale and Leaseback Transaction” means any arrangement
pursuant to which any Consolidated
Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any property (a) which such Consolidated Party has sold or transferred (or is
to sell or transfer) to a Person which is not a Consolidated Party or (b) which
such Consolidated Party intends to use for substantially the same purpose as any
other property which has been sold or transferred (or is to be sold or
transferred) by such Consolidated Party to another Person which is not a
Consolidated Party in connection with such lease.


“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.


“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country or (d) any Person fifty percent (50%)
or more owned, directly or indirectly, by any of the above.


“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the
U.S. Department of State or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.


“Seasoned Date” means the first day on which an acquired Real Property has been
owned for six
(6) full fiscal quarters following the date of acquisition of such Real
Property.


“Seasoned Property” means (a) each Real Property (other than a New Property)
owned by the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates (as the case may be) and
(b) upon the occurrence of the Seasoned Date of any New Property, such Real
Property.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Consolidated Parties
on a consolidated basis that is secured in any manner by any lien (other than
Permitted Liens of the type described in Section 7.01(a), (b), (c), (d), (e),
(g), (h) and (j)); provided that (a) Indebtedness in respect of obligations
under any capitalized lease shall not be deemed to be “Secured Debt” and (b)
Secured Debt shall exclude Excluded Capital Leases and any Indebtedness in
respect of the Pari Passu Obligations.


“Secured Non-Recourse Debt” means Secured Debt that is not recourse to the
Parent REIT or any of its Subsidiaries (except to the extent such recourse is
limited to customary non-recourse carve-outs).


“Senior Notes” means the Borrower’s 4.70% Senior Notes Series A Due December 1,
2023 and 4.93% Senior Notes Series B Due December 1, 2025 evidenced by that
certain Note Purchase and







--------------------------------------------------------------------------------





Guarantee Agreement dated November 12, 2015 (as the same may be amended,
restated, modified or supplemented from time to time).


“Shareholders’ Equity” means, as of any date of determination, the sum of (a)
consolidated shareholders’ equity of the Consolidated Parties as of that date
determined in accordance with GAAP plus
(b) without duplication, an amount equal to the aggregate shareholders’ equity
of each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in each such entity.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


“Specified Debt” means the Senior Notes, the PNCBank of America Term Facility,
the Bank of America Facility, the Capital One Facility, the US Bank Lessee Line
of Credit, and any other agreement creating or evidencing Indebtedness for
borrowed money (excluding any Secured Non-Recourse Debt) entered into on or
after the Closing Date by any Consolidated Party, or in respect of which any
Consolidated Party is an obligor or otherwise provides a Guarantee or other
credit support (other than customary non-recourse carve outs), which is either
(a) incurred pursuant to Section 7.19(c)(iii) or (b) in a principal amount
outstanding or available for borrowing equal to or greater than $25,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).


“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.08).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent REIT.
“Subsidiary TRS” means any TRS other than Pebblebrook Hotel Lessee. “Surge Date”
has the meaning specified in Section 7.11(a).
“Surge Period” has the meaning specified in Section 7.11(a).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or







--------------------------------------------------------------------------------





forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and
(b)any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $25,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans.


“TRS” means each of (a) Pebblebrook Hotel Lessee and (b) each other taxable REIT
subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel Lessee.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate
Loan.




“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.









--------------------------------------------------------------------------------





“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kington Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.


“Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (a) the sum of
(i) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long-term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (ii) all purchase money Indebtedness of
such Unconsolidated Affiliate, (iii) all obligations of such Unconsolidated
Affiliate arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations of such Unconsolidated Affiliate in respect of forward
purchase agreements or the deferred purchase price of any property or services
(other than trade accounts payable in the ordinary course of business), (v)
Attributable Indebtedness of such Unconsolidated Affiliate in respect of capital
leases and Synthetic Lease Obligations, (vi) without duplication, all Guarantees
of such Unconsolidated Affiliate with respect to outstanding Indebtedness of the
types specified in clauses (i) through (v) above of Persons other than such
Unconsolidated Affiliate, and (vii) all Indebtedness of such Unconsolidated
Affiliate of the types referred to in clauses (i) through (vi) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Unconsolidated Affiliate
is a general partner or joint venturer, multiplied by (b) the respective
Unconsolidated Affiliate Interest of each Consolidated Party in such
Unconsolidated Affiliate.


“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.


“Unencumbered Asset Value” means, as of any date of determination, the Operating
Property Value of all Unencumbered Borrowing Base Properties (other than
Development/Redevelopment Properties).


“Unencumbered Borrowing Base Entity” means, as of any date of determination, any
Person that owns (or leases as ground lessee pursuant to an Eligible Ground
Lease) an Unencumbered Borrowing Base Property.


“Unencumbered Borrowing Base Properties” means, as of any date, a collective
reference to each Real Property listed in the most recent Compliance Certificate
delivered by the Borrower hereunder that meets the following criteria:


(i)
such Real Property is, or is expected to be, a “luxury”, “upper upscale”, or

“upscale” full or select service hotel located in the United States;









--------------------------------------------------------------------------------





(ii)
such Real Property is wholly-owned, directly or indirectly, by the Borrower or a

Subsidiary of the Borrower in fee simple or ground leased pursuant to an
Eligible Ground Lease (and such Real Property, whether owned in fee simple by
the Borrower or a Subsidiary of the Borrower or ground leased pursuant to an
Eligible Ground Lease, is leased to the applicable TRS);


(iii)
if such Real Property is owned or ground leased pursuant to an Eligible Ground

Lease by a Subsidiary of the Borrower, then (A) such Subsidiary is a Guarantor
(unless such Subsidiary has been released as, or is not required to be, a
Guarantor pursuant to the terms of Section 6.13), (B) the Borrower directly or
indirectly owns at least ninety percent (90%) of the issued and outstanding
Equity Interests of such Subsidiary, and (C) such Subsidiary is controlled
exclusively by the Borrower and/or one or more Wholly Owned Subsidiaries of the
Borrower (including control over operating activities of such Subsidiary and the
ability of such Subsidiary to dispose of, grant Liens in, or otherwise encumber
assets, incur, repay and prepay Indebtedness, provide Guarantees and make
Restricted Payments, in each case without any requirement for the consent of any
other Person);


(iv)
such Real Property is free of any Liens (other than Permitted Liens of the type

described in Section 7.01(a), (b), (c), (d), (e), (g), (h) and (j)) or Negative
Pledges;


(v)
such Real Property is free of all material title defects;



(vi)
if such Real Property is subject to an Eligible Ground Lease, then there is no

default by the lessee under the Eligible Ground Lease and such Eligible Ground
Lease is in full force and effect;


(vii)
such Real Property is free of all material structural defects;



(viii)
such Real Property complies in all material respects with all applicable

Environmental Laws and is not subject to any material Environmental Liabilities;


(ix)
neither all nor any material portion of such Real Property is subject to any

proceeding for the condemnation, seizure or appropriation thereof, nor the
subject of negotiations for sale in lieu thereof;


(x)
such Real Property has not otherwise been removed as an “Unencumbered

Borrowing Base Property” pursuant to the provisions of this Agreement; and


(xi)
the Borrower has executed and delivered to the Administrative Agent all

documents and taken all actions reasonably required by the Administrative Agent
to confirm the rights created or intended to be created under the Loan Documents
and the Administrative Agent has received all other evidence and information
that it may reasonably require;


provided that, if any Real Property does not meet all of the foregoing criteria,
then, upon the request of the Borrower, such Real Property may be included as an
“Unencumbered Borrowing Base Property” with the written consent of the Required
Lenders.


“United States” and “U.S.” mean the United States of America.


“Unrestricted Cash” means as of any date of determination, all cash of the
Borrower on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the







--------------------------------------------------------------------------------





Borrower, (b) is not subject to a Lien in favor of any Person other than Liens
granted tosecuring the Administrative AgentPari Passu Obligations on an equal
and ratable basis and statutory Liens in favor of any depositary bank where such
cash is maintained, (c) does not consist of or constitute “deposits” or sums
legally held by the Borrower in trust for another Person, (d) is not subject to
any contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Borrower), and (e) is otherwise generally available for use by the Borrower.


“Unsecured Indebtedness” means all Indebtedness which is not Secured Debt.


“Unsecured Interest Charges” means, as of any date of determination,
Consolidated Interest Charges on the Unsecured Indebtedness for the most
recently ended Calculation Period.
“Unsecured Leverage Increase Period” has the meaning specified in Section
7.11(g). “U.S. Bank” means U.S. Bank National Association and its successors.
“US Bank Lessee Line of Credit” means the facility evidenced by that certain
Third Amended and Restated Revolving Credit Note, dated as of the date
hereofFirst Amendment Effective Date, among Pebblebrook Hotel Lessee, as maker,
and U.S. Bank National Association, as payee (as the same may be amended,
restated, modified or supplemented from time to time).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3). “Waiver Period” means the period commencing on the First
Amendment Effective Date and
ending on the earlier to occur of (a) the date the Borrower is required to
deliver a duly completed Compliance Certificate for the fiscal quarter ending
June 30, 2021 pursuant to Section 6.02(a) (or, if earlier, the date on which the
Borrower delivers such Compliance Certificate pursuant to Section 6.02(a)
evidencing, to the Administrative Agent’s reasonable satisfaction, the
Borrower’s compliance with the financial covenants contained in Section 7.11 as
of June 30, 2021) and (b) the date the Borrower delivers a Compliance
Certificate in accordance with Section 6.02(a) with respect to any fiscal
quarter ending after the First Amendment Effective Date but prior to June 30,
2021 evidencing, to the Administrative Agent’s reasonable satisfaction, the
Borrower’s compliance with the financial covenants contained in Section 7.11 as
of the last day of such fiscal quarter, together with a written notice to the
Administrative Agent irrevocably electing to terminate the Waiver Period
concurrently with such delivery.


“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Equity
Interests with ordinary voting power issued by such Subsidiary (other than
directors’ qualifying shares and investments by foreign nationals mandated by
Applicable Laws) is beneficially owned, directly or indirectly, by such Person.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that







--------------------------------------------------------------------------------





person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.


1.02
Other Interpretive Provisions. With reference to this Agreement and each other
Loan

Document, unless otherwise specified herein or in such other Loan Document:


(a)
The definitions of terms herein shall apply equally to the singular and plural

forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)
In the computation of periods of time from a specified date to a later specified

date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”


(c)
Section headings herein and in the other Loan Documents are included for

convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)
Any reference herein to a merger, transfer, consolidation, amalgamation,

consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).







--------------------------------------------------------------------------------





1.03
Accounting Terms.

(a)
Generally. All accounting terms not specifically or completely defined herein

shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)
Changes in GAAP.    If at any time any change in GAAP would affect the

computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any change to GAAP
occurring after the Closing Date as a result of the adoption of any proposals
set forth in the Proposed Accounting Standards Update, Leases (Topic 840),
issued by the Financial Accounting Standards Board on August 17, 2010, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the Closing Date.
(c)
Financial Covenant Calculation Conventions. Notwithstanding the above, the

parties hereto acknowledge and agree that, for purposes of all calculations made
under the financial covenants set forth in Section 7.11 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Section 1.01), (i) after consummation of any Disposition or removal of an
Unencumbered Borrowing Base Property pursuant to Section 1.06
(A)income statement items (whether income or expense) and capital expenditures
attributable to the property disposed of or removed shall, to the extent not
otherwise excluded in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be excluded as of the first day of the applicable period and (B)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (ii) after consummation of any
acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01, be included to the extent relating to any
period applicable in such calculations, (B) to the extent not retired in
connection with such acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period, (iii) in connection with any incurrence of Indebtedness, any
Indebtedness









--------------------------------------------------------------------------------





which is retired in connection with such incurrence shall be excluded and deemed
to have been retired as of the first day of the applicable period and (iv) pro
forma adjustments may be included to the extent that such adjustments would give
effect to items that are (1) directly attributable to the relevant transaction,
(2) expected to have a continuing impact on the Consolidated Parties and
(3) factually supportable (in the opinion of the Administrative Agent).


(d)
Consolidation of Variable Interest Entities.    All references herein to

consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04
Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to

this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


1.05
Times of Day; Rates. Unless otherwise specified, all references herein to times
of day

shall be references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparablerate that is an alternative
or replacement for or successor to any such rate theretoor the effect of any of
the foregoing.


1.06
Addition/Removal of Unencumbered Borrowing Base Properties.



(a)
The Unencumbered Borrowing Base Properties and the Eligible Ground Leases

as of the Closing Date are listed on Schedule 5.23.


(b)
The Borrower may from time to time add an additional Real Property as an

Unencumbered Borrowing Base Property in a Compliance Certificate delivered to
the Administrative Agent in accordance with the terms of Section 6.03(e);
provided that no Real Property shall be included as an Unencumbered Borrowing
Base Property in any Compliance Certificate delivered to the Administrative
Agent or in any calculation of any of the components of the financial covenants
set forth in Section 7.11 that refer to “Unencumbered Borrowing Base Properties”
unless such Real Property satisfies the eligibility criteria set forth in the
definition of “Unencumbered Borrowing Base Property.”


(c)
Notwithstanding anything contained herein to the contrary, to the extent any

property previously-qualifying as an Unencumbered Borrowing Base Property ceases
to meet the criteria for qualification as such, such property shall be
immediately removed from all financial covenant related calculations contained
herein. Any such property shall immediately cease to be an “Unencumbered
Borrowing Base Property” hereunder and the Borrower shall provide a Compliance
Certificate to the Administrative Agent in accordance with the terms of Section
6.03(e) removing such Real Property from the list of Unencumbered Borrowing Base
Properties.


(d)
The Loan Parties may voluntarily remove any Unencumbered Borrowing Base

Property from qualification as such (but only in connection with a proposed
financing, sale or other Disposition otherwise permitted hereunder) by deleting
such Unencumbered Borrowing







--------------------------------------------------------------------------------





Base Property in a Compliance Certificate delivered to the Administrative Agent
in accordance with the terms of Section 6.03(e), if, and to the extent: (i) the
Loan Parties shall, immediately following such removal, be in compliance (on a
Pro Forma Basis) with all of the covenants contained in Section 7 of this
Agreement and (ii) no Default exists or would result therefrom. So long as no
Default exists or would result therefrom, the Administrative Agent shall release
any Subsidiary that owns any Unencumbered Borrowing Base Property that is being
removed pursuant to this clause (d) from its obligations (accrued or unaccrued)
under Section 11 and the Administrative Agent shall promptly, and in any event
within five (5) Business Days, execute a Release of Guarantor in the form of
Exhibit G attached hereto if such Subsidiary becomes a Non-Guarantor Subsidiary
in connection with such removal or will become a Non-Guarantor Subsidiary within
ten (10) Business Days of such removal.


2.
THE COMMITMENTS AND BORROWINGS



2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally
agrees to make a single loan to the Borrower on the Closing Date in an amount
not to exceed such Lender’s Commitment. The Borrowing on the Closing Date shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Commitment. Amounts borrowed under this Section
2.01    and repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. The Commitments
shall be automatically and permanently reduced to zero after the borrowing of
Loans pursuant to this Section 2.01 on the Closing Date.


2.02
Borrowings, Conversions and Continuations of Loans.



(a)
Each Borrowing, each conversion of Loans from one Type to the other, and each

continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone or (y) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect







--------------------------------------------------------------------------------





thereto. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Eurodollar Rate Loans having an Interest Period of one
(1) month. Any such automatic conversion to Eurodollar Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)
Following receipt of a Committed Loan Notice, the Administrative Agent shall

promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Eurodollar Rate Loans described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of U.S. Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued

or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)
The Administrative Agent shall promptly notify the Borrower and the Lenders of

the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in U.S. Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)
After giving effect to all Borrowings, all conversions of Loans from one Type to

the other, and all continuations of Loans as the same Type, there shall not be
more than eight (8) Interest Periods in effect.
(f)
Notwithstanding anything to the contrary in this Agreement, any Lender may

exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.


2.03
Prepayments.



(a)
The Borrower may, upon notice to the Administrative Agent, at any time or from

time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (ai) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (iA) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (iiB) on the date of prepayment of Base









--------------------------------------------------------------------------------





Rate Loans; (bii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (ciii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.12, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.


(b)
During the Waiver Period, and subject to the terms of the Intercreditor

Agreement, if any Consolidated Party makes any Disposition (other than
Dispositions permitted by Section 7.05(b)(i), (ii), (iii) and (iv)), issues any
Equity Interests, or incurs any Indebtedness, the Borrower shall, within three
(3) Business Days of receipt by such Consolidated Party of the proceeds thereof,
make a mandatory repayment of the Pari Passu Obligations in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds received in
connection with such Disposition, such issuance of Equity Interests, or such
Indebtedness, other than Excluded Net Proceeds.


(c)
Each mandatory repayment of the Pari Passu Obligations required under clause

(b) above shall be applied to such Pari Passu Obligations (including the
Obligations) as set forth in the Intercreditor Agreement. The portion of such
mandatory repayments to be applied to this facility in accordance with the
Intercreditor Agreement shall be applied to payment of the Outstanding Amount of
Loans ratably among the Lenders in accordance with their Applicable Percentages.


2.04
Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity Date
the

aggregate principal amount of all Loans outstanding on such date.


2.05
Interest.



(a)
Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan

shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and
(ii)each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.


(b)
(i)    If any amount of principal of any Loan is not paid when due (without

regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.


(ii)
If any amount (other than principal of any Loan) payable by the

Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a









--------------------------------------------------------------------------------





fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.


(iii)
Upon the request of the Required Lenders, while any Event of Default

exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.


(iv)
Accrued and unpaid interest on past due amounts (including interest on

past due interest) shall be due and payable upon demand.


(c)
Interest on each Loan shall be due and payable in arrears on each Interest

Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.06
Fees. The Borrower shall pay to the Administrative Agent the fees in the amounts
and at

the times specified in the Fee Letters.    Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.07
Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.



(a)
All computations of interest for Base Rate Loans (including Base Rate Loans

determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)
If, as a result of any restatement of or other adjustment to the financial
statements

of the Borrower or for any other reason, the Borrower or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.05(b) or under Section 8. The Borrower’s obligations under
this paragraph shall survive until the date that is one
(1) year after the date of the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.









--------------------------------------------------------------------------------





2.08
Evidence of Debt. The Loans made by each Lender shall be evidenced by one or
more

accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.


2.09
Payments Generally; Administrative Agent’s Clawback.

(a)
General. All payments to be made by the Borrower shall be made free and clear

of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)
Clawback.

(i)
Funding by Lenders; Presumption by Administrative Agent. Unless

the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection









--------------------------------------------------------------------------------





with the foregoing, and (B) in the case of a payment to be made by the Borrower,
the interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)
Payments by Borrower; Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive absent
manifest error.
(c)
Failure to Satisfy Conditions Precedent. If any Lender makes available to the

Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Section 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Section 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, with interest
earned thereon at the Federal Funds Rate until returned.
(d)
Obligations of Lenders Several. The obligations of the Lenders hereunder to

make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).
(e)
Funding Source. Nothing herein shall be deemed to obligate any Lender to

obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.10
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff

or counterclaim or otherwise, obtain payment in respect of (a) Obligations due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such









--------------------------------------------------------------------------------





time to (ii) the aggregate amount of the Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or (b) Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


(i)
if any such participations or subparticipations are purchased and all or

any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)
the provisions of this Section shall not be construed to apply to (x) any

payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).


2.11
Increase in Total Credit Exposure.



(a)
Request for Increase.    Provided there exists no Default, upon notice to the

Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Total Credit Exposure of all
Lenders by an amount (for all such requests) not exceeding $85,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$5,000,000 and, if greater than $5,000,000, in whole increments of
$1,000,000 in excess thereof, unless the Administrative Agent and the Borrower
agree otherwise,
(ii) the Borrower’s right to request an increase in the Total Credit Exposure
pursuant to this Section 2.11 shall be exercisable no more than three (3) times
and (iii) after giving effect to such increase, the Total Credit Exposure of all
Lenders shall not exceed $150,000,000 less the amount of any prepayments of the
Outstanding Amount. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).


(b)
Lender Elections to Increase. Each Lender may decline or elect to participate

in such requested increase in the Total Credit Exposure of all Lenders in its
sole discretion, and each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its Total Credit Exposure
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its Total
Credit Exposure.







--------------------------------------------------------------------------------





(c)
Notification    by    Administrative    Agent;    Additional    Lenders.    The

Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d)
Effective Date and Allocations. If the Total Credit Exposure of any Lenders is

increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)
Conditions to Effectiveness of Increase.    As a condition precedent to such

increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party
(ix)certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (iiy) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.11, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists or would result therefrom, and (ii)(x)
upon the reasonable request of any Lender made at least ten (10) days prior to
the Increase Effective Date, the Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) days prior to the Increase
Effective Date and (y) at least three (3) days prior to the Increase Effective
Date, any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
To the extent that the increase of the Commitments shall take the form of a new
term loan tranche, this Agreement shall be amended, in form and substance
satisfactory to the Administrative Agent, to include such terms as are customary
for a term loan commitment. The Borrower shall prepay any Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Total Credit Exposure of any Lender under this Section, and each Loan Party
shall execute and deliver such documents or instruments as the Administrative
Agent may require to evidence such increase in the Total Credit Exposure of any
Lender and to ratify each such Loan Party’s continuing obligations hereunder and
under the other Loan Documents.


(f)
Conflicting Provisions. This Section shall supersede any provisions in Section

2.10 or 10.01 to the contrary.









--------------------------------------------------------------------------------





2.12
Defaulting Lenders.



(a)
Adjustments.    Notwithstanding anything to the contrary contained in this

Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Laws:


(i)
Waivers and Amendments. Such Defaulting Lender’s right to approve

or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.


(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees

or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(b)
Defaulting Lender Cure. If the Borrower and the Administrative Agent agree

in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected







--------------------------------------------------------------------------------





parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


3.
TAXES, YIELD PROTECTION AND ILLEGALITY



3.01
Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)
Any and all payments by or on account of any obligation of any Loan

Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)
If any Loan Party or the Administrative Agent shall be required by the

Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)
If any Loan Party or the Administrative Agent shall be required by any

Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Applicable Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Applicable Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)
Payment of Other Taxes by the Borrower. Without limiting the provisions of

subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in











--------------------------------------------------------------------------------







accordance with Applicable Laws, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(c)
Tax Indemnifications.



(i)
The Borrower shall, and does hereby, indemnify each Recipient, and

shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)
Each Lender shall, and does hereby, severally indemnify, and shall make

payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)
Evidence of Payments. Upon request by the Borrower or the Administrative

Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.









--------------------------------------------------------------------------------





(e)
Status of Lenders; Tax Documentation.



(i)
Any Lender that is entitled to an exemption from or reduction of

withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)
Without limiting the generality of the foregoing, in the event that the

Borrower is a U.S. Person:


(A)
any Lender that is a U.S. Person shall deliver to the Borrower

and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)
any Foreign Lender shall, to the extent it is legally entitled to do

so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)
in the case of a Foreign Lender claiming the benefits of

an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” Article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” Article of such tax treaty;


(2)
executed copies of IRS Form W-8ECI;










--------------------------------------------------------------------------------





(3)
in the case of a Foreign Lender claiming the benefits of

the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)
to the extent a Foreign Lender is not the beneficial

owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;


(C)
any Foreign Lender shall, to the extent it is legally entitled to do

so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)
if a payment made to a Lender under any Loan Document would

be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Obligations as not qualifying as a







--------------------------------------------------------------------------------





“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(iii)
Each Lender agrees that if any form or certification it previously

delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)
Treatment of Certain Refunds. Unless required by Applicable Law, at no time

shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.


(g)
Survival.    Each party’s obligations under this Section 3.01 shall survive the

resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02
Illegality. If any Lender determines that any Applicable Laws have made it
unlawful, or

that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain, fund or charge interest with respect to any Borrowing, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all







--------------------------------------------------------------------------------





Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03
Inability to Determine Rates.



(a)
If in connection with any request for a Eurodollar Rate Loan or a conversion to

or continuation thereof (ai) the Administrative Agent determines that (iA)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (iiB) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to this clause (a)(i) above, “Impacted
Loans”), or (bii) the Administrative Agent or the Required Lenders determine
that for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of this
Section 3.03(a), until the Administrative Agent upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


(b)
Notwithstanding the foregoing, if the Administrative Agent has made the



determination described in clause (a)(i) of this Section 3.03(a), the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1i) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)i) of the first sentence of
this Section 3.03(a), (2ii) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of







--------------------------------------------------------------------------------





such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.


3.04
Increased Costs; Reserves on Eurodollar Rate Loans.



(a)
Increased Costs Generally. If any Change in Law shall:



(i)
impose, modify or deem applicable any reserve, special deposit,

compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes,

(B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and

(C)Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)
impose on any Lender or the London interbank market any other

condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.


(b)
Capital Requirements.    If any Lender determines that any Change in Law

affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements or liquidity ratios or
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)
Certificates for Reimbursement. A certificate of a Lender setting forth the

amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)
Delay in Requests.    Failure or delay on the part of any Lender to demand

compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for







--------------------------------------------------------------------------------





any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)
Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,

as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.


3.05
Compensation for Losses.    Upon demand of any Lender (with a copy to the

Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)
any continuation, conversion, payment or prepayment of any Loan other than a

Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)
any failure by the Borrower (for a reason other than the failure of such Lender
to

make a Loan) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by the Borrower; or


(c)
any assignment of a Eurodollar Rate Loan on a day other than the last day of the

Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06
Mitigation Obligations; Replacement of Lenders.



(a)
Designation of a Different Lending Office. Each Lender may make any Loan

to the Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to









--------------------------------------------------------------------------------





pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then, at the request
of Borrower, such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)
Replacement of Lenders. If any Lender requests compensation under Section

3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.    All of the Borrower’s obligations under this Section 3
shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.


4.
CONDITIONS PRECEDENT TO BORROWINGS



4.01
Conditions of Initial Borrowing.    The obligation of each Lender to advance the

Borrowings on the Closing Date of its Loans hereunder is subject to satisfaction
of the following conditions precedent:


(a)
The Administrative Agent’s receipt of the following, each of which shall be

originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i)
executed counterparts of this Agreement, sufficient in number for

distribution to the Administrative Agent, each Lender and the Borrower;


(ii)     a Note executed by the Borrower in favor of each Lender requesting a


(iii)
such certificates of resolutions or other action, incumbency certificates

and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


(iv)
copies of the Organization Documents of each Loan Party certified to be

true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Borrower
to be true and correct as of









--------------------------------------------------------------------------------







the Closing Date and such other documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Loan Parties is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification;


(v)
a favorable opinion of Honigman Miller Schwartz and Cohn LLP,

counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may request;


(vi)
a certificate of a Responsible Officer of each Loan Party either (A)

attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(vii)
a certificate signed by a Responsible Officer of the Borrower certifying

(A) that the conditions specified in Sections 4.01(d), (e) and (f) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower ended on June 30, 2017;


(viii)
a duly completed Compliance Certificate as of the last day of the fiscal

quarter of the Borrower ended on June 30, 2017, signed by a Responsible Officer
of the Borrower;


(ix)
evidence that all insurance required to be maintained pursuant to the

Loan Documents has been obtained and is in effect;


(x)
a certificate executed by a Responsible Officer of the Borrower as of the

Closing Date, in form and substance satisfactory to the Administrative Agent,
regarding the Solvency of (A) the Borrower, (B) each of the other Loan Parties,
and (C) the Consolidated Parties on a consolidated basis; and


(xi)
such other assurances, certificates, documents, consents or opinions as

the Administrative Agent or the Required Lenders reasonably may require.


(b)
Any fees required to be paid hereunder or under the Fee Letters on or before the

Closing Date shall have been paid (provided such fees may be paid from the
proceeds of such initial Loan).


(c)
Unless waived by the Administrative Agent, the Borrower shall have paid all

reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be







--------------------------------------------------------------------------------





incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


(d)
The representations and warranties of the Borrower and each other Loan Party

contained in Section 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 4.01, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(e)
No Default shall exist, or would result from, such proposed Borrowing or from

the application of the proceeds thereof.
(f)
The Borrower shall be in compliance (on a Pro Forma Basis taking into account

the applicable Loan) with the financial covenants set forth in Section 7.11.
(g)
There shall not have occurred any event or circumstance since the date of the

Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.
(h)
The absence of any condition, circumstance, action, suit, investigation or

proceeding pending or, to the knowledge of the Borrower and/or Guarantors,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
(i)
The Administrative Agent shall have received a Committed Loan Notice in

accordance with the requirements hereof.
(j)
The Parent REIT and the Borrower shall have entered into (i) the PNC Facility,

the Bank of America Facility, the Capital One Facility and the US Bank Lessee
Line of Credit and (ii) a conforming amendment to the Senior Notes, each in form
and substance reasonably satisfactory to the Administrative Agent.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.
REPRESENTATIONS AND WARRANTIES



The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01
Existence, Qualification and Power. Each Consolidated Party (a) is duly
organized or

formed, validly existing and, as applicable, in good standing under the
Applicable Laws of the jurisdiction of its incorporation or organization, (b)
has all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on









--------------------------------------------------------------------------------





its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Applicable Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


5.02
Authorization; No Contravention. The execution, delivery and performance by each

Loan Party of each Loan Document to which such Person is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, except in each
case, to the extent such violation, breach, Lien or payment could not reasonably
be expected to have a Material Adverse Effect, or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Applicable Laws.


5.03
Governmental Authorization; Other Consents.    No approval, consent, exemption,

authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.


5.04
Binding Effect.    This Agreement has been, and each other Loan Document, when

delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


5.05
Financial Statements; No Material Adverse Effect.



(a)
The Audited Financial Statements (i) were prepared in accordance with GAAP

consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Parties, on a consolidated basis, as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, commitments and Indebtedness, that in each case
is material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of the Consolidated Parties. Except as
otherwise set forth on Schedule 5.05, such financial statements set forth all
indebtedness and other liabilities, direct or contingent, of the Consolidated
Parties as of December 31, 2016, including liabilities for taxes, commitments
and Indebtedness, that in each case is material in relation to the business,
operations, properties, assets or condition (financial or otherwise) of the
Consolidated Parties.


(b)
The unaudited consolidated balance sheets of the Consolidated Parties dated June

30, 2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with









--------------------------------------------------------------------------------





GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)
Since the date of the Audited Financial Statements, there has been no event or

circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


5.06
Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, to the

knowledge of any Responsible Officer of any Consolidated Party after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against any Consolidated Party or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
if determined adversely, could (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status of, or the financial effect on, any
Consolidated Party with respect to the matters described on Schedule 5.06.


5.07
No Default. No Consolidated Party is in default under or with respect to any
Contractual

Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default exists or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


5.08
Ownership of Property; Liens; Investments.



(a)
Each Loan Party has good record and marketable title in fee simple to, or valid

leasehold interests in, each of the Unencumbered Borrowing Base Properties
and/or all other real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(b)
The property of each Loan Party is subject to no Liens, other than Liens set
forth

on Schedule 5.08(b) and Liens permitted by Section 7.01.


(c)
Schedule 5.08(c) sets forth a complete and accurate list of all Investments held
by

any Consolidated Party on the Closing Date, showing as of the Closing Date the
amount, obligor or issuer and maturity, if any, thereof.


5.09
Environmental Compliance.



(a)
The Consolidated Parties conduct in the ordinary course of business a review of

the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Laws on their
respective businesses, operations and Real Properties, and as a result thereof
the Consolidated Parties have reasonably concluded that, except as specifically
disclosed in Schedule 5.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)
Except as otherwise set forth in Schedule 5.09 and except as would not

reasonably be expected to have a Material Adverse Effect, (i) none of the real
properties currently or to the knowledge of any Responsible Officer of any
Consolidated Party, formerly owned or







--------------------------------------------------------------------------------





operated by any Consolidated Party, is listed or, to the knowledge of any
Responsible Officer of any Consolidated Party, proposed for listing on the
United States Environmental Protection Agency’s (EPA) National Priorities List
or on the EPA Comprehensive Environmental Response, Compensation, and Liability
Information Sharing database or any analogous state or local list, nor to the
knowledge of any Responsible Officer of any Consolidated Party is any adjacent
property on such list, (ii) no Consolidated Party has operated and, to the
knowledge of any Responsible Officer of any Consolidated Party, there are no and
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been transported, treated, stored or disposed on any Real
Property currently owned or operated by any Consolidated Party or, to the
knowledge of any Responsible Officer of any Consolidated Party, on any real
property formerly owned or operated by any Consolidated Party, (iii) or to the
knowledge of any Responsible Officer of any Consolidated Party, there is no
friable asbestos or asbestos-containing material on any Real Property currently
owned or operated by any Consolidated Party, and (iv) Hazardous Materials have
not been transported, released, discharged or disposed of on any real property
currently or formerly owned or operated by any Consolidated Party.


(c)
Except as otherwise set forth on Schedule 5.09, no Consolidated Party is

undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Laws; and to the knowledge of the Responsible
Officers of the Consolidated Parties all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any real property
currently or formerly owned or operated by any Consolidated Party have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.


(d)
Except as otherwise set forth on Schedule 5.09, each of the Unencumbered

Borrowing Base Properties and, to the knowledge of the Responsible Officers of
the Loan Parties, all operations at such Unencumbered Borrowing Base Properties
are in compliance with all Environmental Laws in all material respects, there is
no material violation of any Environmental Laws with respect to such
Unencumbered Borrowing Base Properties or, to the knowledge of any Responsible
Officer of any Loan Party, the businesses operated thereon, and there are no
conditions relating to such Unencumbered Borrowing Base Properties or the
businesses that could reasonably be expected to result in a Material Adverse
Effect.


(e)
Except as otherwise set forth on Schedule 5.09, none of the Unencumbered

Borrowing Base Properties contains, or to the knowledge of any Responsible
Officer of any Loan Party has previously contained, any Hazardous Materials at,
on or under such Unencumbered Borrowing Base Properties in amounts or
concentrations that constitute or constituted a violation of Environmental Laws
that could have a Material Adverse Effect.


(f)
Except as otherwise set forth on Schedule 5.09, no Loan Party has received any

written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding Hazardous Materials or compliance with
Environmental Laws with regard to any of its Unencumbered Borrowing Base
Properties or the businesses located thereon, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.









--------------------------------------------------------------------------------





(g)
No Consolidated Party is subject to any judicial proceeding or governmental or

administrative action and, to the knowledge of the Responsible Officers of the
Consolidated Parties, no such proceeding or action is threatened in writing,
under any Environmental Laws that could reasonably be expected to give rise to a
Material Adverse Effect, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to the Consolidated Parties, the Unencumbered Borrowing Base Properties or, to
the knowledge of any Responsible Officer of any Consolidated Party, the
businesses located thereon that could be reasonably expected to give rise to a
Material Adverse Effect.


5.10
Insurance. The properties of the Consolidated Parties are insured with
financially sound

and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Consolidated Party operates. The insurance
coverage of the Consolidated Parties with respect to the Unencumbered Borrowing
Base Properties as of the Closing Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 5.10.


5.11
Taxes.    The Consolidated Parties have filed all Federal and state income and
other

material tax returns and reports required to be filed, and have paid all Federal
and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Consolidated Party that would, if made, have a Material
Adverse Effect. No Consolidated Party nor any Subsidiary thereof is party to any
tax sharing agreement; provided, however, that any tax protection agreement
entered into with a contributor of property to a Consolidated Party (but only to
the extent the indemnity or other obligation to such contributor under such tax
protection agreement is limited to any capital gains tax that would be due upon
a sale or other Disposition of such contributed property and either (i) is
limited to an amount that does not exceed one percent (1%) of the total assets
of such Consolidated Party or (ii) exceeds one percent (1%) but less than five
percent (5%) of the total assets of such Consolidated Party but which indemnity
is only triggered by a sale or other Disposition of such contributed property)
shall not be considered a tax sharing agreement.


5.12
ERISA Compliance.



(a)
Each Plan is in compliance in all material respects with the applicable
provisions

of ERISA, the Code and other Federal or state laws, except to the extent that
the failure to so comply would result in, or could reasonably be expected to
result in, a Material Adverse Effect. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Consolidated Party, nothing has
occurred that would prevent or cause the loss of the tax-qualified status of any
such Pension Plan.


(b)
There are no pending or, to the best knowledge of each Consolidated Party,

threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no









--------------------------------------------------------------------------------





prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.


(c)
(i) No ERISA Event has occurred, and neither the Consolidated Parties nor any

ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) there has been no failure to satisfy the minimum funding
standard applicable to a Pension Plan under Section 412 of the Code and Section
302 of ERISA for any plan year, and no waiver of the minimum funding standards
applicable to a Pension Plan under Section 412 of the Code and Section 302 of
ERISA for any plan year has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is sixty percent (60%)
or higher and neither the Consolidated Parties nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such Pension Plan to drop below
sixty percent (60%) as of the most recent valuation date; (iv) neither the
Consolidated Parties nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither the Consolidated Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.


(d)
Neither the Consolidated Parties nor any ERISA Affiliate maintains or

contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than those listed on Schedule
5.12(d) hereto.


(e)
Neither the Borrower nor any of its Subsidiaries is (i) an employee benefit plan

subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code or (iv) a “governmental plan” within
the meaning of ERISA.


5.13
Subsidiaries; Equity Interests. The corporate capital and ownership structure of
the

Consolidated Parties is as described in Schedule 5.13(a) (as of the most recent
update of such schedule in accordance with Section 6.02(h) hereof). Set forth on
Schedule 5.13(b) is a complete and accurate list (as of the most recent update
of such schedule in accordance with Section 6.02(h) hereof) with respect to each
Consolidated Party of (i) jurisdiction of organization, (ii) number of ownership
interests (if expressed in units or shares) of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding ownership interests (if
expressed in units or shares) of each class owned (directly or indirectly) by
the Parent REIT, the Borrower and their Subsidiaries, (iv) all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto and (v) an identification of which such Consolidated
Parties are Guarantors hereunder and which Unencumbered Borrowing Base
Properties are owned by each such Loan Party. The outstanding Equity Interests
of the Consolidated Parties are, to the extent applicable depending on the
organizational nature of such Person, validly issued, fully paid and
non-assessable and are owned by the Parent REIT, the Borrower or a Subsidiary
thereof (as applicable), directly or indirectly, in the manner set forth on
Schedule 5.13(b), free and clear of all Liens (other than Permitted Liens or, in
the case of the Equity Interests of the Loan Parties, statutory Liens or Liens
arising under or contemplated in connection with the Loan Documentssecuring the
Pari Passu Obligations on a pari passu basis subject to the terms of the
Intercreditor Agreement). Other than as set forth in Schedule 5.13(b) (as of the
most recent update of such schedule in accordance with Section 6.02(h) hereof),
no Consolidated Party (other than the Parent REIT) has outstanding any
securities







--------------------------------------------------------------------------------





convertible into or exchangeable for its Equity Interests nor does any such
Consolidated Party have outstanding any rights to subscribe for or to purchase
or any options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to its Equity Interests. The copy of the Organization
Documents of each Loan Party provided pursuant to Section 4.01(a)(iv) is a true
and correct copy of each such document as of the Closing Date, each of which is
valid and in full force and effect.


5.14
Margin Regulations; Investment Company Act.



(a)
The Consolidated Parties are not engaged and will not engage, principally or as

one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)
None of the Consolidated Parties nor any Person Controlling such Consolidated

Parties is required to be registered as an “investment company” under the
Investment Company Act of 1940.


5.15
Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all

agreements, instruments and corporate or other restrictions to which it or any
other Consolidated Party is subject, and all other matters known to any
Responsible Officer of any Consolidated Party (other than matters of a general
economic nature), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Consolidated Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Consolidated Parties represent only that such information was
prepared in good faith based upon assumptions believed by the Consolidated
Parties to be reasonable at the time (it being recognized by the Lenders that
projections as to future events are not to be viewed as facts and that actual
results may differ).


5.16
Compliance with Laws.    Each Consolidated Party thereof is in compliance in all

material respects with the requirements of all Applicable Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Applicable Laws or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17
Taxpayer Identification Number.    The Borrower’s true and correct U.S. taxpayer

identification number is set forth on Schedule 10.02.


5.18
Intellectual Property; Licenses, Etc. The Borrower and the other Consolidated
Parties

own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of any Responsible Officer
of any Consolidated Party, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any other Consolidated Party
infringes upon any







--------------------------------------------------------------------------------





rights held by any other Person, except for such infringements that would not
have a Material Adverse Effect. Except as specifically disclosed in Schedule
5.18, no claim or litigation regarding any of the foregoing is pending or, to
the knowledge of any Responsible Officer of any Consolidated Party, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


5.19
Solvency. (a) As of the Closing Date and immediately prior to the initial
Borrowing, the

Borrower is Solvent, each other Loan Party is Solvent, and the Consolidated
Parties, on a consolidated basis, are Solvent, (b) as of the date and
immediately prior to each Subsidiary becoming a Guarantor pursuant to Section
6.12, such Subsidiary is Solvent, and (c) following the initial Borrowing, the
Borrower is Solvent, each other Loan Party is Solvent, and the Consolidated
Parties, on a consolidated basis, are Solvent if the contribution rights that
each such party will have against such other parties and the subrogation rights
that each such party may have, if any, against the Borrower are taken into
account.


5.20
Casualty, Etc.    None of the Unencumbered Borrowing Base Properties have been

affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.21
Labor Matters. As of the Closing Date, there are no collective bargaining
agreements or

Multiemployer Plans covering the employees of any Consolidated Party or any of
their Subsidiaries. No Consolidated Party or any of their Subsidiaries has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last year, which could (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.


5.22
REIT Status. The Parent REIT is qualified as a REIT and the Borrower is
qualified as a

REIT, a partnership or a disregarded entity (in each case, for federal income
tax purposes), a TRS or a QRS, and each of their Subsidiaries that is a
corporation is either a TRS or a QRS. As of the Closing Date, the Subsidiaries
of the Parent REIT and the Borrower that are taxable REIT subsidiaries, as such
term is used in the Code, are identified on Schedule 5.22.


5.23
Unencumbered Borrowing Base Properties.    Each Unencumbered Borrowing Base

Property listed in each Compliance Certificate delivered by the Borrower to the
Administrative Agent in accordance with the terms of this Agreement fully
qualifies as an Unencumbered Borrowing Base Property as of the date of such
Compliance Certificate.


5.24
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.





(a)
Each Consolidated Party and, to their knowledge, any Related Party, is in

compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. No Consolidated Party nor, to their knowledge, any Related Party is a
Sanctioned Person. No Loan, use of the proceeds of any Loan or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.


(b)
Neither the making of the Loans hereunder nor the use of the proceeds thereof

will violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or









--------------------------------------------------------------------------------





successor statute thereto. The Consolidated Parties and, to their knowledge, all
Related Parties are in compliance in all material respects with the PATRIOT Act.


5.25
EEAAffected Financial Institutions.    Neither the Parent REIT, nor any of its

Subsidiaries, is an EEAAffected Financial Institution.


5.26
Covered Entities. No Loan Party is a Covered Entity.



6.
AFFIRMATIVE COVENANTS. So long as any Lender shall have any Commitment hereunder

or any Loan or other Obligation hereunder shall not be Fully Satisfied, the
Borrower shall, and shall cause each Consolidated Party (except where expressly
limited to the Borrower or the Loan Parties, as applicable) to:




6.01 Financial Statements.    Deliver to the Administrative Agent, for
distribution to the the Lenders:


(a)
as soon as available, but in any event within ninety (90) days after the end of

each fiscal year of the Parent REIT (commencing with the fiscal year ended
December 31, 2017), a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be (i) certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, and (ii) audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and


(b)
as soon as available, but in any event within forty-five (45) days after the end
of

each of the first three (3) fiscal quarters of each fiscal year of the Parent
REIT (commencing with the fiscal quarter ended September 30, 2017), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.







--------------------------------------------------------------------------------





6.02
Certificates; Other Information. Deliver to the Administrative Agent (for
distribution

of the same to each Lender):


(a)
concurrently with the delivery of the financial statements referred to in
Sections

6.01(a) and (b), (i) a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes), and (ii) a profit and loss summary showing the operating
condition for each of the Unencumbered Borrowing Base Properties (in form and
with such detail as is reasonably satisfactory to the Administrative Agent);


(b)
if a Default exists, promptly after any request by the Administrative Agent,

copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Consolidated Party by independent accountants in connection
with the accounts or books of any Consolidated Party, or any audit of any of
them, subject to applicable professional guidelines;


(c)
promptly after the same are available, copies of each annual report, proxy or

financial statement or other report or communication sent to the shareholders of
the Parent REIT, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower or the Parent REIT may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)
promptly after the furnishing thereof, copies of any report furnished to any
holder

of debt securities of any Loan Party (or any Subsidiary thereof if such debt
securities are recourse (other than customary non-recourse carve outs) to such
Loan Party) pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;


(e)
promptly, and in any event within five (5) Business Days after receipt thereof
by

any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;


(f)
not later than five (5) Business Days after receipt thereof by any Loan Party,

copies of all notices, requests and other documents (including amendments,
waivers and other modifications) so received under or pursuant to any
instrument, indenture, loan or credit or similar agreement regarding or related
to any breach or default by any party thereto or any other event that could
materially impair the value of the interests or the rights of any Loan Party or
otherwise have a Material Adverse Effect and, from time to time upon request by
the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may request;


(g)
promptly after the assertion or occurrence thereof, notice of any action or

proceeding against or of any noncompliance by any Loan Party with respect to an
Unencumbered Borrowing Base Property with any Environmental Laws that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
Unencumbered Borrowing Base Property to be







--------------------------------------------------------------------------------





subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Laws;


(h)
concurrently with the delivery of the financial statements referred to in
Sections

6.01(a) and (b), an update to Schedules 5.06, 5.09, 5.12(d) or 5.13(a) or (b) to
the extent the information provided by any such schedules has changed since the
most recent update thereto; provided that the Borrower shall, promptly upon the
Administrative Agent’s written request therefor, provide any information or
materials requested by the Administrative Agent to confirm or evidence the
matters reflected in such updated schedules;


(i)
concurrently with the delivery of the financial statements referred to in
Sections

6.01(a) and (b), copies of Smith Travel Research (STR Global) summary STAR
Reports for each Unencumbered Borrowing Base Property for the fiscal quarter to
which such financial statements relate;
(j)
promptly, of any change in any public or private Debt Rating;

(k)
annually, on or before December 31, written evidence of the current Debt Ratings

by any of Moody’s, S&P and/or Fitch, if such rating agency has provided to the
Parent REIT or the Borrower a private debt rating, which evidence shall be
reasonably acceptable to the Administrative Agent;
(l)
promptly following any request therefor, provide information and documentation

reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation;


(m)
not later than seven (7) Business Days after the last Business Day of each month

during the Waiver Period, a Liquidity Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent REIT (which delivery may, unless the Administrative Agent requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), together with documentation reasonably satisfactory to the
Administrative Agent to verify the calculations set forth in such certificate;
and


(n)
(l) promptly, such additional information regarding the business, financial or

corporate affairs of the Loan Parties or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request (either in
its discretion or at the direction of the Required Lenders) to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent









--------------------------------------------------------------------------------





(by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”


6.03    Notices.    Promptly notify the Administrative Agent (who shall promptly
notify each
Lender):


(a)
of the occurrence of any Default;



(b)
of (i)(A) any breach or non-performance of, or any default under, a material

Contractual Obligation of any Loan Party; (B) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party,
including pursuant to any Environmental Laws; or (C) any other matter, which, in
the case of any of clause (A), (B) or (C), individually or in the aggregate, has
resulted in or could reasonably be expected to result in a Material Adverse
Effect; and (ii) any material written dispute or any material litigation,
investigation, proceeding or suspension between the Borrower or any Loan Party
and any Governmental Authority;


(c)
of the occurrence of any ERISA Event;



(d)
of any material change in accounting policies or financial reporting practices
by

any Loan Party, including any determination by the Borrower referred to in
Section 2.07(b);


(e)
of any voluntary addition or removal of an Unencumbered Borrowing Base

Property or other event or circumstance that results in a Real Property
previously qualifying as an Unencumbered Borrowing Base Property ceasing to
qualify as such; provided that such







--------------------------------------------------------------------------------





notification shall be accompanied by an updated Compliance Certificate with
calculations showing the effect of such addition or removal on the financial
covenants contained herein; and


(f)
of any adverse changes to any insurance policy obtained by any Loan Party with

respect to or in connection with any Unencumbered Borrowing Base Property in
accordance with Section 6.15, including, without limitation, any reduction in
the amount or scope of coverage or any increase in any deductible or other
self-retention amount thereunder.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein (including, in the case of any notice pursuant to Section
6.03(a), a description of any and all provisions of this Agreement and any other
Loan Document that the Responsible Officers of the Borrower believe have been
breached) and stating what action the Borrower has taken and proposes to take
with respect thereto.


6.04
Payment of Obligations. Pay and discharge as the same shall become due and
payable,

all of its material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Consolidated Parties; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted (the commencement and continuation of which proceedings shall suspend
the collection of any such contested amount from such Consolidated Party, and
suspend the enforcement thereof against, the applicable property), and adequate
reserves in accordance with GAAP are being maintained by such Consolidated Party
and, as to any Loan Party, such claims are bonded (to the extent requested by
the Administrative Agent).


6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect

its legal existence and good standing under the Applicable Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


6.06
Maintenance of Properties.    (a) Maintain, preserve and protect all of its
material

properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and casualty (as to which
insurance satisfying the criteria hereunder was maintained at the time of such
casualty) excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.


6.07
Maintenance of Insurance. Maintain with financially sound and reputable
insurance

companies not Affiliates of any Consolidated Party, insurance with respect to
the properties and business of the Consolidated Parties against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar business, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and, in the case of insurance
maintained by the Loan Parties, providing for not less than thirty (30) days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.









--------------------------------------------------------------------------------





6.08
Compliance with Laws and Contractual Obligations. Comply in all material
respects

with the requirements of all Applicable Laws (including without limitation,
Anti-Corruption Laws and applicable Sanctions), all Contractual Obligations and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of
Applicable Laws, Contractual Obligation or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect.
6.09
Books and Records. Maintain proper books of record and account, in which full,
true

and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
each Consolidated Party.
6.10
Inspection Rights.    Permit representatives of the Administrative Agent to
visit and

inspect any property of any Loan Party, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Borrower may, if it so
chooses, be present at or may participate in any such discussions), at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Loan Party with the costs and
expenses of the Administrative Agent being for its own account if no Event of
Default then exists; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
6.11
Use of Proceeds. Use the proceeds of the Loans for working capital, capital
expenditures

and other general corporate purposes (including, without limitation, property
acquisitions and Restricted Payments not prohibited under Section 7.06) not in
contravention of any Applicable Laws or of any Loan Document.
6.12
Additional Guarantors. Unless such Subsidiary is not required to become a
Guarantor

pursuant to Section 6.13, notify the Administrative Agent at the time that any
Person becomes a Subsidiary of the Borrower, another Loan Party or any
Intermediate REIT (other than, in each case, a Non-Guarantor Subsidiary), and
promptly thereafter (and in any event on the earlier to occur of (a) the date on
which such Person Guarantees any other Specified Debt or (b) concurrently with
the delivery of each Compliance Certificate pursuant to Section 6.02(a), or such
later date as the Administrative Agent may agree in writing), cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a counterpart of this Agreement, a Joinder Agreement, a Guarantor Joinder
Agreement (as defined in the Intercreditor Agreement) (if applicable), a Grantor
Joinder Agreement (as defined in the Intercreditor Agreement) (if applicable),
or such other document as the Administrative Agent shall deem appropriate for
such purpose, and (ii) deliver to the Administrative Agent documents of the
types referred to in Section 4.01(a)(iii), 4.01(a)(iv), 4.01(a)(vi) and
4.01(a)(vii), together with a favorable opinion of counsel of such Person, all
such documentation and opinion to be in form, content and scope reasonably
satisfactory to the Administrative Agent.
6.13
Release of Guarantors. IfAt any time after the later of (a) the expiration of
the Waiver

Period or (b) the Collateral Release Date, if applicable, if the Parent REIT
achieves at least two (2) Investment Grade Ratings, then, at the written request
of the Borrower, the Guarantors (other than the Parent REIT) shall be released
and discharged from all obligations (accrued or unaccrued) hereunder (other than
those that expressly survive termination hereof), provided that any Subsidiary
of the Borrower, another Loan Party or any Intermediate REIT (other than, in
each case, a Non-Guarantor Subsidiary) that (a) owns or ground leases any Real
Property that qualifies as an Unencumbered Borrowing Base Property and (b) is
liable for any recourse Indebtedness (whether secured or unsecured,









--------------------------------------------------------------------------------





and including any guarantee obligations in respect of indentures or otherwise)
shall nonetheless be required to be a Guarantor hereunder in order for each Real
Property owned or ground leased by such Subsidiary to be treated as an
Unencumbered Borrowing Base Property.


6.14
Further Assurances.    Promptly upon request by the Administrative Agent, or any

Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution or
acknowledgment thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.


6.15
Additional Insurance Requirements for Unencumbered Borrowing Base Properties.



(a)
Obtain and maintain, with respect to each Unencumbered Borrowing Base

Property (or cause the applicable TRS that is party to any Lease regarding each
such Unencumbered Borrowing Base Property to obtain and maintain), at its (or
their) sole expense the following:


(i)
property insurance with respect to all insurable property located at or on

or constituting a part of such Unencumbered Borrowing Base Property, against
loss or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form” (also known as
“all-risk”) coverage and against any and all acts of terrorism (to the extent
commercially available) and such other insurable hazards as the Administrative
Agent may require, in an amount not less than one hundred percent (100%) of the
full replacement cost, including the cost of debris removal, without deduction
for depreciation and sufficient to prevent the applicable Loan Parties and the
Administrative Agent from becoming a coinsurer, such insurance to be in
“builder’s risk” completed value (non reporting) form during and with respect to
any construction on or with respect to such Unencumbered Borrowing Base
Property;


(ii)
if and to the extent any portion of any of the improvements are, under the

Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood Hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
the Administrative Agent, but in no event less than the amount sufficient to
meet the requirements of Applicable Laws and the FDPA, as such requirements may
from time to time be in effect;


(iii)
general liability insurance, on an “occurrence” basis, against claims for

“personal injury” liability, including bodily injury, death or property damage
liability, for the benefit of the applicable Loan Party as named insured and the
Administrative Agent as additional insured;


(iv)
statutory workers’ compensation insurance with respect to any work on

or about such Unencumbered Borrowing Base Property (including employer’s
liability insurance, if required by the Administrative Agent), covering all
employees of the applicable Loan Party and/or its applicable Subsidiaries and
any contractor;


(v)
if there is a general contractor, commercial general liability insurance,

including products and completed operations coverage, and in other respects
similar to









--------------------------------------------------------------------------------





that described in clause (iv) above, for the benefit of the general contractor
as named insured and the applicable Loan Party and the Administrative Agent as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the premises (including employer’s
liability insurance, if required by the Administrative Agent), covering all
employees of the general contractor and any contractor; and


(vi)
such other insurance (and related endorsements) as may from time to

time be required by the Administrative Agent (including but not limited to soft
cost coverage, automobile liability insurance, business interruption insurance
or delayed rental insurance, boiler and machinery insurance, earthquake
insurance (if then customarily carried by owners of premises similarly
situated), wind insurance, sinkhole coverage, and/or permit to occupy
endorsement) and against other insurable hazards or casualties which at the time
are commonly insured against in the case of premises similarly situated, due
regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements.


(b)
All insurance policies obtained by any Loan Party with respect to or in

connection with any Unencumbered Borrowing Base Property shall be issued and
maintained by insurers, in amounts, with deductibles, limits and retentions, and
in forms satisfactory to the Administrative Agent, and shall require not less
than thirty (30) days’ prior written notice to the Administrative Agent of any
cancellation of coverage.


(c)
All insurance companies providing coverage pursuant to clause (a) of this

Section 6.15 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Unencumbered Borrowing Base Property is located and must have an A.M. Best
Company financial and performance ratings of A-:IX or better.


(d)
All insurance policies maintained, or caused to be maintained, by any Loan Party

or its applicable Subsidiaries with respect to any Unencumbered Borrowing Base
Property, except for general liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by such Loan Party or its applicable Subsidiaries or the
Administrative Agent and that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.


(e)
If any insurer which has issued a policy of title, hazard, liability or other

insurance required pursuant to this Section 6.15 or any other provision of any
Loan Document becomes insolvent or the subject of any petition, case, proceeding
or other action pursuant to any debtor relief law, or if in Administrative
Agent’s opinion the financial responsibility of such insurer is or becomes
inadequate, such Loan Party shall, in each instance promptly upon its discovery
thereof or upon the request of the Administrative Agent therefor, and at the
Loan Party’s expense, promptly obtain and deliver (or cause to be obtained and
delivered) to the Administrative Agent a like policy (or, if and to the extent
permitted by the Administrative Agent, acceptable evidence of insurance) issued
by another insurer, which insurer and policy meet the requirements of this
Section 6.15 or any other provision of any Loan Document, as the case may be.


(f)
A copy of the original policy and such evidence of insurance as may be

acceptable to the Administrative Agent shall be delivered to the Administrative
Agent with all









--------------------------------------------------------------------------------





premiums fully paid current, and each renewal or substitute policy (or evidence
of insurance) shall be delivered to the Administrative Agent, with all premiums
fully paid current, at least ten
(10) Business Days before the termination of the policy it renews or replaces.
The applicable Loan Party shall pay (or cause to be paid) all premiums on
policies required hereunder as they become due and payable and promptly deliver
to the Administrative Agent evidence satisfactory to the Administrative Agent of
the timely payment thereof.


(g)
If any loss occurs at any time when the applicable Loan Party has failed to

perform the covenants and agreements set forth in this Section 6.15 with respect
to any insurance payable because of loss sustained to any part of the premises
whether or not such insurance is required by the Administrative Agent, then the
Administrative Agent shall nevertheless be entitled to the benefit of all
insurance covering the loss and held by or for the applicable Loan Party, to the
same extent as if it had been made payable to the Administrative Agent.


(h)
Each Loan Party shall at all times comply (and shall cause each applicable TRS

to comply) in all material respects with the requirements of the insurance
policies required hereunder and of the issuers of such policies and of any board
of fire underwriters or similar body as applicable to or affecting any
Unencumbered Borrowing Base Property.


6.16
PATRIOT Act Compliance. The Borrower shall, and shall cause each Subsidiary to,

provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.


6.17
Collateral.



(a)
During any Collateral Period, on or prior to the times specified below (or such

later date as the Administrative Agent shall reasonably determine), the Borrower
will cause, subject to clause (f) below, all of the issued and outstanding
Equity Interests of each Guarantor (other than the Parent REIT) (collectively,
the “Collateral”), to be, subject to the terms of the Intercreditor Agreement,
subject to a perfected Lien in favor of the Administrative Agent to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents:


(i)
within thirty (30) days of the Collateral Trigger Date; and



(ii)
contemporaneously with the occurrence of any date any Subsidiary shall

be required to become a Guarantor pursuant to Section 6.12 hereof.


(b)
During a Collateral Period, and without limiting the foregoing, the Borrower

will, and will cause each Loan Party that owns any Collateral to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements),
which may be required by applicable Law and which the Administrative Agent may,
from time to time during a Collateral Period, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the reasonable expense of the Borrower;
provided, however, that no Pledged Subsidiary shall be permitted to certificate
its Equity Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank. Without limiting the foregoing, the Borrower shall
cause each







--------------------------------------------------------------------------------





Loan Party that owns any Collateral to execute and deliver to the Administrative
Agent a Grantor Joinder Agreement (as defined in the Intercreditor Agreement).


(c)
During a Collateral Period, without limiting the release provisions set forth in

clause (d) below, the Borrower may request in writing that the Administrative
Agent release, and upon receipt of such request the Administrative Agent shall
promptly, and in any event use commercially reasonable efforts to within five
(5) Business Days, release, the Equity Interests in any Pledged Subsidiary from
the Pledge Agreement with respect to any Unencumbered Borrowing Base Property
that is being removed pursuant to Section 1.06(d) if such Subsidiary becomes a
Non-Guarantor Subsidiary in connection with such removal or will become a
Non-Guarantor Subsidiary within ten (10) Business Days of such removal, so long
as no Default or Event of Default exists or would result therefrom. The
Administrative Agent agrees to furnish to the Borrower, promptly, and in any
event use commercially reasonable efforts to within five (5) Business Days,
after the Borrower’s request and at the Borrower’s reasonable expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Borrower.


(d)
The Borrower may deliver to the Administrative Agent, on or prior to the date

that is five (5) Business Days (or such shorter period of time as agreed to by
the Administrative Agent) before the date on which the Collateral Release is to
be effected, written notice that it is requesting the Collateral Release, which
notice shall identify the Collateral to be released and the proposed effective
date for the Collateral Release, together with a certificate signed by a
Responsible Officer of the Borrower (such certificate, a “Collateral Release
Certificate”), certifying that:


(i)
the Consolidated Leverage Ratio is either (A) less than or equal to 6.75

to 1.00 as of the last day of any two (2) consecutive fiscal quarters, or (B)
less than or equal to 6.25 to 1.00 as of the last day of any fiscal quarter, in
each case as reflected on the most recently delivered Compliance Certificate
delivered pursuant to Section 6.02(a); and


(ii)
at the time of the delivery of notice requesting such release, on the

proposed effective date of the Collateral Release and immediately before and
immediately after giving effect to the Collateral Release, (A) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(B) the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of the Collateral Release, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 6.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


(e)
On or after any Collateral Release Date, the Administrative Agent shall, subject

to the satisfaction of the requirements of clause (d) above, promptly, and in
any event use commercially reasonable efforts to within five (5) Business Days,
release all of the Liens granted to the Administrative Agent pursuant to the
requirements of this Section 6.17, and the Collateral Documents (the “Collateral
Release”). Upon the release of any Collateral pursuant to this Section 6.17, the
Administrative Agent shall (to the extent applicable) promptly, and in any event
use commercially reasonable efforts to within five (5) Business Days, deliver to
the Borrower,









--------------------------------------------------------------------------------





upon the Borrower’s request and at the Borrower’s reasonable expense, such
documentation as may be reasonably satisfactory to the Administrative Agent and
otherwise necessary or advisable to evidence the release of such Collateral from
the Loan Documents.


(f)
Notwithstanding the foregoing, if a Collateral Trigger Date occurs in connection

with a Limited Collateral Trigger Event only, the Collateral required to be
delivered hereunder shall be limited to a pledge of the issued and outstanding
Equity Interests of the Guarantors owning Unencumbered Borrowing Base Properties
that have an aggregate Unencumbered Asset Value (calculated as of December 31,
2019) that equals the amount of the aggregate amount of Unsecured Indebtedness
(including the amount of any unfunded commitments thereunder) as of the date of
the Limited Collateral Trigger Event.


7.
NEGATIVE COVENANTS. So long as any Lender shall have any Commitment hereunder or

any Loan or other Obligation hereunder shall not be Fully Satisfied, the Loan
Parties shall not, nor shall they permit any other Consolidated Party (except
where expressly limited to the Borrower or the Loan Parties, as applicable),
directly or indirectly, to:


7.01
Liens. Create, incur, assume or suffer to exist any Lien upon any property,
assets or

revenues of any Consolidated Party, whether now owned or hereafter acquired,
other than the following (collectively, the “Permitted Liens”):


(a)
Liens that secure the Obligations;



(b)
Liens that secure Indebtedness of the Consolidated Parties on a pari passu basis

with the Lien described in Section 7.01(a);


(c)
Liens existing on the date hereof and listed on Schedule 5.08(b) and any

renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);


(d)
Liens for taxes not yet due or which are being contested in good faith by

appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(e)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like

Liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;


(f)
pledges or deposits in the ordinary course of business in connection with

workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(g)
deposits to secure the performance of bids, trade contracts and leases (other
than

Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;









--------------------------------------------------------------------------------





(h)
easements, rights-of-way, restrictions and other similar encumbrances affecting

any Real Property owned by any Loan Party which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person and which, with respect to
Unencumbered Borrowing Base Properties, have been reviewed and approved by the
Administrative Agent (such approval to be in the reasonable judgment of the
Administrative Agent);
(i)
Liens securing judgments for the payment of money not constituting an Event of

Default under Section 8.01(h);
(j)
(i) the interests of any ground lessor under an Eligible Ground Lease and the

interests of any TRS under a lease of any Unencumbered Borrowing Base Property
and (ii) Liens in connection with Permitted Intercompany Mortgages;
(k)
Liens on any assets (other than any Unencumbered Borrowing Base Property and

related assets) securing Indebtedness permitted by Section 7.03(f), including
Liens on such Real Property existing at the time such Real Property is acquired
by the applicable Loan Party or any Non-Guarantor Subsidiary;
(l)
Liens on the Equity Interests of any Non-Guarantor Subsidiary; provided, no

such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;
(m)
other Liens on assets (other than Unencumbered Borrowing Base Properties)

securing claims or other obligations of the Loan Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and
(n)
any interest of title of a lessor under, and Liens arising from or evidenced by

protective UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, operating leases permitted
hereunder; and
(o)
Liens, if any, arising under the Bank of America Facility, in favor of the
letter of

credit issuer and/or the swing line lender thereunder to cash collateralize or
otherwise secure the obligations of a defaulting lender to fund risk
participations thereunder.


Notwithstanding anything contained in this Section 7.01, each of the Parent REIT
and the Borrower shall not, and shall not permit any other Consolidated Party
to, secure any Indebtedness outstanding under or pursuant to any Specified Debt
unless and until the Obligations (including any Guarantee in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the
Administrative Agent in substance and in form including an intercreditor
agreement and opinions of counsel to the Parent REIT, the Borrower and/or any
other Consolidated Party, as the case may be, from counsel and in a form that is
reasonably acceptable to the Administrative Agent.


7.02
Investments. Make any Investments, except:



(a)
Investments by the Consolidated Parties (other than by the Parent REIT) in (i)

Unencumbered Borrowing Base Properties, and (ii) other real properties that are
fully-developed, open and operating income-producing “luxury,” “upper upscale”
or “upscale” full or select









--------------------------------------------------------------------------------





service hotels, with all material approvals from each Governmental Authority
required in connection with the lawful operation of such hotels, and which real
properties shall, upon the making of such Investments, be wholly owned by such
Consolidated Party;
(b)
Investments held by the Borrower or such Loan Party or other Subsidiary in the



form of cash or cash equivalentsCash Equivalents;
(c)
Investments existing as of the Closing Date and set forth in Schedule 5.08(c);

(d)
Advances to officers, directors and employees of the Borrower, the Loan Parties

and other Subsidiaries in aggregate amounts not to exceed (i) $500,000 at any
time outstanding for employee relocation purposes, and (ii) $100,000 at any time
outstanding for travel, entertainment, and analogous ordinary business purposes;
(e)
Investments of (i) the Borrower in any Guarantor (including (A) Investments by

the Borrower in any private REIT, so long as Borrower owns one hundred percent
(100%) of the “common” Equity Interests in such private REIT and (B) Investments
by the Borrower in a Guarantor in the form of an intercompany loan), (ii) any
Guarantor in the Borrower or in another Guarantor (including Investments by a
Guarantor in the Borrower or in another Guarantor in the form of an intercompany
loan), and (iii) the Borrower, any Guarantor or any Non-Guarantor Subsidiary in
Non-Guarantor Subsidiaries (including Investments by the Borrower, any Guarantor
or any Non-Guarantor Subsidiary in a Non-Guarantor Subsidiary in the form of an
intercompany loan) that own, directly or indirectly, and operate Real Properties
that are fully-developed, open and operating income-producing “luxury,” “upper
upscale” or “upscale” full or select service hotels, with all material approvals
from each Governmental Authority required in connection with the lawful
operation of such hotels; provided, notwithstanding the foregoing or any other
provision herein or in any other Loan Document to the contrary, the Parent REIT
shall not own any Equity Interests in any Person other than the Borrower;
(f)
Investments consisting of extensions of credit in the nature of accounts

receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(g)
Guarantees permitted by Section 7.03;

(h)
Other Investments of the Borrower and its Subsidiaries in:



(i)
Real properties consisting of undeveloped or speculative land (valued at

cost for purposes of this clause (h)) with an aggregate value not greater than
five percent (5%) of Consolidated Total Asset Value and which real properties
shall, upon the making of such Investments, be wholly owned by the Borrower or
such Subsidiary;


(ii)
Incoming-producing real properties (other than hotels or similar

hospitality properties) (valued at cost for purposes of this clause (h)) with an
aggregate value not greater than ten percent (10%) of Consolidated Total Asset
Value and which real properties shall, upon the making of such Investments, be
wholly owned by the Borrower or such Subsidiary;


(iii)
Development/Redevelopment Properties (valued at cost for purposes of

this clause (h); provided that all costs and expenses associated with all
existing









--------------------------------------------------------------------------------





development activities with respect to such Development/Redevelopment Properties
(budget to completion) shall be included in determining the aggregate Investment
of the Borrower or such Subsidiary with respect to such activities) with an
aggregate value not greater than fifteen percent (15%) of Consolidated Total
Asset Value and which Development/Redevelopment Properties shall, upon the
making of such Investments, be wholly owned by the Borrower or such Subsidiary
and;
(iv)
Unconsolidated Affiliates (valued at cost for purposes of this clause (h))

with an aggregate value not greater than twenty percent (20%) of Consolidated
Total Asset Value;
(v)
mortgage or real estate-related loan assets (valued at cost for purposes of

this clause (h)) with an aggregate value not greater than fifteen percent (15%)
of Consolidated Total Asset Value; and
(vi)
Equity Interests (including preferred Equity Interests) in any Person

(other than any Affiliate of the Borrower) (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than fifteen percent (15%) of
Consolidated Total Asset Value;


provided, however, that the collective aggregate value of the Investments owned
pursuant to items (i) through (vi) of this clause (h) above shall not at any
time exceed thirty-five percent (35%) of Consolidated Total Asset Value;
(vii)
Investments in fixed or capital assets to the extent not prohibited under

Section 7.12; and


(i)
Investments in any Person as a result of any merger or consolidation completed

in compliance with Section 7.04.


7.03
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:



(a)
Indebtedness under the Loan Documents;



(b)
Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and any

refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;


(c)
Guarantees of (i) the Borrower or any Guarantor in respect of Indebtedness

otherwise permitted hereunder of the Borrower or any other Guarantor, (ii) the
Parent REIT or the Borrower, in respect of Indebtedness otherwise permitted
hereunder of any Non-Guarantor Subsidiary if, in the case of any Guarantee
pursuant to this clause (ii), (x) no Default shall exist immediately before or
immediately after the making of such Guarantee, and (y) there exists no
violation of the financial covenants hereunder on a Pro Forma Basis after the
making of such Guarantee, and (iii) Non-Guarantor Subsidiaries made in the
ordinary course of business;


(d)
obligations (contingent or otherwise) of the Borrower or any Subsidiary existing

or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into









--------------------------------------------------------------------------------





by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(e)
unsecured Indebtedness in the form of trade payables incurred in the ordinary

course of business;


(f)
Indebtedness of any Loan Party or Non-Guarantor Subsidiary incurred or

assumed after the date hereof that is either unsecured or is secured by Liens on
any assets of such Loan Party (other than any Unencumbered Borrowing Base
Property) or of such Non-Guarantor Subsidiary; provided, such Indebtedness shall
be permitted under this Section 7.03(f) only if: (i) no Default shall exist
immediately before or immediately after the incurrence or assumption of such
Indebtedness, and (ii) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the incurrence or assumption of such
Indebtedness; and


(g)
Indebtedness consisting of intercompany loans permitted under Section 7.02(e).



7.04
Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another

Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except for Dispositions permitted under Section 7.05
(other than under Section 7.05(e)) or except that, so long as no Default exists
or would result therefrom:


(a)
any Guarantor may merge with the Borrower or any other Guarantor, provided

that when any Guarantor is merging with the Borrower, the Borrower shall be the
continuing or surviving Person;


(b)
any Loan Party may Dispose of all or substantially all of its assets (upon

voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
and


(c)
(i) any Non-Guarantor Subsidiary may merge with any other Person or Dispose

of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Person; provided such merger or Disposition shall be
permitted under this Section 7.04(c)(i) only if there exists no violation of the
financial covenants hereunder on a Pro Forma Basis after such merger or
Disposition, and (ii) any Non-Guarantor Subsidiary may merge with a Loan Party;
provided that the Loan Party shall be the continuing or surviving Person.


7.05
Dispositions. Make any Disposition of any assets or property, except:



(a)
Dispositions in the ordinary course of business (other than those Dispositions

permitted under clause (b) of this Section 7.05), so long as (i) no Default
shall exist immediately before or immediately after such Disposition, and (ii)
the Consolidated Parties will be in compliance, on a Pro Forma Basis following
such Disposition, with (x) the covenants set forth in Sections 7.01, 7.02, 7.03,
and 7.11 of this Agreement, (y) all restrictions on Outstanding Amounts
contained herein, and (z) the requirements of Section 1.06 (in the case of any
Disposition with respect to an Unencumbered Borrowing Base Property), in each
case as demonstrated by a Compliance Certificate with supporting calculations
delivered to the







--------------------------------------------------------------------------------





Administrative Agent on or prior to the date of such Disposition showing the
effect of such Disposition;


(b)
Any of the following:

(i)
Dispositions of obsolete, surplus or worn out property or other property

not necessary for operations, whether now owned or hereafter acquired, in the
ordinary course of business and for no less than fair market value;
(ii)
Dispositions of equipment or real property to the extent that (A) such

property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, in each
case in the ordinary course of business and for no less than fair market value;
(iii)
Dispositions of inventory and Investments of the type described in

Section 7.02(b) and (c) in the ordinary course of business;
(iv)
leases of Real Property (other than any Unencumbered Borrowing Base

Property) and personal property assets related thereto to any TRS; and
(v)
in order to resolve disputes that occur in the ordinary course of business,

the Borrower and any Subsidiary of Borrower may discount or otherwise
compromise, for less than the face value thereof, notes or accounts receivable;
(c)     Dispositions of property by any Loan Party to the Borrower or to another
Loan Party;
(d)
Dispositions permitted by Section 7.04; and

(e)
Any other Disposition approved in writing by the Administrative Agent and the

Required Lenders.


Notwithstanding the foregoing provisions of this Section 7.05, no Loan Party
shall sell or make any other Disposition of assets or property that will have
the effect of causing such Loan Party (or any other Loan Party) to become liable
under any tax protection or tax sharing agreement if the amount of such
liability would exceed an amount equal to one percent (1%) of the total assets
of such Loan Party without the prior written consent of the Administrative
Agent.


7.06
Restricted Payments.



(a)
Declare or make, directly or indirectly, any Restricted Payment, or incur any

obligation (contingent or otherwise) to do so, except:


(i)
so long as no Event of Default shall exist at the time of such Restricted

Payment or would result therefrom, each Subsidiary may make Restricted Payments
to
the Borrower, the Guarantors and any other Person that owns an Equity Interest
in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect
of which such Restricted Payment is being made;




















--------------------------------------------------------------------------------




(ii)    so long as no Event of Default shall exist at the time of such
Restricted
Payment or would result therefrom, the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;


(iii)
so long as no Event of Default shall exist at the time of such Restricted

Payment or would result therefrom, the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and


(iv)
so long as no Acceleration shall have occurred, each TRS may make

Restricted Payments to its TRS parent entity to the extent necessary to pay any
tax liabilities then due (after taking into account any losses, offsets and
credits, as applicable); provided that any such Restricted Payments by a TRS
shall only be made after it has paid all of its operating expenses currently due
or anticipated within the current month and next following month;


(b)
Notwithstanding the foregoing, the Loan Parties shall be permitted to make

Restricted Payments of the type and to the extent permitted pursuant to Section
7.11(h) of this Agreement.


7.07
Change in Nature of Business. Engage in any material line of business
substantially

different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.


7.08
Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate

of the Borrower, whether or not in the ordinary course of business, other than
on fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower and any Guarantor or between and among any Guarantors, or
between and among any Loan Party and the TRS or any manager engaged to manage
one or more Unencumbered Borrowing Base Properties (if applicable).


7.09
Burdensome Agreements.    Enter into any Contractual Obligation (other than this

Agreement or any other Loan Document) that (a)(i) limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) limits the
ability of any Subsidiary to Guarantee the Indebtedness of the Borrower other
than (A) any requirement for the grant of a Guarantee in favor of the holders of
any Unsecured Indebtedness that is equal and ratable to the Guarantee set forth
in Section 11 or (B) in connection with a property-specific financing involving
a Non-Guarantor Subsidiary as the borrower or (iii) constitutes a Negative
Pledge; provided, however, that clauses (ii) and (iii) shall not prohibit any
Negative Pledge incurred or provided in favor of any holder of Indebtedness in
respect of (A) capital leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets permitted hereunder, or (B) a
property-specific financing involving only a Non-Guarantor Subsidiary as the
borrower, in each case solely to the extent any such Negative Pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person other than any requirement for the
grant of a Lien in favor of the holders of any Unsecured Indebtedness of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.









--------------------------------------------------------------------------------





7.10
Use of Proceeds. Use the proceeds of any Loan, whether directly or indirectly,
and

whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


7.11
Financial Covenants.



(a)
Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to, as of

the last day of any fiscal quarter commencing with the Initial Compliance Date:
(i) as of the Initial Compliance Date and the last day of the first fiscal
quarter ending after the Initial Compliance Date, exceed 8.50 to 1.00; (ii) as
of the last day of the second and third fiscal quarters ending after the Initial
Compliance Date, exceed 8.00 to 1.00; (iii) as of the last day of the fourth
fiscal quarter ending after the Initial Compliance Date, exceed 7.50 to 1.00;
and (iv) as of the last day of any fiscal quarter thereafter, exceed 6.75 to
1.01.00; provided that, notwithstanding the foregoing, once during the term of
this Agreement, the Borrower may deliver a written notice to the Administrative
Agent in a Compliance Certificate timely delivered pursuant to Section 6.02(a)
that the Consolidated Leverage Ratio as of the last day of the fiscal quarter
(the “Surge Date”) for which such Compliance Certificate was delivered and the
next three (3) consecutive fiscal quarters (such period, the “Surge Period”) may
exceed 6.75 to
1.01.00 but not exceed 7.07.00 to 1.01.00 so long as (iA) no Default has
occurred and is continuing, (iiB) the Applicable Margin shall be increased as
set forth in clause (c) of the definition thereof and (iiiC) the Borrower has
not delivered a written notice to the Administrative Agent terminating the Surge
Period.
(b)
Consolidated    Recourse    Secured    Indebtedness    Limitation.    Permit

Consolidated Recourse Secured Indebtedness to, at any time on or after the
Initial Compliance Date, exceed an amount equal to five percent (5%) of
Consolidated Total Asset Value; provided that, notwithstanding the foregoing,
once during the term of this Agreement, so long as no Default has occurred and
is continuing, for up to four (4) consecutive quarters, Consolidated Recourse
Secured Indebtedness may exceed five percent (5%) but not exceed ten percent
(10%) of Consolidated Total Asset Value.
(c)
Consolidated Secured Debt Limitation. Permit Consolidated Secured Debt to,

at any time on or after the Initial Compliance Date, exceed an amount equal to
forty-five percent (45%) of Consolidated Total Asset Value.
(d)
Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed

Charge Coverage Ratio, as of the last day of any fiscal quarter commencing with
the Initial Compliance Date, to be less than 1.50 to 1.01.00.
(e)
Consolidated Unsecured Interest Coverage Ratio.    Permit the Consolidated

Unsecured Interest Coverage Ratio, as of the last day of any fiscal quarter
commencing with the Initial Compliance Date, to be less than 2.0 to 1.0(i) as of
the Initial Compliance Date and the last day of the first fiscal quarter ending
after the Initial Compliance Date, 1.75 to 1.00 and (ii) as of the last day of
any fiscal quarter thereafter, 2.00 to 1.00.
(f)
Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth, as

of the last day of any fiscal quarter commencing with the Initial Compliance
Date, to be less than the sum of (i) $1,400,772,000 (which amount is
seventy-five percent (75%) of Consolidated Tangible Net Worth as of June 30,
2017) plus (ii) seventy-five percent (75%) of the Net Proceeds of all Equity
Issuances by the Consolidated Parties after June 30, 2017.









--------------------------------------------------------------------------------





(g)
Unsecured Leverage Ratio. Permit the Unsecured Indebtedness (less Adjusted

Unrestricted Cash as of such date) to, as of the last day of any fiscal quarter
commencing with the Initial Compliance Date: (i) as of the Initial Compliance
Date and the last day of the first fiscal quarter ending after the Initial
Compliance Date, exceed sixty-seven and one-half of one percent (67.5%); (ii) as
of the last day of the second and third fiscal quarters ending after the Initial
Compliance Date, exceed sixty five percent (65%); and (iii) as of the last day
of any fiscal quarter thereafter, exceed sixty percent (60%) of Unencumbered
Asset Value; provided that, notwithstanding the foregoing, so long as no Default
has occurred and is continuing, as of the last day of the fiscal quarter in
which any Material Acquisition occurs and the last day of the two (2)
consecutive quarters thereafter, such ratio may exceed sixty percent (60%) but
not exceed sixty five percent (65%) (such period being an “Unsecured Leverage
Increase Period”); provided further that (iA) the Borrower may not elect more
than three (3) Unsecured Leverage Increase Periods during the term of this
Agreement and (iiB) any such Unsecured Leverage Increase Periods shall be
non-consecutive.


(h)
Restricted Payments. Permit, for any fiscal year of the Consolidated Parties,
the

amount of Restricted Payments (excluding Restricted Payments payable solely in
the common stock or other common Equity Interests of the Parent REIT or the
Borrower) made by the Consolidated Parties to the holders of their Equity
Interests (excluding any such holders of Equity Interests which are Loan
Parties) during such period to exceed the FFO Distribution Allowance for such
period; provided that, to the extent no Event of Default then exists or will
result from such Restricted Payments (or if an Event of Default then exists or
will result from such Restricted Payments, then so long as no Acceleration shall
have occurred), each Loan Party and each other Subsidiary (including Pebblebrook
Hotel Lessee) shall be permitted to make Restricted Payments to the Borrower and
the Borrower shall be permitted to make Restricted Payments to Parent REIT, in
each case to permit the Parent REIT to make Restricted Payments to the holders
of the Equity Interests in the Parent REIT to the extent necessary to maintain
Parent REIT’s status as a REIT and as necessary to pay any special or
extraordinary tax liabilities then due (after taking into account any losses,
offsets and credits, as applicable) on capital gains attributable to Parent
REIT. In addition, so long as no Acceleration shall have occurred, each TRS may
make Restricted Payments to its parent entity to the extent necessary to pay any
Tax then due in respect of the income of such TRS. Notwithstanding the
foregoing, during the Waiver Period and at any time thereafter until the
Consolidated Leverage Ratio is less than 6.75 to 1.00 as of the last day of any
fiscal quarter, as reflected on the most recently delivered Compliance
Certificate delivered pursuant to Section 6.02(a), the Parent REIT shall not
purchase, redeem, retire, or defease any of its Equity Interests except as
expressly permitted in Section 7.19(e).


(i)
Minimum Liquidity. At any time during the Waiver Period, permit Liquidity to

be less than $150,000,000.


(j)
Waiver Period Financial Covenants; Adjustments.



(i)
During the Waiver Period the Parent REIT and the Borrower shall

continue to deliver to the Administrative Agent duly completed Compliance
Certificates, for informational purposes only, as and when required under
Section 6.02(a) certifying as to the Borrower’s calculations of the financial
tests set forth in this Section 7.11.


(ii)
Immediately following the expiration of the Waiver Period, the financial

covenants set forth in this Section 7.11 (including the related defined terms)
(other than the covenants set forth in clauses (f) and (i) thereof) shall be
modified, solely for









--------------------------------------------------------------------------------





purposes of calculation of the financial covenants set forth in this Section
7.11 and not for purposes of determining the Applicable Margin, as follows:


(A)
in the event the Borrower elects to terminate the Waiver Period

on the date occurring under clause (b) of the definition of “Waiver Period”, the
testing period for the covenants set forth in this Section 7.11 shall be
measured as follows: (w) for the most-recent fiscal quarter ending on or
immediately prior to the expiration of the Waiver Period, the trailing quarter,
annualized; (x) for the two (2) most-recent fiscal quarters ending on or
immediately prior to the expiration of the Waiver Period, the trailing two (2)
quarters, annualized; (y) for the three fiscal quarters ending on or immediately
prior to the expiration of the Waiver Period, the trailing three (3) quarters,
annualized; and (z) thereafter, the trailing four (4) quarters.


(B)
in the event the Waiver Period ends on the date occurring under

clause (a) of the definition of “Waiver Period”, the testing period for the
covenants set forth in this Section 7.11 shall be measured as follows: (w) for
the fiscal quarter ending June 30, 2021, the trailing quarter, annualized; (x)
for the fiscal quarter ending September 30, 2021, the trailing two (2) quarters,
annualized; (y) for the fiscal quarter ending December 31, 2021, the trailing
three (3) quarters, annualized and (z) thereafter, the trailing four (4)
quarters.


The financial covenants in this Section 7.11 shall be tested (on a Pro Forma
Basis) and certified to by the Borrower in connection with each Borrowing.


7.12
Capital Expenditures. Make or become legally obligated to make any expenditure
in

respect of the purchase or other acquisition of any fixed or capital asset other
than normal replacements and maintenance which are properly charged to current
operations and other reasonable and customary capital expenditures made in the
ordinary course of the business of the Parent REIT and its Subsidiaries.


7.13
Accounting Changes.    Make any change in (a) accounting policies or reporting

practices, except as required by GAAP, or (b) fiscal year, except with the
written consent of the Administrative Agent.


7.14
Ownership of Subsidiaries; Certain Real Property Assets. Notwithstanding any
other

provisions of this Agreement to the contrary, (a) permit any Person (other than
the Parent REIT, the Borrower, any other Loan Party or a private REIT) to own
any Equity Interests of any Unencumbered Borrowing Base Entity, except to
qualify directors where required by Applicable Laws, (b) permit any Loan Party
that owns an Unencumbered Borrowing Base Property to issue or have outstanding
any shares of preferred Equity Interests, (c) permit, create, incur, assume or
suffer to exist any Lien on any Equity Interests owned by the Borrower or any
Loan Party of (i) any Loan Party or (ii) any TRS that leases an Unencumbered
Borrowing Base Property or is the direct or indirect parent of any such TRS, (d)
permit any Intermediate REIT to directly own or acquire any Real Property
assets; provided that this clause (d) of Section 7.14 shall not prohibit any
Intermediate REIT from owning or acquiring any Equity Interests in any
Subsidiary that owns any Real Property assets, (e) permit the Borrower to own
less than ninety-nine percent (99%) of the outstanding common Equity Interests
in Pebblebrook Hotel Lessee, or
(f)
permit the Parent REIT to own Equity Interests in any Person other than the
Borrower.



7.15
Leases.    Permit any Loan Party to enter into, terminate, cancel, amend,
restate,

supplement or otherwise modify any Material Lease relating to any Unencumbered
Borrowing Base Property; provided that (i) such Unencumbered Borrowing Base
Property may be subject to an Eligible







--------------------------------------------------------------------------------





Ground Lease entered into in accordance with and subject to the requirements of
this Agreement, (ii) the applicable Unencumbered Borrowing Base Entity may lease
such Unencumbered Borrowing Base Property owned (or ground leased) by it to a
TRS pursuant to a form of Lease acceptable to the Administrative Agent, in its
reasonable discretion, and (iii) the applicable Unencumbered Borrowing Base
Entity or the applicable TRS (if any) may enter into, terminate, cancel, amend,
restate, supplement or otherwise modify any Material Lease relating to such
Unencumbered Borrowing Base Property (including any Lease between such
Unencumbered Borrowing Base Entity and such TRS respecting any Unencumbered
Borrowing Base Property) to the extent that the entry into, termination,
cancellation, amendment, restatement, supplement or modification is not
reasonably likely to, in the aggregate with any other then-existing conditions
or circumstances, have a Material Adverse Effect.


7.16
Sale Leasebacks.    Permit any Loan Party to enter into any Sale and Leaseback

Transaction with respect to any Unencumbered Borrowing Base Property.


7.17
Sanctions. The Borrower will not request any Loan, and the Borrower shall not
use, and

the Borrower shall not make available to its Subsidiaries and its or their
respective directors, officers, employees and agents, the proceeds of any Loan
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) in any manner that would result in
the violation of any applicable Sanctions.


7.18
ERISA. Be (a) an employee benefit plan subject to Title I of ERISA, (b) a plan
or

account subject to Section 4975 of the Code, (c) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code or (d) a
“governmental plan” within the meaning of ERISA.


7.19
Enhanced Negative Covenants. Notwithstanding anything to the contrary contained
in

this Agreement, during the Waiver Period the Loan Parties shall not, nor shall
they permit any other Consolidated Party (except where expressly limited to the
Borrower or the Loan Parties, as applicable), directly or indirectly, to:


(a)
make any Investments other than (i) Investments in one or more new

Unencumbered Borrowing Base Properties (or in Equity Interests in Subsidiaries
that own or will own new Unencumbered Borrowing Base Properties) solely with the
proceeds of Excluded Net Proceeds or (ii) any other Investments otherwise
permitted pursuant to Section 7.02 not to exceed
$100,000,000 in the aggregate;


(b)
make or become legally obligated to make any expenditure in respect of the

purchase or other acquisition of any fixed or capital asset other than (i) in
connection with emergency repairs, life safety repairs or ordinary course
maintenance repairs (ii) capital expenditures to complete ongoing renovations in
an amount not to exceed $90,000,000 in the aggregate during the Waiver Period;


(c)
create, incur, assume or suffer to exist any Indebtedness not existing and

permitted as of the First Amendment Effective Date other than (i) to the extent
the proceeds of such Indebtedness are used to refinance or replace Indebtedness
existing and permitted as of the First Amendment Effective Date and pursuant to
which the Borrower has made the mandatory prepayment required pursuant to
Section 2.03(b); provided, however, that in no event shall the final stated
maturity date of any Indebtedness permitted under this clause (c)(i) be earlier
than the existing maturity date of the Indebtedness being refinanced or
replaced, (ii) Secured Non-Recourse Debt not to exceed $250,000,000 in the
aggregate; provided, however, that in no









--------------------------------------------------------------------------------





event shall the final stated maturity date of any Indebtedness permitted under
this clause (c)(ii) be earlier than one (1) year after the Maturity Date, or
(iii) Indebtedness that is recourse to a Consolidated Party not to exceed
$250,000,000 in the aggregate; provided, however, that in no event shall the
final stated maturity date of any Indebtedness permitted under this clause
(c)(iii) (other than (A) increases of any Specified Debt pursuant to the terms
thereof and (B) Indebtedness under a 364-day facility not to exceed
$100,000,000) be earlier than one (1) year after the Maturity Date;


(d)
make any Disposition other than Dispositions (i) permitted by Section
7.05(b)(i),

(ii), (iii) and (iv), or (ii) to a Person that is not a Consolidated Party or a
Related Party of any Consolidated Party, (A) for fair market value in an arms’
length transaction, (B) in which the price for such asset shall be paid to a
Consolidated Party solely in cash, and (C) pursuant to which the Borrower has
made the mandatory prepayment, if any, required pursuant to Section 2.03(b);


(e)
declare or make any Restricted Payments other than (i) Restricted Payments to

the holders of the common Equity Interests in the Parent REIT of not more than
$0.01 per share, (ii) Restricted Payments to the holders of the Equity Interests
in the Parent REIT to the extent necessary to maintain the Parent REIT’s status
as a REIT, (iii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Restricted Payments with respect to any
preferred Equity Interests, (iv) Restricted Payments by Subsidiaries of the
Borrower to Borrower and by Borrower to the Parent REIT the proceeds of which
are used by the Parent REIT to make Restricted Payments permitted by clauses (i)
through (iii) preceding and (v) the purchase or redemption by the Parent REIT of
its preferred Equity Interests solely with Net Cash Proceeds from Permitted
Preferred Issuances; or


(f)
create, incur, assume or suffer to exist any Lien upon any property, assets or

revenues of any Consolidated Party, whether now owned or hereafter acquired, not
existing and permitted as of the First Amendment Effective Date other than (i)
Liens securing the Pari Passu Obligations on a pari passu basis subject to the
terms of the Intercreditor Agreement, (ii) Liens permitted by Sections 7.01(d),
(e), (f), (g), (h), (i), (j) and (n), (iii) Liens securing Indebtedness
permitted under Section 7.19(c)(i); provided that (A) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(b),
(B) the direct or any contingent obligor with respect thereto is not changed,
(C) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b), and (D) to the extent such existing Indebtedness
being refinanced or replaced is Secured Debt, incurred to refinance or replace
Secured Debt secured by the same property or assets, and (iv) Liens securing
Indebtedness permitted under Section 7.19(c)(ii).


8.
EVENTS OF DEFAULT AND REMEDIES



8.01
Events of Default. Any of the following shall constitute an Event of Default:



(a)
Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and

as required to be paid herein, any amount of principal of any Loan, or (ii)
within three (3) days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five (5) days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


(b)
Specific Covenants.    The Borrower fails to perform or observe any term,

covenant or agreement contained in any of Section 6.03, 6.05(a), 6.10, 6.11,
6.12,    6.15 or









--------------------------------------------------------------------------------





Section 7, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in Section 11 hereof; or


(c)
Other Defaults. Any Loan Party fails to perform or observe any other covenant

or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for (i) with respect to any failure to perform or observe Section 6.01 or 6.02,
five (5) days after such failure occurred and (ii) with respect to any failure
to perform or observe any other covenant or agreement, thirty (30) days after
the earlier of (A) Borrower’s actual knowledge of such failure or (B) Borrower’s
receipt of notice as to such failure from the Administrative Agent or any
Lender; or


(d)
Representations and Warranties. Any representation, warranty, certification

or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e)
Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to make

any payment when due after giving effect to any applicable grace period (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any of its Subsidiaries is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Loan Party or any of its Subsidiaries is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Subsidiary as a result thereof is greater than the
Threshold Amount; or


(f)
Insolvency Proceedings, Etc.    Any Loan Party or any of its Subsidiaries

institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or









--------------------------------------------------------------------------------





(g)
Inability to Pay Debts; Attachment.    (i) Any Loan Party or any of its

Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


(h)
Judgments. There is entered against any Loan Party or any of its Subsidiaries
(i)

one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


(i)
ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or

Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)
Invalidity of Loan Documents. Any provision of any Loan Document, at any

time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind in writing any provision of any Loan Document; or


(k)
Change of Control. There occurs any Change of Control; or



(l)
REIT or QRS Status. The Parent REIT shall, for any reason, lose or fail to

maintain its status as a REIT or the Borrower shall, for any reason, lose or
fail to maintain its status as any of the following: a REIT, a partnership or a
disregarded entity (in each case, for federal income tax purposes), a TRS or a
QRS; or


(m)
Management and Franchise Agreements. There occurs a monetary or material

default under a management or franchise agreement with respect to an
Unencumbered Borrowing Base Property (which material default shall include any
default which would permit the manager or franchisor under any such management
or franchise agreement to terminate such management or franchise agreement or
would otherwise result in a material increase of the obligations of the Borrower
or such Subsidiary of the Borrower that is a party to such management or
franchise agreement) and such default is not remedied prior to the date which is
the later of (i) the earlier of
(A) if no other Default exists, sixty (60) days from the occurrence of the event
or condition which caused, led to, or resulted in such default, or (B) the date
that a Default (other than the subject Default relative to such management or
franchise agreement) occurs and (ii) the last day of the cure period provided in
such management or franchise agreement (as applicable); or







--------------------------------------------------------------------------------





(n)
Collateral Documents. Any Collateral Document shall for any reason fail to

create a valid and perfected security interest in any portion of the Collateral
purported to be covered thereby, with the priority required by the applicable
Collateral Document, except as (i) permitted by the terms of any Loan Document
or (ii) as a result of the release of such security interest in accordance with
the terms of any Loan Document, it being understood and agreed that the failure
of the Administrative Agent to maintain possession of any Collateral actually
delivered to it or file any UCC (or equivalent) continuation statement shall not
result in an Event of Default under this clause (n).


8.02
Remedies Upon Event of Default. If any Event of Default exists, the
Administrative

Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions (any such action, an
“Acceleration”):
(a)
declare the commitment of each Lender to make Loans to be terminated,

whereupon such commitments shall be terminated;
(b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued

and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and
(c)
exercise on behalf of itself and the Lenders all rights and remedies available
to it

and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.


8.03
Application of Funds. After the exercise of remedies provided for in Section
8.02 (or

after the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.12, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Section 3), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Indebtedness of any Loan Party under Swap Contracts
that are entered into by any Loan Party with









--------------------------------------------------------------------------------





any Lender or its Affiliate as a counterparty with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set forth in this Section 8.03.


9.
ADMINISTRATIVE AGENT



9.01
Appointment and Authority. Each of the Lenders hereby irrevocably appoints U.S.

Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


9.02
Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall

have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.03
Exculpatory Provisions.    The Administrative Agent shall not have any duties or

obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:


(a)
shall not be subject to any fiduciary or other implied duties, regardless of

whether a Default then exists;


(b)
shall not have any duty to take any discretionary action or exercise any

discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the









--------------------------------------------------------------------------------





automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)
shall not, except as expressly set forth herein and in the other Loan Documents,

have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely

upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties

and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 9 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction









--------------------------------------------------------------------------------





determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06
Resignation or Removal of Administrative Agent.



(a)
The Administrative Agent may at any time give notice of its resignation to the

Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the approval of the Borrower (such
approval not to be unreasonably withheld; provided that if a Default shall exist
at the time, no approval of the Borrower shall be required), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to

clause (d) of the definition thereof or in the case of fraud, misappropriation
of funds or the commission of illegal acts by the Administrative Agent or where
the Administrative Agent has been grossly negligent in performing (or failing to
perform) its obligations hereunder or under any other Loan Document in any
material respect, the Required Lenders (excluding the vote of the Administrative
Agent, in its capacity as a Lender, as more particularly set forth in the
proviso to the this sentence) may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, with the approval of the Borrower (such approval not
to be unreasonably withheld; provided that if a Default shall exist at the time,
no approval of the Borrower shall be required), appoint a successor; provided,
however, that to the extent the Administrative Agent being replaced pursuant to
this Section 9.06 is also a Lender, such Person shall not be permitted to vote
in connection with the removal of the Administrative Agent and appointment of a
successor Administrative Agent pursuant to this paragraph of Section 9.06. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Notwithstanding the terms of the Fee Letters, if
the Administrative Agent resigns or is removed pursuant to this Section 9.06,
then such Person shall not be entitled to receive an administrative agency fee
that would otherwise become due and payable subsequent to such resignation or
removal.


(c)
With effect from the Resignation Effective Date or the Removal Effective Date

(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9). The fees payable by the Borrower to a
successor Administrative Agent shall be agreed upon between the Borrower and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


9.07
Non-Reliance on Administrative Agent and Other Lenders.    Each Lender

acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08
No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the

Arranger or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


9.09
Administrative Agent May File Proofs of Claim. In case of the pendency of any

proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)
to file and prove a claim for the whole amount of the principal and interest
owing

and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.06 and 10.04) allowed in such judicial proceeding; and


(b)
to collect and receive any monies or other property payable or deliverable on
any

such claims and to distribute the same;









--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


9.10
Collateral and Guaranty Matters. Each of the Lenders (including each Lender in
its

capacity as a potential Hedge Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion, to do or cause the following:


(a)
to execute the Intercreditor Agreement on behalf of the Lenders;



(b)
to release any Liens granted to the Administrative Agent by any Loan Party on

any Collateral (i) upon the payment and satisfaction in full of all Obligations,
(ii) upon any Disposition of such Collateral permitted hereunder, (iii) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Section 8.02, or (iv) upon the occurrence of a Collateral
Release Date in accordance with the terms and conditions of Section 6.17; and


(c)
to release any Guarantor from its obligations under Section 11 hereof if such

Person ceases to be required to be a Guarantor pursuant to the terms hereof.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Collateral or to release any Guarantor from its obligations under Section 11
hereof pursuant to this Section 9.10. In each case as specified in this Section
9.10, the Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as Borrower may reasonably
request to evidence the release of such Collateral or such Guarantor from its
obligations hereunder, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
10.
MISCELLANEOUS

10.01
Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any

other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)
waive any condition set forth in Sections 4.01(a), (b), (c), (d), (e) or (f)
without

the written consent of each Lender;
(b)
extend or increase the Commitment of any Lender (or reinstate any Commitment

terminated pursuant to Section 8.02) without the written consent of such Lender;









--------------------------------------------------------------------------------





(c)
postpone any date fixed by this Agreement or any other Loan Document for any

payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;


(d)
reduce the principal of, or the rate of interest specified herein on, any Loan
or

(subject to clause (ii) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document, or change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;


(e)
change Section 8.03 in a manner that would alter the pro rata sharing of

payments required thereby without the written consent of each Lender;


(f)
change (i) any provision of this Section 10.01 or the definition of “Required

Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than definitions
specified in clause (ii) of this Section 10.01(f)), without the written consent
of each Lender; or (ii) the definition of “Required Lenders” without the written
consent of each Lender;


(g)
release, without the written consent of each Lender, all or substantially all of
the

value of the guaranty under Section 11 hereof, except to the extent the release
of any Guarantor is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone); or


(h)
impose any greater restriction on the ability of any Lender to assign any of its

rights or obligations hereunder without the written consent of the Required
Lenders;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.11 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities







--------------------------------------------------------------------------------





hereunder) in the benefits of this Agreement and the other Loan Documents with
the obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


If any Lender is a Non-Consenting Lender, then the Borrower may replace such
Non-Consenting Lender in accordance with Section 10.13.


10.02
Notices; Effectiveness; Electronic Communication.



(a)
Notices Generally. Except in the case of notices and other communications

expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail;
provided however, that any notice sent by electronic mail must also be sent by
one (1) of the other methods set forth in this subsection (a) (other than
facsimile) as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)
if to any Loan Party or the Administrative Agent, to the address,

facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and


(ii)
if to any other Lender, to the address(es), facsimile number(s), electronic

mail address(es) or telephone number(s) specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)
Electronic Communications. Notices and other communications to the Lenders

hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications; provided further that Committed Loan Notices may be sent via
e-mail.









--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)
The Platform.    THE PLATFORM IS PROVIDED “AS IS” AND “AS

AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH
THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


(d)
Change of Address, Etc. Each of the Borrower and the Administrative Agent

may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Laws, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.









--------------------------------------------------------------------------------





(e)
Reliance by Administrative Agent and Lenders. The Administrative Agent

and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03
No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or the

Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Applicable Laws.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


10.04
Expenses; Indemnity; Damage Waiver.



(a)
Costs and Expenses.    The Borrower shall pay, on the Closing Date and

thereafter within five (5) Business Days after written demand, (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative









--------------------------------------------------------------------------------





Agent or any Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. For the
avoidance of doubt, this Section shall not provide any right to payment with
respect to increases in taxes or costs and expenses related solely to such
increases in taxes.


(b)
Indemnification by the Borrower.    The Borrower shall indemnify the the

Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.


(c)
Reimbursement by Lenders. To the extent that the Borrower for any reason

fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage









--------------------------------------------------------------------------------





(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).


(d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by

Applicable Laws, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(e)
Payments. All amounts due under this Section shall be payable not later than

ten (10) Business Days after demand therefor.


(f)
Survival.    The agreements in this Section and the indemnity provisions of

Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


10.05
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is

made to the Administrative Agent or any Lender, or the Administrative Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.


10.06
Successors and Assigns.



(a)
Successors and Assigns Generally. The provisions of this Agreement shall be

binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign









--------------------------------------------------------------------------------





or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)
Assignments by Lenders. Any Lender may at any time assign to one or more

assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:


(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of

the assigning Lender’s Commitments and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)
in any case not described in subsection (b)(i)(A) of this Section,

the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default then exists, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).


(ii)
Proportionate Amounts. Each partial assignment shall be made as an

assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned;


(iii)
Required Consents. No consent shall be required for any assignment

except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)
the consent of the Borrower (such consent not to be

unreasonably withheld) shall be required unless (1) an Event of Default exists
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written









--------------------------------------------------------------------------------





notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and


(B)
the consent of the Administrative Agent (such consent not to be

unreasonably withheld or delayed) shall be required for assignments in respect
of
(1) any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.


(iv)
Assignment and Assumption.    The parties to each assignment shall

execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)
No Assignment to Certain Persons. No such assignment shall be made

(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).


(vi)
Certain Additional Payments. In connection with any assignment of

rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Laws without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection
(c)    of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party







--------------------------------------------------------------------------------





hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)
Register. The Administrative Agent, acting solely for this purpose as an agent
of

the Borrower (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)
Participations. Any Lender may at any time, without the consent of, or notice

to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Section 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to









--------------------------------------------------------------------------------





receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.10 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)
Certain Pledges.    Any Lender may at any time pledge or assign a security

interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.07
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent

and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
its auditors and its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners),
(c)
to the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process,

(d)to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.11(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information
(x)becomes publicly available other than as a result of a breach of this Section
or (y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, from and after the Closing Date, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this







--------------------------------------------------------------------------------





Agreement to market data collectors for league table credit or other similar
use, similar service providers to the lending industry and service providers to
the Administrative Agent and the Lenders in connection with the administration
of this Agreement, the other Loan Documents, and the Commitments. For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
written information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Laws, including
United States Federal and state securities laws.


10.08
Right of Setoff. If an Event of Default exists, each Lender and each of their
respective

Affiliates is hereby authorized at any time and from time to time, after written
notice to the Administrative Agent, to the fullest extent permitted by
Applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.


10.09
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any

Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Laws (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by Applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate,







--------------------------------------------------------------------------------





allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


10.10
Counterparts; Integration; Effectiveness.    This Agreement may be executed in

counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11
Survival of Representations and Warranties. All representations and warranties
made

hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.


10.12
Severability. If any provision of this Agreement or the other Loan Documents is
held to

be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13
Replacement of Lenders. If the Borrower is entitled to replace a Lender pursuant
to the

provisions of Section 3.06, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and 3.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(a)
the Borrower shall have paid to the Administrative Agent the assignment fee (if

any) specified in Section 10.06(b);


(b)
such Lender shall have received payment of an amount equal to the outstanding

principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from









--------------------------------------------------------------------------------





the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);


(c)
in the case of any such assignment resulting from a claim for compensation under

Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;


(d)
such assignment does not conflict with Applicable Laws; and



(e)
in the case of an assignment resulting from a Lender becoming a Non-Consenting

Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14
Governing Law; Jurisdiction; Etc.



(a)
GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY,

AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK).


(b)
SUBMISSION TO JURISDICTION.    THE BORROWER AND EACH

OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAWS. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)
WAIVER OF VENUE.    THE BORROWER AND EACH OTHER LOAN

PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, THE DEFENSE OF







--------------------------------------------------------------------------------





AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


(d)
SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY

CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.


10.15
Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16
No Advisory or Fiduciary Responsibility.    In connection with all aspects of
each

transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders, are arm’s-length commercial transactions between the Borrower ,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by Applicable Laws, each of the Borrower and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


10.17
Electronic Execution of Assignments and Certain Other Documents.    The words

“execution,” “signed,” “signature” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation







--------------------------------------------------------------------------------





Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, and the
Administrative Agent or any Lender may store the electronic image of this
Agreement and the Loan Documents in its electronic form and then destroy the
paper original as part of such Person’s normal business practices, with the
electronic image deemed to be an original to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.18
USA PATRIOT Act.    Each Lender that is subject to the PATRIOT Act and the

Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and the Beneficial Ownership Regulation.
10.19
Entire    Agreement.    THIS    AGREEMENT    AND    THE    OTHER    LOAN

DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


10.20
Restatement of Original Credit Agreement. The parties hereto agree that as of
the

Closing Date: (a) the Obligations hereunder represent the amendment,
restatement, extension, and consolidation of the “Obligations” under the
Original Credit Agreement; (b) this Agreement amends, restates, supersedes, and
replaces the Original Credit Agreement in its entirety; and (c) any Guaranty
executed pursuant to this Agreement amends, restates, supersedes, and replaces
the “Guaranty” executed pursuant to the Original Credit Agreement. On the
Closing Date, (i) the commitment of any “Lender” under the Original Credit
Agreement that is not continuing as a Lender hereunder shall terminate and (ii)
the Administrative Agent shall reallocate the Commitments hereunder to reflect
the terms hereof.


10.21
ERISA. Each Lender as of the Closing Date represents and warrants as of the
Closing

Date to the Administrative Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (a) an employee
benefit plan subject to Title I of ERISA, (b) a plan or account subject to
Section 4975 of the Code, (c) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code or (d) a “governmental plan”
within the meaning of ERISA.


10.22
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.

Solely to the extent any Lender that is an EEAAffected Financial Institution is
a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEAAffected Financial Institution arising under any Loan Document, to
the







--------------------------------------------------------------------------------





extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)
the application of any Write-Down and Conversion Powers by an EEAthe

applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEAAffected Financial Institution;
and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other

instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)
the variation of the terms of such liability in connection with the exercise

of the Write-Down and Conversion Powers of any EEAthe applicable Resolution
Authority.


10.23
Acknowledgement Regarding Any Supported QFCs.    To the extent that the Loan

Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered

Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.









--------------------------------------------------------------------------------





(b)
As used in this Section 10.23, the following terms have the following meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


11.
GUARANTY



11.01
The Guaranty.



(a)
Each of the Guarantors hereby jointly and severally guarantees to the

Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.


(b)
Notwithstanding any provision to the contrary contained herein, in any other of

the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.


11.02
Obligations Unconditional. The obligations of the Guarantors under Section 11.01
are

joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, compromise,
release, impairment or exchange of any other guarantee of or security for any of
the Guaranteed Obligations, and, to the fullest extent permitted by Applicable
Laws, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Section 11 until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have







--------------------------------------------------------------------------------





expired or been terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by Applicable Laws, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)
at any time or from time to time, without notice to any Guarantor, the time for

any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;
(b)
any of the acts mentioned in any of the provisions of any of the Loan Documents,

or other documents relating to the Guaranteed Obligations or any other agreement
or instrument referred to therein shall be done or omitted;
(c)
the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of

the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Guaranteed Obligations, or any other agreement or instrument referred to therein
shall be waived or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)
any Lien granted to, or in favor of, the Administrative Agent or any of the

holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)
any of the Guaranteed Obligations shall be determined to be void or voidable

(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Borrowings that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.


11.03
Reinstatement. Neither the Guarantors’ obligations hereunder nor any remedy for
the

enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Guaranteed Obligations. The obligations of the Guarantors under
this Section 11 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Law or otherwise, and each Guarantor agrees that it will
indemnify the Administrative Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other outside
counsel incurred by the Administrative Agent) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or









--------------------------------------------------------------------------------





restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
11.04
Certain Waivers. Each Guarantor acknowledges and agrees that (a) the guaranty
given

hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against the
Borrower hereunder or against any collateral securing the Guaranteed Obligations
or otherwise, (b) it will not assert any right to require the action first be
taken against the Borrower or any other Person (including any co-guarantor) or
pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against the Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.
11.05
Remedies.    The Guarantors agree that, to the fullest extent permitted by
Applicable

Laws, as between the Guarantors, on the one hand, and the Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 11.01.
11.06
Rights of Contribution. The Guarantors hereby agree as among themselves that, in

connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with Applicable Laws. Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been irrevocably paid
in full and the commitments relating thereto shall have expired or been
terminated.
11.07
Guaranty of Payment; Continuing Guaranty. The guarantee in this Section 11 is a

guaranty of payment and performance, and not merely of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
11.08
Keepwell. At the time the Guaranteed Obligations of any Specified Loan Party
become

effective with respect to any Swap Obligation, each Loan Party that is a
Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Agreement and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent









--------------------------------------------------------------------------------





conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.


11.09
Subordination. If the Borrower or any other Loan Party is now or hereafter
becomes

indebted to one or more Guarantors including with respect to any Permitted
Intercompany Mortgage (such indebtedness and all interest thereon and other
obligations with respect thereto being referred to as “Affiliated Debt”), then
such Affiliated Debt shall be subordinate in all respects to the full payment
and performance of the Obligations, and no Guarantor shall be entitled to
enforce or receive payment with respect to any Affiliated Debt until such time
as the Obligations have been irrevocably paid in full and the commitments
relating thereto have expired or been terminated; provided that, so long as no
Event of Default has occurred and is continuing, a Guarantor may receive
payments with respect to any Affiliated Debt including the payment in full of
same. Each Guarantor agrees that any Liens, mortgages, deeds of trust, security
interests, judgment liens, charges or other encumbrances upon the Borrower’s or
any other Loan Party’s assets securing the payment of the Affiliated Debt shall
be and remain subordinate and inferior to any Liens, security interests,
judgment liens, charges or other encumbrances upon the Borrower’s or any other
Loan Party’s assets securing the payment and performance of the Obligations. If
an Event of Default exists, then, without the prior written consent of the
Administrative Agent, no Guarantor shall exercise or enforce any creditor’s
rights of any nature against the Borrower or any other Loan Party to collect the
Affiliated Debt (other than demand payment therefor) or enforce any such Liens,
security interests, judgment liens, charges or other encumbrances. In the event
of the receivership, bankruptcy, reorganization, arrangement, debtor’s relief or
other insolvency proceedings involving the Borrower or any applicable Loan Party
as a debtor, the Administrative Agent has the right and authority, either in its
own name or as attorney-in-fact for any applicable Guarantor, to file such proof
of debt, claim, petition or other documents and to take such other steps as are
necessary to prove its rights hereunder and receive directly from the receiver,
trustee or other court custodian, payments, distributions or other dividends
which would otherwise be payable upon the Affiliated Debt. Each Guarantor hereby
assigns such payments, distributions and dividends to the Administrative Agent,
and irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact (which appointment is coupled with an interest) with authority
to make and file in the name of such Guarantor any proof of debt, amendment of
proof of debt, claim, petition or other document in such proceedings and to
receive payment of any sums becoming distributable on account of the Affiliated
Debt, and to execute such other documents and to give acquittances therefor and
to do and perform all such other acts and things for and on behalf of such
Guarantor as may be reasonably necessary in the opinion of the Administrative
Agent in order to have the Affiliated Debt allowed in any such proceeding and to
receive payments, distributions or dividends of or on account of the Affiliated
Debt.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.









--------------------------------------------------------------------------------





SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender    Commitment    Applicable Percentage


U.S. Bank National Association
$35,000,000
53.846153850
%
PNC Bank, National Association
$15,000,000
23.076923080
%
Regions Bank
$15,000,000
23.076923080
%
Total
$65,000,000
100.000000000
%










--------------------------------------------------------------------------------





SCHEDULE 5.05


SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS


None.









--------------------------------------------------------------------------------





SCHEDULE 5.06


LITIGATION


None.









--------------------------------------------------------------------------------





SCHEDULE 5.08(b)


EXISTING LIENS


None.













































































































--------------------------------------------------------------------------------





SCHEDULE 5.08(c)


EXISTING INVESTMENTS


1.
Pebblebrook Hotel Trust owns 99.66% of the limited partnership interest of
Pebblebrook Hotel, L.P.



2.
Pebblebrook Hotel, L.P. owns 98% of the common stock of Pebblebrook Hotel
Lessee, Inc.



3.
DC Hotel Trust owns 1% of the common stock of Pebblebrook Hotel Lessee, Inc.



4.
Pebblebrook Hotel, L.P. owns 100% of the common shares of DC Hotel Trust



5.
Portland Hotel Trust owns 1% of the common stock of Pebblebrook Hotel Lessee,
Inc.



6.
Pebblebrook Hotel, L.P. owns 100% of the common shares of Portland Hotel Trust



7.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Tar Heel
Borrower LLC



8.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC



9.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Tar Heel
Lessee LLC



10.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Gator Owner LLC



11.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Gator
Lessee LLC



12.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Orangemen Owner
LLC



13.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Orangemen Lessee LLC



14.
DC Hotel Trust owns 100% of the membership interests of Jayhawk Owner LLC



15.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Jayhawk
Lessee LLC



16.
Jayhawk Lessee LLC owns 100% of the membership interests of DH Restaurant DC LLC



17.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Huskies Owner
LLC



18.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Huskies
Lessee LLC



19.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Terrapins Owner
LLC



20.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC



21.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Terrapins Lessee LLC



22.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Blue Devils
Owner LLC










--------------------------------------------------------------------------------





23.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Blue
Devils Lessee LLC



24.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Spartans Owner
LLC



25.
Spartans Owner LLC owns 11% of the membership interests of South 17th Street
OwnerCo Mezzanine, L.P.



26.
Spartans Owner LLC owns a 0.1% general partnership interests of South 17th
Street OwnerCo, L.P.



27.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.



28.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.



29.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Spartans
Lessee LLC



30.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine, LLC



31.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP



32.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wildcats Owner
LLC



33.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wildcats
Lessee LLC



34.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bruins Owner
LLC



35.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bruins
Lessee LLC



36.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Razorbacks
Owner LLC



37.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Razorbacks Lessee LLC



38.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Running Rebels
Owner LLC



39.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Running
Rebels Lessee LLC



40.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolverines
Owner LLC



41.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Wolverines Lessee LLC



42.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC



43.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC








--------------------------------------------------------------------------------





44.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC



45.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC



46.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC



47.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC



48.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC



49.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC



50.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC



51.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC



52.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoosiers Owner
LLC



53.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoosiers
Lessee LLC



54.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Cardinals Owner
LLC



55.
Cardinals Owner LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., LLC



56.
Cardinals Owner LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC



57.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Cardinals Lessee LLC



58.
Cardinals Lessee LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., Lessee LLC



59.
Cardinals Lessee LLC owns 100% of the membership interests in 150 East 34th
Street Co., Lessee LLC



60.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoyas Owner LLC



61.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoyas
Lessee LLC



62.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolfpack Owner
LLC



63.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wolfpack
Lessee LLC



64.
Portland Hotel Trust owns 100% of the membership interests of Golden Eagles
Owner LLC



65.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Eagles Lessee LLC



66.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Miners Owner
LLC



67.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Miners
Hotel Owner LP



68.
Miners Owner LLC owns 1% of the general partnership interests of Miners Hotel
Owner LP








--------------------------------------------------------------------------------





69.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Miners
Lessee LLC



70.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Ramblers Owner
LLC



71.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Ramblers Hotel Owner LP



72.
Ramblers Owner LLC owns 1% of the general partnership interests of Ramblers
Hotel Owner LP



73.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Ramblers
Lessee LLC



74.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bearcats Owner
LLC



75.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Bearcats Hotel Owner LP



76.
Bearcats Owner LLC owns 1% of the general partnership interests of Bearcats
Hotel Owner LP



77.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bearcats
Lessee LLC



78.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Buckeyes Owner
LLC



79.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Buckeyes Hotel Owner LP



80.
Buckeyes Owner LLC owns 1% of the general partnership interests of Buckeyes
Hotel Owner LP



81.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Buckeyes
Lessee LLC



82.
Portland Hotel Trust owns 100% of the membership interests of Golden Bears Owner
LLC



83.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Bears Lessee LLC



84.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Dons Owner LLC



85.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Dons
Hotel Owner LP



86.
Dons Owner LLC owns 1% of the general partnership interests of Dons Hotel Owner
LP



87.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Dons
Lessee LLC



88.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Crusaders Owner
LLC



89.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Crusaders Hotel Owner LP



90.
Crusaders Owner LLC owns 1% of the general partnership interests of Crusaders
Hotel Owner LP



91.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Crusaders Lessee LLC










--------------------------------------------------------------------------------





92.
Portland Hotel Trust owns 100% of the membership interests of Beavers Owner LLC



93.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Beavers
Lessee LLC



94.
Pebblebrook Hotel, L.P. owns 99.99% of the membership interests of Flatts Owner
LLC



95.
Pebblebrook Hotel Lessee, Inc. owns 0.01% of the membership interests of Flatts
Owner LLC



96.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Flatts
Lessee LLC



97.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Menudo Owner
LLC



98.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Menudo
Lessee LLC



99.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of RHCP Owner LLC



100.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of RHCP
Hotel Owner LP



101.
RHCP Owner LLC owns 1% of the general partnership interests of RHCP Hotel Owner
LP



102.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of RHCP
Lessee LLC



103.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of NKOTB Owner LLC



104.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of NKOTB
Lessee LLC



105.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hazel Owner LLC



106.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hazel
Lessee LLC



107.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Creedence Owner
LLC



108.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Creedence Hotel Owner LP



109.
Creedence Owner LLC owns 1% of the general partnership interests of Creedence
Hotel Owner LP



110.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Creedence Lessee LLC










--------------------------------------------------------------------------------





SCHEDULE 5.09


ENVIRONMENTAL MATTERS


None.









--------------------------------------------------------------------------------





SCHEDULE 5.10


INSURANCE


PEB GL Insurance Program Schedule Summary of Major Limits:
Insurer: Liberty Mutual Insurance Company (GL, Auto, Liquor), Liberty Mutual
Insurance Company (Primary $25M of Umbrella), XL Catlin (Umbrella $25M xs $25M),
and Fireman’s Fund Insurance Company (Umbrella $50M xs $50M)


Umbrella:


$100,000,000    Umbrella Liability – Made –up as follows:


$25,000,000    Umbrella Liability (Each Occurrence)
$25,000,000    Excess of $25M primary umbrella (Each Occurrence)
$50,000,000    Excess of $50M (Each Occurrence) General Liability:
$1,000,000    General Liability (Each Occurrence)
$1,000,000    Damages to Rented Premises (Each Occurrence)
$1,000,000    Personal & Adv. Injury


$2,000,000    General Aggregate
$2,000,000    Products – Comp/Op. Agg.


Other:
$1,000,000    Automobile Liability (Single Limit)
$1,000,000    Liquor Liability
$1,000,000    Employee Benefits Liability


Schedule of Deductibles:


$50,000    Each Occurrence


Renewal Date: 9/1/2018









--------------------------------------------------------------------------------





Property
In PEB
 
 
Program
Sir Francis Drake
Y
Property, GL, and Umbrella
InterContinental Buckhead
Y
Property, GL, and Umbrella
Grand Hotel Minneapolis
Y
Property, GL, and Umbrella
Hotel Monaco Washington DC
Y
Property, GL, and Umbrella
Skamania Lodge
Y
Property, GL, and Umbrella
Le Méridien Delfina
Y
Property, GL, and Umbrella
Sofitel Philadelphia
Y
Property, GL, and Umbrella
Argonaut Hotel
Y
Property, GL, and Umbrella
Westin Gaslamp
Y
Property, GL, and Umbrella
Hotel Monaco Seattle
Y
Property, GL, and Umbrella
Mondrian Los Angeles
Y
Property, GL, and Umbrella
W Boston
Y
Property, GL, and Umbrella
Hotel Zetta
Y
Property, GL, and Umbrella
Hotel Vintage Seattle
Y
Property, GL, and Umbrella
Hotel Vintage Portland
Y
Property, GL, and Umbrella
W Los Angeles-West Beverly Hills
Y
Property, GL, and Umbrella
Hotel Zelos San Francisco
Y
Property, GL, and Umbrella
Embassy Suites San Diego
Y
Property, GL, and Umbrella
Hotel Modera
Y
Property, GL, and Umbrella
Hotel Zephyr Fisherman’s Wharf
Y
Property, GL, and Umbrella
Hotel Zeppelin San Francisco
Y
Property, GL, and Umbrella
The Nines Hotel
Y
Property, GL, and Umbrella
Hotel Colonnade Coral Gables
Y
Property, GL and Umbrella
Hotel Palomar Los Angeles Beverly Hills
Y
Property, GL and Umbrella










--------------------------------------------------------------------------------





Property
In PEB
 


Revere Hotel Boston Common
Program


Y


Property, GL and Umbrella
LaPlaya Beach Resort & Club
Y
Property, GL and Umbrella
Hotel Zoe San Francisco
Y
Property, GL and Umbrella
Union Station Nashville
Y
Property, GL and Umbrella




Property Insurance Limits Summary


28 Properties
 



The following is a summary of the Ground up Property Program Limits and
Sublimits in the Pebblebrook Hotel Trust property program to be effective
6/1/2017 to 6/1/2018. The chart that follows outlines the Insurance Carriers and
their participation in the program:
All sublimits are per Occurrence unless otherwise stated. When a sublimit is
stated as applying in the ‘annual aggregate’, the maximum the Company shall pay
under any circumstances for such matter will not exceed the stated aggregate
limit during any policy year.
$250,000,000 All Other Perils except as follows:


$250,000,000 per Occurrence and in the annual aggregate as respects Terrorism
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood, except;
$ 50,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood in FEMA designated zones A/V
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake, except;
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake in the state of California
$ 50,000,000 per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Direct
Not Covered per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Indirect
$ 25,000,000 per occurrence and in the annual aggregate as respects
Decontamination Expense
$100,000,000 per occurrence as respects Errors and Omissions
$ 50,000,000 per occurrence as respects Expediting Expense 365 days Period of
Restoration
$ 50,000,000 per occurrence as respects Extra Expense
$ 25,000,000 per occurrence as respects Fine Arts Not to exceed
60 days Ingress/Egress Not to exceed
60 days Civil or Military Authority
$ 50,000,000 per occurrence as respects Newly Constructed or Acquired Locations
(90 day reporting provision) As respects Newly Constructed Property, coverage
applies at existing locations. No coverage is provided for ground-up
construction or Greenfield projects.









--------------------------------------------------------------------------------





$ 50,000,000 per occurrence as respects Off-Premises Services Interruption
(Property Damage and Time Element Combined)
$ 25,000,000 per occurrence as respects Loss Adjustment Expenses
$ 25,000,000 per occurrence as respects Miscellaneous Unscheduled Locations
$ 25,000,000 per occurrence as respects Transit
$ 500,000 per occurrence as respects Ensuing Damage From Mold Clean-up
$ 1,000,000 per occurrence as respects Soft Costs
$ 500,000 per occurrence as respects Accounts Receivable
$ 500,000 per occurrence as respects Valuable Papers
$ 500,000 per occurrence as respects Trees, Plants & Shrubs, subject to a
maximum of $10,000 per item
$ 100,000 per occurrence and in the annual aggregate occurrence and in the
annual aggregate as respects Pollution Clean-Up and Removal.
$250,000 per occurrence as respects guest relocation expense
$500,000 per occurrence as respects loss of attraction




$25,000 deductible per Occurrence All Other Perils except as follows:


Named Windstorm in Tier One Counties (See Tier 1 County Table): 5% per Unit of
Insurance subject to a $100,000 minimum per Occurrence


Flood: $25,000 per Occurrence Except


•
Locations situated within a Designated 100 Year Flood Zone: Maximum limits
available from the National Flood Insurance Program (NFIP) whether purchased or
not. A

$100,000 Deductible shall apply to Business Interruption.
•
Named Windstorm Flood in Tier One Counties: 5% per Unit of Insurance subject to
a

$1,000,000 Minimum per Occurrence


Earthquake: $25,000 per Occurrence Except


•
California Earthquake: 15% per Unit of Insurance subject to a $250,000 Minimum
per Occurrence

•
Pacific Northwest Counties Earthquake: 2% per Unit of Insurance subject to a
$100,000 Minimum per Occurrence



Waiting Periods: 24 Hours for Service Interruption


In the application of the Deductibles above, each of the following shall be
considered a separate Unit of Insurance:


i)
Each separate building or structure

ii)
Contents in each separate building or structure

iii)
Property in the yard of each separate building or structure

iv)
Annual Business Interruption value applying to each separate building or
structure










--------------------------------------------------------------------------------





TIER 1 Counties:


State
Tier I Counties
Alabama
Baldwin, Mobile
Florida
Entire State
Georgia
Bryan, Camden, Chatham, Glynn, Liberty, McIntosh
Hawaii
Entire state
Louisiana
Cameron, Iberia, Jefferson, Lafourche, Orleans, Plaquemines, St. Mary, St.
Tammany, Terrebonne, Vermilion
Mississippi
Hancock, Harrison, Jackson
North Carolina
Beaufort, Brunswick, Carteret, Craven, Dare, Hyde, New Hanover, Onslow, Pamlico,
Pender
South Carolina
Beaufort, Berkley, Charleston, Colleton, Georgetown, Horry, Jasper
Texas
Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Harris (entire
County), Jackson, Jefferson, Kenedy, Kleberg, Nueces, Orange, Refugio, San
Patricio, Victoria, Willacy
Virginia
Accomack, Northampton, Virginia Beach City, Chesapeake, Gloucester, Hampton
City, Lancaster, Mathews, Middlesex, Newport News, Norfolk City, Northumberland,
Poquoson City, Portsmouth city, Suffolk City, York



Pacific Northwest Counties:


•
Washington: Callum, Jefferson, King, Kitsap, Mason Pierce, San Juan, Skagit,
Snohomish, Thurston and Watcom counties.

•
Oregon: Clatsop, Columbia, Tillamook, Washington, Pol, Clackamas, Marion, Hood
River, Multnomah and Yamhill counties.










--------------------------------------------------------------------------------





Property Insurer Rating Summary
PROPOSED INSURANCE COMPANIES
A.M. BEST'S RATING
Allied World Assurance Co (U.S.) Inc.
A XV
Arch Specialty Insurance Company
A+ XV
AXIS Surplus Insurance Company
A+ XV
Colony Insurance Company
A XII
Endurance American Specialty Ins Co
A+ XV
Everest Indemnity Insurance Company
A+ XV
General Security Indemnity Co of Arizona
A XV
Hiscox Insurance Company Inc.
A XI
Homeland Insurance Company of New York
A X
International Insurance Company of Hannover SE
A+ XV
Interstate Fire & Casualty Company
A+ XV
National Fire & Marine Insurance Co
A++ XV
RSUI Indemnity Company
A+ XIV
Underwriters at Lloyd's London
A XV
Underwriters at Lloyd's London (KY)
A XV
Underwriters at Lloyd's London
A XV
United Specialty Insurance Company
A IX
Westchester Surplus Lines Insurance Co
A++ XV
Westport Insurance Corporation
A+ XV












--------------------------------------------------------------------------------





SCHEDULE 5.12(d)


PENSION PLANS


None.













































































































--------------------------------------------------------------------------------





SCHEDULE 5.13(a)


CAPITAL AND OWNERSHIP STRUCTURE OF BORROWER AND SUBSIDIARIES






Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Pebblebrook Hotel, L.P.
Pebblebrook Hotel Trust Jon E. Bortz
Raymond D. Martz




Thomas C. Fisher
99.66% limited partnership interest


.16% limited partnership interest


.09% limited partnership interest




.10% limited partnership interest
Pebblebrook Hotel Lessee, Inc.
Pebblebrook Hotel, L.P.
98% common stock
Pebblebrook Hotel Lessee, Inc.
DC Hotel Trust Glass Houses 
1% common stock
DC Hotel Trust
Pebblebrook Hotel, L.P.
100% common shares
 
 
 
Pebblebrook Hotel Lessee, Inc.
Portland Hotel Trust
1% common stock
Portland Hotel Trust
Pebblebrook Hotel, L.P.
100% common shares


500 preferred shares
Tar Heel Borrower LLC
Tar Heel Owner LLC
100%
 
 
 
Tar Heel Owner LLC
Pebblebrook Hotel, L.P.
100%
 
 
 
Tar Heel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
 
 
 
Gator Owner LLC
Pebblebrook Hotel, L.P.
100%
Gator Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Orangemen Owner LLC
Pebblebrook Hotel, L.P.
100%
Orangemen Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Jayhawk Owner LLC
DC Hotel TrustGlass Houses
100%
Jayhawk Lessee LLC
Pebblebrook HotelLaSalle
100%










--------------------------------------------------------------------------------







Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
 
Washington One Lessee, Inc.
 
DH Restaurant DC LLC
Jayhawk Lessee LLC
100%
Huskies Owner LLC
Pebblebrook Hotel, L.P.
100%
Huskies Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Terrapins Owner LLC
Pebblebrook Hotel, L.P.
100%
Skamania Lodge Furnishings, LLC
Terrapins Owner LLC
100%
Terrapins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Owner LLC
Pebblebrook Hotel, L.P.
100%
South 17th Street OwnerCo Mezzanine, L.P.
Spartans Owner LLC
11%
South 17th Street OwnerCo, LP
Spartans Owner LLC
0.1%
South 17th Street OwnerCo, LP
South 17th Street OwnerCo Mezzanine, LP
99.9%
South 17th Street OwnerCo Mezzanine, L.P.
Pebblebrook Hotel, L.P.
89%
South 17th Street LeaseCo Mezzanine, LPLLC
Spartans Lessee LLC
100%
South 17th Street LeaseCo, LPLLC
South 17th Street LeaseCo Mezzanine, LPLLC
100%
 
 
 
Spartans Owner LLC
Pebblebrook Hotel, L.P.
100%
Spartans Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wildcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Wildcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bruins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%












--------------------------------------------------------------------------------





Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Bruins Owner LLC
Pebblebrook Hotel, L.P.
100%
Bruins Hotel Owner LP
Bruins Owner LLC
0.1%
 
 
Bruins Hotel Owner LP
Pebblebrook Hotel, L.P.
99.9%
 
 
Razorbacks Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Razorbacks Owner LLC
Pebblebrook Hotel, L.P.
100%
Running Rebels Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Running Rebels Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolverines Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolverines Owner LLC
Pebblebrook Hotel, L.P.
100%
Sunset Restaurant LLC
Wolverines Lessee LLC
50%
Sunset Restaurant LLC
Mondrian Pledgor LLC
50%
Mondrian Pledgor LLC
Wolverines Lessee LLC
100%
8440 LLC
Sunset Restaurant LLC
0.01%
8440 LLC
Mondrian Pledgor LLC
99.99%
Hoosiers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
 
 
 
Hoosiers Owner LLC
Pebblebrook Hotel, L.P.
100%
 
 
 
Cardinals Owner LLC
Pebblebrook Hotel, L.P.
100%
371 Seventh Avenue Co., LLC
Cardinals Owner LLC
100%
150 East 34th Street Co., LLC
Cardinals Owner LLC
100%
Cardinals Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
371 Seventh Avenue Co., Lessee LLC
Cardinals Lessee LLC
100%
150 East 34th Street Co., Lessee LLC
Cardinals Lessee LLC
100%
Hoyas Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%












--------------------------------------------------------------------------------





Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Hoyas Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolfpack Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolfpack Owner LLC
Pebblebrook Hotel, L.P.
100%
Golden Eagles Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Eagles Owner LLC
Portland Hotel Trust
100%
Miners Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Miners Owner LLC
Pebblebrook Hotel, L.P.
100%
Miners Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Miners Hotel Owner LP
Miners Owner LLC
1%
Ramblers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Ramblers Owner LLC
Pebblebrook Hotel, L.P.
100%
Ramblers Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Ramblers Hotel Owner LP
Ramblers Owner LLC
1%
Bearcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bearcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Bearcats Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Bearcats Hotel Owner LP
Bearcats Owner LLC
1%
Buckeyes Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Buckeyes Owner LLC
Pebblebrook Hotel, L.P.
100%
Buckeyes Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Buckeyes Hotel Owner LP
Buckeyes Owner LLC
1%
Golden Bears Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Bears Owner LLC
Portland Hotel Trust
100%
Dons Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%










--------------------------------------------------------------------------------





Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Dons Owner LLC
Pebblebrook Hotel, L.P.
100%
Dons Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Dons Hotel Owner LP
Dons Owner LLC
1%
Crusaders Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Crusaders Owner LLC
Pebblebrook Hotel, L.P.
100%
Crusaders Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Crusaders Hotel Owner LP
Crusaders Owner LLC
1%
Beavers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Beavers Owner LLC
Portland Hotel Trust
100%
Flatts Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Flatts Owner LLC
Pebblebrook Hotel, L.P.
99.99%
Flatts Owner LLC
Pebblebrook Hotel Lessee, Inc.
0.01%
Menudo Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Menudo Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
RHCP Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
RHCP Hotel Owner LP
RHCP Owner LLC
1%
NKOTB Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
NKOTB Owner LLC
Pebblebrook Hotel, L.P.
100%
Hazel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hazel Owner LLC
Pebblebrook Hotel, L.P.
100%
Creedence Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Creedence Owner LLC
Pebblebrook Hotel, L.P.
100%










--------------------------------------------------------------------------------





Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Creedence Hotel Owner LP


Pebblebrook Hotel, L.P.
99%
Creedence Hotel Owner LP
Creedence Owner
1%
PDX Pioneer, LLC
Portland Hotel Trust
100%
PDX Pioneer Lessee, LLC
Pebblebrook Hotel Lessee, Inc.
100%
Ping Merger OP GP, LLC
Pebblebrook Hotel, L.P.
100%
LaSalle Hotel Operating Partnership, L.P.
Pebblebrook Hotel, L.P.
50%
LaSalle Hotel Operating Partnership, L.P.
Ping Merger OP GP, LLC
50%
Westban Hotel Investors, LLC
LaSalle Hotel Operating Partnership L.P.
99%
Westban Hotel Investors, LLC
Pebblebrook Hotel Lessee, Inc.
1%
LHO Backstreets, L.L.C.
Westban Hotel Investors, LLC
100%
LHO Backstreets Lessee, L.L.C.
Pebblebrook Hotel Lessee, Inc.
100%
Harborside, LLC
LaSalle Hotel Operating partnership L.P.
100%
Harborside Lessee, LLC
Pebblebrook Hotel Lessee, Inc.
100%
Sunset City, LLC
LaSalle Hotel Operating Partnership, L.P.
100%
Sunset City Lessee, LLC
Pebblebrook Hotel Lessee, Inc.
100%







PC Festivus, LLC
LaSalle Hotel Operating Partnership, L.P. 100%

PC Festivus Lessee, LLC    Pebblebrook Hotel Lessee, Inc.    100%





LHO Onyx Hotel One, L.L.C.    LaSalle Hotel Operating Partnership, L.P. 100%


LHO Onyx Hotel One, L.L.C.    LaSalle Hotel Operating Partnership, L.P. 100%












--------------------------------------------------------------------------------










RW New York, LLC
LaSalle Hotel Operating Partnership, L.P. 100%










--------------------------------------------------------------------------------





RW New York Lessee, LLC    Pebblebrook Hotel Lessee, Inc.    100%




LHO Michigan Avenue Freezeout, L.L.C.LaSalle Hotel Operating Partnership, L.P.
100%


LHO Michigan Avenue Freezeout Lessee, L.L.C. Pebblebrook Hotel Lessee,
Inc.    100%







LHO Chicago River, L.L.C.    LaSalle Hotel Operating Partnership, L.P. 100%







LHO Chicago River Lessee, L.L.C Pebblebrook Hotel Lessee, Inc.    100%



LHO Harborside Hotel, L.L.C.    LaSalle Hotel Operating Partnership, L.P. 100%


Look Forward, LLC
LaSalle Hotel Operating Partnership, L.P. 100%






Don’t Look Back, LLC    Look Forward, LLC    99.99%


Don’t Look Back, LLC    Carpenter MG, LLC    0.01%


Look Forward Lessee, L.L.C.    Pebblebrook Hotel Lessee, Inc.    100%


Don’t Look Back Lessee, LLC    Look Forward Lessee, L.L.C.    100%




NYC Serenade, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





NYC Serenade Lessee, LLC    Pebblebrook Hotel Lessee, Inc.    100%




Viva Soma, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Viva Soma, LP    Viva Soma, LLC    1%




Viva Soma, LP
LaSalle Hotel Operating Partnership, L.P.


99%












--------------------------------------------------------------------------------




Viva Soma Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%


LHO Hollywood LM, L.P.    Viva Soma, LLC    0.5%


LHO Hollywood LM, L.P.    LaSalle Hotel Operating    99.5%









--------------------------------------------------------------------------------





Loan Party/Subsidiary    Capital/Ownership Structure    Percentage Owned by
Holder(s)


Partnership, L.P.


Ramrod Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




SF Treat, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





SF Treat, LP    SF Treat, LLC    1%




SF Treat, LP
LaSalle Hotel Operating Partnership, L.P.


99%





SF Treat Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Fun to Stay, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Fun to Stay, LP    Fun To Stay, LLC    1%




Fun to Stay, LP
LaSalle Hotel Operating Partnership, L.P.


99%





Fun to Stay Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




LHOBerge, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





LHOBerge, LP    LHOBerge, LLC    1%




LHOBerge, LP
LaSalle Hotel Operating Partnership, L.P.


99%












--------------------------------------------------------------------------------




LHOBerge Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Serenity Now, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Serenity Now, LP    Serenity Now, LLC    1%




Serenity Now LP
LaSalle Hotel Operating Partnership, L.P.


99%





Serenity Now Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%


Let It FLHO, LLC    LaSalle Hotel Operating    100%









--------------------------------------------------------------------------------





Loan Party/Subsidiary    Capital/Ownership Structure    Percentage Owned by
Holder(s)


Partnership, L.P.


Let It FLHO, LP    Let It FLHO, LLC    1%




Let It FLHO, LP
LaSalle Hotel Operating Partnership, L.P.


99%





Let It FLHO Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Seaside Hotel, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Seaside Hotel, LP    Seaside Hotel, LLC    1%




Seaside Hotel, LP
LaSalle Hotel Operating Partnership, L.P.


99%





Seaside Hotel Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Chamber Maid, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Chamber Maid, LP    Chamber Maid, LLC    1%




Chamber Maid, LP
LaSalle Hotel Operating Partnership, L.P.


99%





Chamber Maid Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Geary Darling, LLC
LaSalle Hotel Operating Partnership, L.P.


100%












--------------------------------------------------------------------------------




Geary Darling, LP    Geary Darling, LLC    1%




Geary Darling, LP
LaSalle Hotel Operating Partnership, L.P.


99%





Geary Darling Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




Lucky Town Burbank, LLC    LaSalle Hotel Operating
Partnership, L.P.

100%





Lucky Town Burbank, LP    Lucky Town Burbank, LLC    1%


Lucky Town Burbank, LP    LaSalle Hotel Operating    99%









--------------------------------------------------------------------------------





Loan Party/Subsidiary    Capital/Ownership Structure    Percentage Owned by
Holder(s)


Partnership, L.P.




Lucky Town Burbank Lessee, Inc.

Pebblebrook Hotel Lessee, Inc.    100%







Souldriver, L.L.C.
LaSalle Hotel Operating Partnership, L.P.


100%





Souldriver, L.P.    Souldriver, L.L.C.    1%




Souldriver, L.P.
LaSalle Hotel Operating Partnership, L.P.


99%





Souldriver Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




LHO Grafton Hotel, L.L.C.    LaSalle Hotel Operating
Partnership, L.P.

100%





LHO Grafton Hotel, L.P.    LHO Grafton Hotel, L.L.C.    1%




LHO Grafton Hotel, L.P.    LaSalle Hotel Operating
Partnership, L.P.

99%





Park Sunset LLC    LHO Grafton Hotel, L.P.    100%


LHO Grafton Hotel Lessee, Inc. Pebblebrook Hotel Lessee, Inc.    100%




LHO Mission Bay Rosie Hotel, L.L.C.

LaSalle Hotel Operating Partnership, L.P.







--------------------------------------------------------------------------------





100%







LHO Mission Bay Rosie Hotel, L.P.

LHO Mission Bay Rosie Hotel,    1% L.L.C.







LHO Mission Bay Rosie Hotel, L.P.

LaSalle Hotel Operating Partnership, L.P.

99%







LHO Mission Bay Rosie Hotel Lessee, Inc.

Pebblebrook Hotel Lessee, Inc.    100%







LHO Le Parc, L.L.C.
LaSalle Hotel Operating Partnership, L.P.


100%





LHO Le Parc, L.P.    LHO Le Parc, L.L.C.    1%









--------------------------------------------------------------------------------





Loan Party/Subsidiary    Capital/Ownership Structure    Percentage Owned by
Holder(s)




LHO Le Parc, L.P.
LaSalle Hotel Operating Partnership, L.P.


99%





LHO Le Parc Lessee, Inc.    Pebblebrook Hotel Lessee, Inc.    100%




LHO Santa Cruz Hotel One, L.L.C.

LaSalle Hotel Operating Partnership, L.P.

100%





LHO Santa Cruz Hotel One, L.P. LHO Santa Cruz Hotel One,    1%
L.L.C.




LHO Santa Cruz Hotel One, L.P. LaSalle Hotel Operating
Partnership, L.P.

99%







LHO Santa Cruz Hotel One Lessee, Inc.

Pebblebrook Hotel Lessee, Inc.    100%







LHO San Diego Hotel One, L.L.C.

LaSalle Hotel Operating Partnership, L.P.

100%





LHO San Diego Hotel One, L.P. LHO San Diego Hotel One,    1%
L.L.C.




LHO San Diego Hotel One, L.P. LaSalle Hotel Operating
Partnership, L.P.

99%







--------------------------------------------------------------------------------











LHO San Diego Hotel One Lessee, Inc.

Pebblebrook Hotel Lessee, Inc.    100%







Wild I, LLC
LaSalle Hotel Operating Partnership, L.P.


100%







Innocent I, LLC
LaSalle Hotel Operating Partnership, L.P.


100%





Wild Innocent I, LP    Wild I, LLC    89%


Wild Innocent I, LP    Innocent I, LLC    11%


Wild Innocent I Lessee, LLC    Pebblebrook Hotel Lessee, Inc.    100%




Glass Houses
LaSalle Hotel Operating Partnership, L.P.


100% common shares





Glass Houses    Unaffiliated 3rd Parties    125 Preferred Shares


LaSalle Washington One Lessee,









--------------------------------------------------------------------------------





Loan Party/Subsidiary    Capital/Ownership Structure    Percentage Owned by
Holder(s)


Inc.    Pebblebrook Hotel Lessee, Inc.    100%




LHO Washington Hotel One, L.L.C.

Glass Houses    100%







DC One Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.

100%







LHO Washington Hotel Two, L.L.C.

Glass Houses    100%







DC Two Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.

100%







LHO Washington Hotel Three, L.L.C.

Glass Houses    100%







DC Three Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.

100%







LHO Washington Hotel Four, L.L.C.

Glass Houses    100%







DC Four Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.







--------------------------------------------------------------------------------





100%





I & G Capitol, LLC     Glass Houses    100%




DC I&G Capital Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.

100%







LHO Washington Hotel Six, L.L.C.

Glass Houses    100%







DC Six Lessee, L.L.C.    LaSalle Washington One Lessee,
Inc.

100%







LHO Tom Joad Circle DC, L.L.C.

Glass Houses    100%







LHO Tom Joad Circle DC Lessee, L.L.C.

LaSalle Washington One Lessee, Inc.

100%





H Street Shuffle, LLC    Glass Houses    100%


H Street Shuffle Lessee, LLC    LaSalle Washington One Lessee, Inc.    100%









--------------------------------------------------------------------------------







Silver P, LLC            Glass Houses                100%


Silver P Lessee, LLC        LaSalle Washington One Lessee,, Inc.    100%


LHO San Diego Financing, LLC    LaSalle Hotel Operating Partnership,
L.P.    100%


LHO Mission Bay Hotel, L.P.    LHO San Diego Financing, LLC.        95.1%


LHO Mission Bay Hotel, L.P.    LaSalle Hotel Operating Partnership, L.P.    4.9%


Paradise Lessee, Inc        Pebblebrook Hotel Lessee, Inc.        100%


Curator IP LLC            Pebblebrook Hotel, L.P            100%


CHRC LLC    P        ebblebrook Hotel Lessee, Inc.        100%
















































































--------------------------------------------------------------------------------




SCHEDULE 5.13(b)


SUBSIDIARIES OF PARENT REIT, BORROWER AND LOAN PARTIES OTHER EQUITY INVESTMENTS


Part (a). Subsidiaries.









--------------------------------------------------------------------------------






















Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Pebblebroo k Hotel Lessee, Inc.
DE
980 shares of common stock
98% by Pebblebrook Hotel, L.P., 1% by DC Hotel TrustGlass Houses and 1% by
Portland Hotel Trust
None
No
None
Pebblebroo k Hotel, L.P.
DE
68,816,375commo n units and 236,351 LTIP
units
99.66%
limited partnership interest by Pebblebrook Hotel Trust
None
No
None
DC Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
None, other than set forth in Part (b) below
No
None
Portland Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
None, other than set forth in Part
(b) below
No
None
Tar Heel Borrower LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Tar Heel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Gator Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
YesNo
Grand Hotel MinneapolisNon e










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Gator Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Orangemen Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
YesNo
InterContinental BuckheadNone
Orangemen Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Jayhawk Owner LLC
DE
N/A
100% by DC 
Hotel TrustGlass Houses
None
Yes
Hotel Monaco Washington DC
Jayhawk Lessee LLC
DE
N/A
100% by Pebblebrook HotelLaSalle Washington One Lessee, Inc.
None
No
None
DH
Restaurant DC LLC
DE
N/A
100% by Jayhawk Lessee LLC
None
No
None
Huskies Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Sir Francis Drake
Huskies Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Terrapins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Skamania Lodge








--------------------------------------------------------------------------------




Terrapins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Blue Devils Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Le Méridien Delfina












--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Blue Devils Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Spartans Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Spartans Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
South 17th Street OwnerCo Mezzanine L.P.
DE
N/A
11% by Spartans Owner LLC 89% by Pebblebrook Hotel, L.P.
None
No
None
South 17th Street OwnerCo, LP
DE
N/A
0.1% by Spartans Owner LLC 99.9% by
South 17th Street OwnerCo Mezzanine, L.P.
None
Yes
Sofitel Philadelphia
South 17th Street LeaseCo Mezzanine, LPLLC
DE
N/A
100% by Spartans Lessee LLC
None
No
None
South 17th Street LeaseCo, LPLLC
DE
N/A
100% by South 17th Street LeaseCo Mezzanine, LPLLC
None
No
None








--------------------------------------------------------------------------------




Wildcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Argonaut Hotel




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Wildcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bruins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bruins Hotel Owner LP
DE
N/A
99% by Pebblebrook, L.P.; 1% by
Bruins Owner LLC
None
Yes
Westin Gaslamp San Diego
Bruins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Razorbacks Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
W Boston
Razorbacks Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Running Rebels Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Monaco Seattle
Running Rebels Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Wolverines Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Mondrian Los Angeles








--------------------------------------------------------------------------------




Wolverines Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hoosiers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None












--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Hoosiers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Cardinals Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Cardinals Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
371
Seventh Avenue Co., LLC
DE
N/A
100% by Cardinals Owner LLC
None
No
None
371
Seventh Avenue Co., Lessee LLC
DE
N/A
100% by Cardinals Lessee LLC
None
No
None
150 East 34th Street Co., LLC
DE
N/A
100% by Cardinals Owner LLC
None
No
None
150 East 34th Street Co., Lessee LLC
DE
N/A
100% by Cardinals Lessee LLC
None
No
None
Hoyas Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Zetta
Hoyas Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None








--------------------------------------------------------------------------------




Wolfpack Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Vintage Seattle












--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Wolfpack Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Golden Eagles Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
Hotel Vintage Portland
Golden Eagles Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Miners Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Miners Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Miners Owner LLC
None
Yes
W Los Angeles-West Beverly Hills
Miners Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Ramblers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Ramblers Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Ramblers Owner LLC
None
Yes
Hotel Zelos San Francisco
Ramblers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bearcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bearcats Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Bearcats Owner LLC
None
Yes
Embassy Suites San Diego
Bearcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Buckeyes Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Buckeyes Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Buckeyes Owner LLC
None
No
None










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Buckeyes Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Golden Bears Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
Hotel Modera
Golden Bears Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Dons Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Dons Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Dons Owner LLC
None
Yes
Hotel Zephyr Fisherman’s Wharf
Dons Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Crusaders Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Crusaders Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Crusaders Owner LLC
None
Yes
Hotel Zeppelin San Francisco
Crusaders Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Beavers Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
The Nines Hotel
Beavers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Flatts Owner LLC
DE
N/A
99.99% by
Pebblebrook Hotel, L.P and 0.01% by Pebblebrook Hotel Lessee, Inc.
None
Yes
Union Station Nashville
Flatts Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Menudo Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
NoYes
Hotel Colonnade Coral Gables




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Menudo Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
RHCP
Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
RHCP
Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by RHCP
Owner LLC
None
Yes
Hotel Palomar Los Angeles Beverly Hills
RHCP
Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
NKOTB
Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
Revere Hotel Boston Common
NKOTB
Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hazel Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
LaPlaya Beach Resort & Club
Hazel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None










--------------------------------------------------------------------------------























Subsidiary


















Jurisdiction














# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT,
Borrower and Subsidiaries
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]












Borrowing Base Properties owned by such Loan Party
Creedence Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Creedence Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Creedence Owner LLC
None
Yes
Hotel Zoe San Francisco
Creedence Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
PDX
Pioneer, LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
The Heathman Hotel
PDX
Pioneer Lessee, LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Ping Merger OP GP, LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
LaSalle Hotel Operating Partnership, L.P.
DE
N/A
50% by Pebblebrook Hotel, L.P.; 50% by Ping Merger OP GP, LLC
None
No
None












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Westban
DE
N/A
99% by
None
Yes
None
Hotel
 
 
LaSalle
 
 
 
Investors,
 
 
Hotel
 
 
 
LLC
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
100% by
None
Yes
The Westin
Backstreets
 
 
Westban
 
 
Copley Place,
L.L.C.
 
 
Hotel
 
 
Boston
 
 
 
Investors,
 
 
 
 
 
 
LLC
 
 
 
LHO
DE
N/A
100% by
None
No
None
Backstreets
 
 
Pebblebrook
 
 
 
Lessee,
 
 
Hotel
 
 
 
L.L.C.
 
 
Lessee, Inc.
 
 
 
Harborside,
FL
N/A
100% by
None
Yes
The Marker Key
LLC
 
 
LaSalle
 
 
West
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Harborside
DE
N/A
100% by
None
No
None
Lessee, LLC
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Sunset
DE
N/A
100% by
None
Yes
Southernmost
City, LLC
 
 
LaSalle
 
 
Beach Resort
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Sunset City
DE
N/A
100% by
None
No
None
Lessee, LLC
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
PC
DE
N/A
100% by
None
No
None
Festivus,
 
 
LaSalle
 
 
 
LLC
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
PC Festivus
DE
N/A
100% by
None
No
None
Lessee, LLC
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHO Onyx
DE
N/A
100% by
None
No
None
Hotel One,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO Onyx
DE
N/A
100% by
None
No
None
Hotel One
 
 
Pebblebrook
 
 
 
Lessee,
 
 
Hotel
 
 
 
L.L.C.
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
RW New
DE
N/A
100% by
None
Yes
The Roger New
York, LLC
 
 
LaSalle
 
 
York
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
RW New
DE
N/A
100% by
None
No
None
York
 
 
Pebblebrook
 
 
 
Lessee, LLC
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
100% by
None
Yes
The Westin
Michigan
 
 
LaSalle
 
 
Michigan
Avenue
 
 
Hotel
 
 
Avenue Chicago
Freezeout,
 
 
Operating
 
 
 
L.L.C.
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Michigan
 
 
Pebblebrook
 
 
 
Avenue
 
 
Hotel
 
 
 
Freezeout
 
 
Lessee, Inc.
 
 
 
Lessee,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
LHO
DE
N/A
100% by
None
Yes
Hotel Chicago
Chicago
 
 
LaSalle
 
 
 
River,
 
 
Hotel
 
 
 
L.L.C.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Chicago
 
 
Pebblebrook
 
 
 
River
 
 
Hotel
 
 
 
Lessee,
 
 
Lessee, Inc.
 
 
 
L.L.C.
 
 
 
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO
DE
N/A
100% by
None
Yes
Hyatt Regency
Harborside
 
 
LaSalle
 
 
Boston Harbor
Hotel,
 
 
Hotel
 
 
 
L.L.C.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Look
DE
N/A
100% by
None.
Yes
None
Forward
 
 
LaSalle
 
 
 
LLC
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Don’t Look
DE
N/A
99.99% by
None.
Yes
The Liberty, a
Back LLC
 
 
Look
 
 
Luxury
 
 
 
Forward LLC
 
 
Collection
 
 
 
 
 
 
Hotel, Boston
Look
DE
N/A
100% by
None.
No
None
Forward
 
 
Pebblebrook
 
 
 
Lessee,
 
 
Hotel
 
 
 
L.L.C.
 
 
Lessee, Inc.
 
 
 
Don’t Look
DE
N/A
100% by
None.
No
None
Back
 
 
Look
 
 
 
Lessee, LLC
 
 
Forward
 
 
 
 
 
 
Lessee,
 
 
 
 
 
 
L.L.C.
 
 
 
NYC
DE
N/A
100% by
None
No
None
Serenade,
 
 
LaSalle
 
 
 
LLC
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
NYC
DE
N/A
100% by
None
No
None
Serenade
 
 
Pebblebrook
 
 
 
Lessee, LLC
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Viva Soma,
DE
N/A
100% by
None
No
None
LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Viva Soma,
DE
N/A
99% by
None
No
None
LP
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Viva Soma,
 
 
 
 
 
 
LLC
 
 
 
Viva Soma
DE
N/A
100% by
None
No
None
Lessee, Inc.
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
99.5% by
None
Yes
Montrose West
Hollywood
 
 
LaSalle
 
 
Hollywood
LM, L.P.
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 0.5%
 
 
 
 
 
 
by Viva
 
 
 
 
 
 
Soma, LLC
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Ramrod
DE
N/A
100% by
None
No
None
Lessee, Inc.
 
 
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
SF Treat,
DE
N/A
100% by
None
No
None
LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
SF Treat, LP
DE
N/A
99% by
None
Yes
Hotel Vitale,
 
 
 
LaSalle
 
 
San Francisco
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
SF Treat,
 
 
 
 
 
 
LLC
 
 
 
SF Treat
DE
1,000 common
100% by
None
No
None
Lessee, Inc.
 
shares
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Fun to Stay,
DE
N/A
100% by
None
No
None
LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Fun to Stay,
DE
N/A
99% by
None
Yes
Harbor Court
LP
 
 
LaSalle
 
 
Hotel San
 
 
 
Hotel
 
 
Francisco
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Fun to Stay,
 
 
 
 
 
 
LLC
 
 
 
Fun to Stay
DE
1,000 common
100% by
None
No
None
Lessee, Inc.
 
shares
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHOBerge,
DE
N/A
100% by
None
No
None
LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHOBerge,
DE
N/A
99% by
None
Yes
L’Auberge Del
LP
 
 
LaSalle
 
 
Mar
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHOBerge,
 
 
 
 
 
 
LLC
 
 
 
LHOBerge
DE
1,000 common
100% by
None
No
None
Lessee, Inc.
 
shares
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Serenity
DE
N/A
100% by
None
No
None
Now, LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Serenity
DE
N/A
99% by
None
Yes
Hotel Spero
Now, LP
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Serenity
 
 
 
 
 
 
Now, LLC
 
 
 
Serenity
DE
1,000 common
100% by
None
No
None
Now
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Let It
DE
N/A
100% by
None
No
None
FLHO, LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Let it
DE
N/A
99% by
None
Yes
Villa Florence
FLHO, LP
 
 
LaSalle
 
 
San Francisco
 
 
 
Hotel
 
 
on Union Square
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Let it FLHO,
 
 
 
 
 
 
LLC
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Let It
DE
1,000 common
100% by
None
No
None
FLHO
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Seaside
DE
N/A
100% by
None
No
None
Hotel, LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Seaside
DE
N/A
99% by
None
Yes
Viceroy Santa
Hotel, LP
 
 
LaSalle
 
 
Monica Hotel
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Seaside
 
 
 
 
 
 
Hotel, LLC
 
 
 
Seaside
DE
1,000 common
100% by
None
No
None
Hotel
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Chamber
DE
N/A
100% by
None
No
None
Maid, LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Chamber
DE
N/A
99% by
None
Yes
Chamberlain
Maid, LP
 
 
LaSalle
 
 
West
 
 
 
Hotel
 
 
Hollywood Hotel
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Chamber
 
 
 
 
 
 
Maid, LLC
 
 
 
Chamber
DE
1,000 common
100% by
None
No
None
Maid
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Geary
DE
N/A
100% by
None
No
None
Darling,
 
 
LaSalle
 
 
 
LLC
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Geary
DE
N/A
99% by
None
Yes
The Marker San
Darling, LP
 
 
LaSalle
 
 
Francisco
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Geary
 
 
 
 
 
 
Darling, LLC
 
 
 
Geary
DE
1,000 common
100% by
None
No
None
Darling
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Lucky
DE
N/A
100% by
None
No
None
Town
 
 
LaSalle
 
 
 
Burbank,
 
 
Hotel
 
 
 
LLC
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Lucky
DE
N/A
99% by
None
No
None
Town
 
 
LaSalle
 
 
 
Burbank, LP
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Lucky Town
 
 
 
 
 
 
Burbank,
 
 
 
 
 
 
LLC
 
 
 
Lucky
DE
1,000 common
100% by
None
No
None
Town
 
shares
Pebblebrook
 
 
 
Burbank
 
 
Hotel
 
 
 
Lessee, Inc.
 
 
Lessee, Inc.
 
 
 
Souldriver,
DE
N/A
100% by
None
No
None
L.L.C.
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Souldriver,
DE
N/A
99% by
None
Yes
Solamar Hotel
L.P.
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
Souldriver,
 
 
 
 
 
 
L.L.C.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
Souldriver
DE
1,000 common
100% by
None
No
None
Lessee, Inc.
 
shares
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Grafton
 
 
LaSalle
 
 
 
Hotel,
 
 
Hotel
 
 
 
L.L.C.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO
DE
N/A
99% by
None
Yes
Grafton on
Grafton
 
 
LaSalle
 
 
Sunset
Hotel, L.P.
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHO
 
 
 
 
 
 
Grafton
 
 
 
 
 
 
Hotel, L.L.C.
 
 
 
LHO
DE
1,000 common
100% by
None
No
None
Grafton
 
shares
Pebblebrook
 
 
 
Hotel
 
 
Hotel
 
 
 
Lessee, Inc.
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Mission
 
 
LaSalle
 
 
 
Bay Rosie
 
 
Hotel
 
 
 
Hotel,
 
 
Operating
 
 
 
L.L.C.
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO
DE
N/A
99% by
None
Yes
San Diego
Mission
 
 
LaSalle
 
 
Mission Bay
Bay Rosie
 
 
Hotel
 
 
Resort
Hotel, L.P.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHO
 
 
 
 
 
 
Mission Bay
 
 
 
 
 
 
Rosie Hotel,
 
 
 
 
 
 
L.L.C.
 
 
 
LHO
DE
1,000 common
100% by
None
No
None
Mission
 
shares
Pebblebrook
 
 
 
Bay Rosie
 
 
Hotel
 
 
 
Hotel
 
 
Lessee, Inc.
 
 
 
Lessee, Inc.
 
 
 
 
 
 
LHO Le
DE
N/A
100% by
None
No
None
Parc, L.L.C.
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO Le
DE
N/A
99% by
None
Yes
Le Parc Suite
Parc, L.P.
 
 
LaSalle
 
 
Hotel
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHO Le
 
 
 
 
 
 
Parc, L.L.C.
 
 
 
LHO Le
DE
1,000 common
100% by
None
No
None
Parc
 
shares
Pebblebrook
 
 
 
Lessee, Inc.
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO Santa
DE
N/A
100% by
None
No
None
Cruz Hotel
 
 
LaSalle
 
 
 
One, L.L.C.
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO Santa
DE
N/A
99% by
None
Yes
Chaminade
Cruz Hotel
 
 
LaSalle
 
 
Resort & Spa
One, L.P.
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHO Santa
 
 
 
 
 
 
Cruz Hotel
 
 
 
 
 
 
One, L.L.C.
 
 
 
LHO Santa
DE
1,000 common
100% by
None
No
None
Cruz Hotel
 
shares
Pebblebrook
 
 
 
One
 
 
Hotel
 
 
 
Lessee, Inc.
 
 
Lessee, Inc.
 
 
 
LHO San
DE
N/A
100% by
None
No
None
Diego
 
 
LaSalle
 
 
 
Hotel One,
 
 
Hotel
 
 
 
L.L.C.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
LHO San
DE
N/A
99% by
None
Yes
Hilton San
Diego
 
 
LaSalle
 
 
Diego Gaslamp
Hotel One,
 
 
Hotel
 
 
Quarter
L.P.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.; 1% by
 
 
 
 
 
 
LHO San
 
 
 
 
 
 
Diego Hotel
 
 
 
 
 
 
One, L.L.C.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO San
DE
1,000 common
100% by
None
No
None
Diego
 
shares
Pebblebrook
 
 
 
Hotel One
 
 
Hotel
 
 
 
Lessee, Inc.
 
 
Lessee, Inc.
 
 
 
Wild I, LLC
DE
N/A
100% by LaSalle Hotel Operating Partnership, L.P.
None
No
None
Innocent I,
DE
N/A
100% by
None
No
None
LLC
 
 
LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Wild
DE
N/A
89% by
None
No
None
Innocent I,
 
 
Wild I, LLC;
 
 
 
LLC
 
 
11% by
 
 
 
 
 
 
Innocent I,
 
 
 
 
 
 
LLC
 
 
 
Wild
DE
N/A
100% by
None
No
None
Innocent I
 
 
Pebblebrook
 
 
 
Lessee, LLC
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 
Glass
MD
10,000,000


100% of
None, other
No
None
Houses
 
common shares of
common
than set
 
 
 
 
beneficial interest
shares by
forth in Part
 
 
 
 
 
LaSalle
(b) below
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P..
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LaSalle
DE
1,000 common
100% by
None
No
None
Washington
 
shares
Pebblebrook
 
 
 
One
 
 
Hotel
 
 
 
Lessee, Inc.
 
 
Lessee, Inc.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Washington
 
 
Glass Houses
 
 
 
Hotel One,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
DC One
DE
N/A
100
%
None
No
None
Lessee,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Washington
 
 
Glass Houses
 
 
 
Hotel Two,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
DC Two
DE
N/A
100
%
None
No
None
Lessee,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
LHO
DE
N/A
100% by
None
No
None
Washington
 
 
Glass Houses
 
 
 
Hotel
 
 
 
 
 
 
Three,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
DC Three
DE
N/A
100
%
None
No
None
Lessee,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO
DE
N/A
100% by
None
Yes
Mason & Rook
Washington
 
 
Glass Houses
 
 
Hotel
Hotel Four,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
DC Four
DE
N/A
100
%
None
No
None
Lessee,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
I & G Capitol, LLC
DE
N/A
100% by Glass Houses
None
No
None
DC I&G
DE
N/A
100
%
None
No
None
Capital
 
 
LaSalle
 
 
 
Lessee,
 
 
Washington
 
 
 
L.L.C.
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
LHO
DE
N/A
100% by
None
Yes
George Hotel
Washington
 
 
Glass Houses
 
 
 
Hotel Six,
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
DC Six
DE
N/A
100
%
None
No
None
Lessee,
 
 
LaSalle
 
 
 
L.L.C.
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
LHO Tom Joad Circle DC, L.L.C.
DE
N/A
100% by Glass Houses
None
Yes
Donovan Hotel












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO Tom
DE
N/A
100
%
None
No
None
Joad Circle
 
 
LaSalle
 
 
 
DC Lessee,
 
 
Washington
 
 
 
L.L.C.
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
H Street Shuffle, LLC
DE
N/A
100% by Glass Houses
None
No
None
H Street
DE
N/A
100
%
None
No
None
Shuffle
 
 
LaSalle
 
 
 
Lessee, LLC
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
Silver P, LLC
DE
N/A
100% by Glass Houses
None
No
None
Silver P
DE
N/A
100
%
None
No
None
Lessee, LLC
 
 
LaSalle
 
 
 
 
 
 
Washington
 
 
 
 
 
 
One Lessee,
 
 
 
 
 
 
Inc.
 
 
 
LHO San
DE
N/A
100% by
None
Yes
None
Diego
 
 
LaSalle
 
 
 
Financing,
 
 
Hotel
 
 
 
L.L.C.
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 












--------------------------------------------------------------------------------





 
 
 
# and
Outstandin g options, warrants, rights of conversion or purchase and all other
similar rights










Guaranto r under Credit Agreemen t [yes/no]
 
 
 
 
percentage
 
 
 
 
of
 
 
 
 
outstanding
 
 
 
 
ownership
 
 
 
 
interests by
 






Subsidiary






Jurisdiction


# of ownership interests of each class outstanding
Parent
REIT,
Borrower and Subsidiaries
Borrowing Base Properties owned by such Loan Party
LHO
CA
N/A
95.1% LHO
None
Yes
Paradise Point
Mission
 
 
San Diego
 
 
Resort & Spa
Bay Hotel,
 
 
Financing,
 
 
 
L.P.
 
 
L.L.C.; 4.9%
 
 
 
 
 
 
by LaSalle
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Operating
 
 
 
 
 
 
Partnership,
 
 
 
 
 
 
L.P.
 
 
 
Paradise
DE
1,000 common
100% by
None
No
None
Lessee, Inc.
 
shares
Pebblebrook
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
Lessee, Inc.
 
 
 












--------------------------------------------------------------------------------





Part (b).    Other Equity Investments.


1.
Pebblebrook Hotel, L.P. owns the common shares of DC Hotel Trust and there are
125 preferred shareholders holding 100% of the preferredcommon shares of
DCPortland Hotel Trust



2.
2. Pebblebrook Hotel, L.P. owns the common and 500 Preferred shares of Portland
Hotel Trust and there. There are 125unaffiliated preferred shareholders holding
100% of the remaining 125 preferred shares of Portland Hotel Trust



3.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC



3.
4. Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings, LLC



4.
5. Jayhawk Lessee LLC owns 100% of the membership interests in DH Restaurant DC
LLC



5.
6. Spartans Owner LLC owns a 11% membership interests of South 17th Street
OwnerCo Mezzanine, L.P.



6.
7. Spartans Owner LLC owns 0.1% general partnership interests of South 17th
Street OwnerCo, L.P.

--------------------------------------------------------------------------------



7.
8. South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited
partnership interests of South 17th Street OwnerCo, L.P.

--------------------------------------------------------------------------------



8.
9. Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

--------------------------------------------------------------------------------



9.
10. Spartans Lessee LLC owns 100% of the membership interests of South 17th
Street LeaseCo Mezzanine LLC

--------------------------------------------------------------------------------



10.
11. South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership
interests of South 17th Street LeaseCo, LPLLC



11.
12. Wolverines Lessee LLC owns 50% of the membership interests in Sunset
Restaurant LLC



12.
13. Mondrian Pledgor LLC owns 50% of the membership interests in Sunset
Restaurant LLC



13.
14. Wolverines Lessee LLC owns 100% of the membership interests in Mondrian
Pledgor LLC



14.
15. Sunset Restaurant LLC Ownsowns 0.01% of the membership interests in 8440 LLC



15.
16. Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC



16.
17. Cardinals Owner LLC owns 100% of the membership interests in 371 Seventh
Avenue Co., LLC










--------------------------------------------------------------------------------




17.
18. Cardinals Owner LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC

--------------------------------------------------------------------------------



18.
19. Cardinals Lessee LLC owns 100% of the membership interests in 371 Seventh
Avenue Co., Lessee LLC

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





19.
20. Cardinals Lessee LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC

--------------------------------------------------------------------------------



20.
LHO Grafton Hotel, L.P. owns 100% of the membership interests in Park Sunset LLC



21.
LaSalle Hotel Operating Partnership, L.P. owns the common shares of Glass Houses
and there are 125 preferred shareholders holding 100% of the preferred shares of
Glass Houses



22.
Pebblebrook Hotel L.P. owns 100% of the membership interests of Curator IP LLC



23.
Pebblebrook Hotel Lessee, Inc. is the sole member of CHRC LLC










--------------------------------------------------------------------------------





SCHEDULE 5.18


INTELLECTUAL PROPERTY MATTERS


None.









--------------------------------------------------------------------------------





SCHEDULE 5.22


TAXABLE REIT SUBSIDIARIES


1.
Pebblebrook Hotel Lessee, Inc.



2.
Gator Lessee LLC



3.
Orangemen Lessee LLC



4.
Jayhawk Lessee LLC



5.
Huskies Lessee LLC



6.
Terrapins Lessee LLC



7.
Blue Devils Lessee LLC



8.
Spartans Lessee LLC



9.
Wildcats Lessee LLC



10.
Bruins Lessee LLC



11.
Razorbacks Lessee LLC



12.
Running Rebels Lessee LLC



13.
Wolverines Lessee LLC



14.
Hoyas Lessee LLC



15.
Wolfpack Lessee LLC



16.
Golden Eagles Lessee LLC



17.
Miners Lessee LLC



18.
Ramblers Lessee LLC



19.
Bearcats Lessee LLC



20.
Golden Bears Lessee LLC



21.
Dons Lessee LLC



22.
Crusaders Lessee LLC



23.
Beavers Lessee LLC



24.
Menudo Lessee LLC










--------------------------------------------------------------------------------





25.
Flatts Lessee LLC



26.
RHCP Lessee LLC



27.
NKOTB Lessee LLC



28.
Hazel Lessee LLC



29.
Creedence Lesse LLC










--------------------------------------------------------------------------------





SCHEDULE 5.23


INITIAL UNENCUMBERED BORROWING BASE PROPERTIES AND ELIGIBLE GROUND LEASES


INITIAL UNENCUMBERED BORROWING BASE PROPERTIES


1.
Sir Francis Drake



2.
Grand Hotel Minneapolis



3.
Le Méridien Delfina



4.
Hotel Monaco Seattle



5.
Mondrian Los Angeles



6.
W Boston



7.
Hotel Zetta



8.
Hotel Vintage Seattle



9.
Hotel Vintage Portland



10.
InterContinental Buckhead



11.
Hotel Monaco Washington DC



12.
Skamania Lodge



13.
Argonaut Hotel



14.
W Los Angeles – West Beverly Hills



15.
Embassy Suites San Diego



16.
Hotel Modera



17.
Hotel Zephyr Fisherman’s Wharf



18.
Hotel Zeppelin San Francisco



19.
The Nines Hotel



20.
Hotel Colonnade Coral Gables



21.
Hotel Palomar Los Angeles Beverly Hills



22.
Union Station Nashville



23.
Revere Hotel Boston Commons








--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





24.
LaPlaya Beach Resort & Club



25.
Hotel Zoe San Francisco



26.
Sofitel Philadelphia



27.
Hotel Zelos San Francisco



INITIAL ELIGIBLE GROUND LEASES


1.
Hotel Monaco Washington, DC Ground Lease



2.
Argonaut Hotel Ground Lease



3.
Hotel Zelos San Francisco Ground Lease



4.
Hotel Zephyr Fisherman’s Wharf Ground Lease



5.
Hotel Zeppelin San Francisco Ground Lease










--------------------------------------------------------------------------------





 


EXISTING INDEBTEDNESS
SCHEDULE 7.03
Property
Loan Amount Interest Rate
Expiration Date
Westin Gaslamp Quarter
$71.72 3.69%
January 2020





The Loan Parties have also incurred Indebtedness in connection with the Bank of
America Facility, the Capital One Facility, the PNC Facility, the US Bank Lessee
Line of Credit and the Senior Notes.









--------------------------------------------------------------------------------





SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


LOAN PARTIES:


c/o PEBBLEBROOK HOTEL, L.P.
7315 Wisconsin4747 Bethesda Avenue, Suite 1100 West Bethesda, Maryland 20814
Attention: Raymond D. Martz Telephone: 240-507-1330
Telecopier: 240-396-5626
Electronic Mail:
with a copy to:
Attention: Gabrielle Gordon Telephone: 240-507-1323
Telecopier: 240-396-5626
Electronic Mail:


Website Address: www.pebblebrookhotels.com
U.S. Taxpayer Identification Number: 27-1423613 with a copy to:
Karen Pifer, Esq.
Honigman Miller Schwartz and Cohn LLP 39400 Woodward Avenue, Suite 101
Bloomfield Hills, MI 48304-5151 Telephone: 248-566-8472
Telecopier: 248-566-8473


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
U.S. Bank National Association 800 Nicollet Mall
Mail Code: BC-MN-H03R Minneapolis, MN 55402 Attention: BreAnn Thomas Telephone:
612-303-4924
Telecopier: 612-303-3851
Electronic Mail: breann.thomas@usbank.com


Other Notices as Administrative Agent:
U.S. Bank National Association Commercial Real Estate
1100 Abernathy Road







--------------------------------------------------------------------------------





Mail Code: EX-GA-ATCR Atlanta, GA 30328 Attention: Lori Jensen Telephone:
770-512-3118
Electronic Mail: lori.jensen@usbank.com









--------------------------------------------------------------------------------





EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:     ,     


To:    U.S. Bank National Association, as Administrative Agent Ladies and
Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent.


The undersigned hereby requests (select one):


A Borrowing


A conversion of Loans from one Type to the other


A continuation of Eurodollar Rate Loans


1.
On     (a Business Day).



2.
In the amount of $     .



3.
Comprised of     .

[Type of Loan requested]


4.
For Eurodollar Rate Loans: with an Interest Period of [ ] months.



PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its general partner




By:
     Name:

Title:



















--------------------------------------------------------------------------------





EXHIBIT B


FORM OF NOTE


    ,     


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
     or registered assigns (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of each Loan from
time to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of October 13, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Parent REIT, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
guaranty set for in Section 11 of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Each Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).





































--------------------------------------------------------------------------------





PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its general partner


                                        
By:
________________________________

Name:
Title:





























































































--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































--------------------------------------------------------------------------------




EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Check for distribution to PUBLIC and Private side Lenders1
Financial Statement Date:     ,     


To:    U.S. Bank National Association, as Administrative Agent Ladies and
Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
     of the Borrower, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrower and not in his/her individual capacity, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
REIT ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section, (ii) a profit
and loss summary showing the operating condition for each of the Borrowing Base
Properties (in form and with such detail as is reasonably satisfactory to the
Administrative Agent), and
(iii)copies of Smith Travel Research (STR Global) summary STAR Reports for each
Borrowing Base Property for the fiscal year to which such financial statements
relate.
[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered (i) the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Parent REIT
ended as of the above date, (ii) a profit and loss summary showing the operating
condition for each of the Borrowing Base Properties (in form and with such
detail as is reasonably satisfactory to the Administrative Agent), and (iii)
copies of Smith Travel Research (STR Global) summary STAR Reports for each
Borrowing Base Property for the fiscal quarter to which such financial
statements relate. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholder’s equity
and cash flows of the Consolidated Parties in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the





--------------------------------------------------------------------------------

1 If this is not checked, this certificate will only be posted to Private side
Lenders.







--------------------------------------------------------------------------------





transactions and condition (financial or otherwise) of the Consolidated Parties
during the accounting period covered by such financial statements, and based on
such review:


[select one:]


[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]


-or-


[to the knowledge of the undersigned, during such fiscal period the following is
a list of each Default or Event of Default and its nature and status:


    ]


3.    The representations and warranties of the Borrower contained in Section 5
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and provided, that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.


4.
The financial covenant analyses and information set forth on Schedules 1, 2 and
3

attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.


[5.    Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b),] of the
Agreement are hereby updated to include the information set forth on Schedule 4
attached hereto.]2
[The Waiver Period is in effect on the last day of the period covered by such
financials.]

--------------------------------------------------------------------------------






































--------------------------------------------------------------------------------

2 Use Paragraph 5 to the extent the information provided on such Schedules has
changed since the most recent
update thereto.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
         , 20     .




PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its general partner




By:
_     Name:

Title:























































































--------------------------------------------------------------------------------





For the Quarter/Year ended    (“Statement Date”)




SCHEDULE 1
to the Compliance Certificate ($ in 000’s)


I.
Section 7.02(h)(i): Undeveloped or Speculative Land



A.
Undeveloped or Speculative Land, valued at cost, at Statement    $ Date:

--------------------------------------------------------------------------------



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    5%


II.
Section 7.02(h)(ii): Income-Producing Real Properties



A.
Income-Producing Real Properties (other than hotels or similar    $    
hospitality properties), valued at cost, at Statement Date:



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    10%


III.
Section 7.02(h)(iii): Development/Redevelopment Properties



A.
Development/Redevelopment Properties with respect to which    $     development
activities are being undertaken, valued at cost

(including all costs and expenses associated with all existing development
activities (budget to completion)), at Statement Date:


B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    15%









--------------------------------------------------------------------------------





IV.
Section 7.02(h)(iv): Unconsolidated Affiliates



A.
Unconsolidated Affiliates, valued at cost, at Statement Date:    $     



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    20%


V.
Section 7.02(h)(v): Mortgage or Real Estate-Related Loan Assets



A.
Mortgage or real-estate-related loan assets, valued at cost, at    $    
Statement Date:



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    15%


VI.
Section 7.02(h)(vi): Equity Interests



A.
Equity Interests in any Person other than an Affiliate of the    $     Borrower,
valued at cost, at Statement Date:



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:    $     



Maximum Permitted:    15%


VII.
Section 7.11(a): Consolidated Leverage Ratio3



A.
Consolidated Funded Indebtedness at Statement Date:    $     



B.
Adjusted Unrestricted Cash at Statement Date:    $     



C.
Line A – Line B:    $     



D.
EBITDA (see Schedule 2) for four consecutive fiscal quarters    $     ending on
above date (“Subject Period”):



E.
Consolidated Leverage Ratio ((Line C ÷ Line D):         to 1.0



Maximum permitted:    [8.50]4[8.00]5
3 If provided during the Waiver Period, this is for informational purposes only.
Borrower to provide separate calculation of the Consolidated Leverage Ratio
without giving effect to Section 7.11(j)(ii) of the Credit Agreement.
4 8.50 to 1.00 as of the Initial Compliance Date and the last day of the first
fiscal quarter ending after the Initial Compliance Date.
5 8.00 to 1.00 as of the last day of the second and third fiscal quarters ending
after the Initial Compliance Date.







--------------------------------------------------------------------------------





[7.50]6[6.75]7 to
1.03


VIII.
Section 7.11(b):    Consolidated Recourse Secured Indebtedness Limitation8



A.
Consolidated Recourse Secured Indebtedness:    $     



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:         %



Maximum Permitted:    5%49


IX.
Section 7.11(c): Consolidated Secured Debt Limitation10



A.
Consolidated Secured Debt:    $     



B.
Consolidated Total Asset Value:    $     



C.
Line A ÷ Line B:         %



Maximum Permitted:    45%


X.
Section 7.11(d): Consolidated Fixed Charge Coverage Ratio11



A.
Adjusted EBITDA (see Schedule 2) for Subject Period:    $     



1.
Consolidated Interest Charges for Subject Period:    $     



2.
Current scheduled principal payments on Consolidated Funded Indebtedness
(including current scheduled reductions in commitments, but excluding any
payment of principal under the Loan Documents and any



6 7.50 to 1.00 as of the last day of the fourth fiscal quarter ending after the
Initial Compliance Date.
7 6.75 to 1.00 as of the last day of any fiscal quarter after the fourth fiscal
quarter ending after the Initial Compliance Date. Following the fourth fiscal
quarter ending after the Initial Compliance Date, one time during the remaining
term of the Agreement, the Borrower may deliver a written statement to the
Administrative Agent in a Compliance Certificate that the Consolidated Leverage
Ratio exceeds 6.75 to 1.0, so long as it does not exceed 7.0 to 1.0 as of the
last day of the fiscal quarter for which such Compliance Certificate was
delivered and the next three (3) consecutive fiscal quarters (or such shorter
period if the Surge Period is terminated pursuant to the Agreement), subject to
payment of a pricing premium of 35 bps as set forth in the Agreement.
3 Once during the term of the Agreement, the Borrower may deliver a written
statement to the Administrative Agent in a Compliance Certificate that the
Consolidated Leverage Ratio exceeds 6.75 to 1.0, so long as it does not exceed
7.0 to 1.0 as of the last day of the fiscal quarter for which such Compliance
Certificate was delivered and the next three (3) consecutive fiscal quarters (or
such shorter period if the Surge Period is terminated pursuant to the
Agreement), subject to payment of a pricing premium of 35 bps as set forth in
the Agreement.
8 If provided during the Waiver Period, this is for informational purposes only.
49 Once during the term of the Agreement, for up to four (4) consecutive
quarters, Consolidated Recourse Secured Indebtedness may exceed 5% but not
exceed 10% of Consolidated Total Asset Value.
10 If provided during the Waiver Period, this is for informational purposes
only.
11 If provided during the Waiver Period, this is for informational purposes
only.







--------------------------------------------------------------------------------





“balloon” payment or other final payment at maturity that is significantly
larger than the scheduled payments that
preceded it) for Subject Period:    $     


3.
Dividends and distributions paid in cash on preferred stock by the Consolidated
Parties on a consolidated basis and all Unconsolidated Affiliates for Subject
Period:

$     


B.
Consolidated Fixed Charges for Subject Period

(Lines 1 + 2 + 3):    $     


C.
Consolidated Fixed Charge Coverage Ratio (Line A ÷ Line B):         to 1.0



Minimum Required:    1.5 to 1.0


XI.
Section 7.11(e): Consolidated Unsecured Interest Coverage Ratio12



A.
Net Operating Income (Schedule 3) from Unencumbered

Borrowing Base Properties for Subject Period:    $     


B.
Unsecured Interest Charges for Subject Period:

$     


C.
Consolidated Unsecured Interest Coverage Ratio (Line A ÷ Line

B):         to 1.0


Minimum Required:
[1.75]13[2.0]14 to 1.0



XII.
Section 7.11(f): Consolidated Tangible Net Worth15



1.
Shareholder’s Equity at Statement Date    $     



2.
Intangible    Assets    of    Consolidated    Parties    and

Unconsolidated Affiliates at Statement Date    $     


3.
Accumulated Depreciation of Consolidated Parties and

Unconsolidated Affiliates at Statement Date    $     


A.
Consolidated Tangible Net Worth (Line 1 – 2 + 3):    $     



B.
75% of Consolidated Tangible Net Worth as of June 30, 2017:    $    1,400,772



C.
75% of Net Proceeds of Equity Issuances by the Consolidated



12 If provided during the Waiver Period, this is for informational purposes
only.
13 1.75 to 1.00 for the Initial Compliance Date and the last day of the first
fiscal quarter ending after the Initial Compliance Date.
14 2.00 to 1.00 as of the last day of any fiscal quarter after the first fiscal
quarter ending after the Initial Compliance
Date.
15 If provided during the Waiver Period, this is for informational purposes
only.







--------------------------------------------------------------------------------





Parties after June 30, 2017:    $     


D.
Minimum required Consolidated Tangible Net Worth

(Line B + Line C):    $     


E.
Excess (Deficiency) for covenant compliance

(Line A – Line D):    $     




XIII.    Section 7.11(g): Unsecured Leverage Ratio16


A.    Unsecured    Indebtedness    (less         $____________
Adjusted Unencumbered Cash):


B.    Unencumbered Asset Value:             $_____________




XIII. Section 7.11(g):    Unsecured Leverage Ratio
A.    Unsecured Indebtedness:            $______________
B.    Unencumbered Asset Value:            $______________
C.    Line A ÷ Line B:                ______________%


Maximum Permitted:            60%5     _________%






C.    Line A ÷ Line B:


Maximum Permitted:            [67.5%]17[65%]18[60%]19














16 If provided during the Waiver Period, this is for informational purposes
only.
5 The Unsecured Leverage Ratio may exceed 60% as of the last day of the fiscal
quarter in which any Material Acquisition occurs and the last day of the two (2)
consecutive fiscal quarters thereafter (an “Unencumbered Leverage Increase
Period”), provided that (i) the Unsecured Leverage Ratio does not exceed 65%,
(ii) no more than three (3) Unencumbered Leverage Increase Periods have been
elected during the term of the Agreement, and (iii) any such Unencumbered
Leverage Increase Periods have been non-consecutive.
17 67.5% for the Initial Compliance Date and the last day of the first fiscal
quarter ending after the Initial
Compliance Date.
18 65% as of the last day of the second and third fiscal quarters ending after
the Initial Compliance Date.
19 60% as of the last day of any fiscal quarter after the third fiscal quarter
ending after the Initial Compliance Date. After the third fiscal quarter ending
after the Initial Compliance Date, the Unsecured Leverage Ratio may exceed 60%
as of the last day of the fiscal quarter in which any Material Acquisition
occurs and the last day of the two (2) consecutive fiscal quarters thereafter
(an “Unencumbered Leverage Increase Period”), provided that (i) the Unsecured
Leverage Ratio does not exceed 65%, (ii) no more than three (3) Unencumbered
Leverage Increase Periods have been elected during the term of the Agreement,
and (iii) any such Unencumbered Leverage Increase Periods have been
non-consecutive.









--------------------------------------------------------------------------------





XIV.
Section 7.11(h): Restricted Payments20

--------------------------------------------------------------------------------



A.
FFO Distribution Allowance for Subject Period:



1.
Consolidated Net Income for Subject Period (see Note B

below):    $     


2.
Depreciation expenses for Subject Period:    $     



3.
Amortization expenses for Subject Period:    $     



B.
FFO Distribution Allowance (0.95 x (Lines 1 + 2 + 3)):    $     



Note A - in determining Line 1, adjust such line to (a) include (i) the Parent
REITs’ interests in unconsolidated partnerships and joint ventures, on the same
basis as consolidated partnerships and subsidiaries, as provided in the “white
paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, as may be amended from time to time, and (ii) amounts
deducted from net income as a result of pre-funded fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) exclude net
income (or loss) of the Consolidated Parties on a consolidated basis such that
Line 1 shall not include gains (or, if applicable, losses) resulting from or in
connection with (i) restructuring of indebtedness, (ii) sales of property, (iii)
sales or redemptions of preferred stock or (iv) non-cash asset impairment
charges.


C.
Restricted Payments made by the Consolidated Parties to the holders of their
Equity Interest for Subject Period (see Note B

below):    $     


Note B - to the extent no Event of Default then exists or will result from same
(or if an Event of Default then exists or will result from same, then so long as
no Acceleration shall have occurred), each Loan Party shall be permitted to make
Restricted Payments to the Borrower and the Borrower shall be permitted to make
Restricted Payments to the Parent REIT, in each case to permit the Parent REIT
to make Restricted Payments to the holder of Equity Interest in the Parent REIT
to the extent necessary to maintain the Parent REITs status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to the Parent REIT. In addition, so long as no Acceleration
shall have occurred, each TRS may make Restricted Payments to its parent entity
to the extent necessary to pay any Tax then due in respect of the income of such
TRS.


D.
Excess (Deficiency) for covenant compliance

(Line B – Line C):    $     




20 During the Waiver Period and at any time thereafter until the Consolidated
Leverage Ratio is less than 6.75 to
1.00 as of the last day of any fiscal quarter, as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 6.02(a) of the
Credit Agreement, the Parent REIT shall not purchase, redeem, retire, or defease
any of its Equity Interests except as expressly permitted in Section 7.20(e) of
the Credit Agreement.









--------------------------------------------------------------------------------





For the Quarter/Year ended     (“Statement Date”)


SCHEDULE 2
to the Compliance Certificate ($ in 000’s)


EBITDA and Adjusted EBITDA
(in accordance with the definition as set forth in the Agreement)

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






EBITDA and Consolidated Adjusted EBITDA


Quarter Ended


Quarter Ended


Quarter Ended


Quarter Ended
Four Quarters Ended
Consolidated Net Income
 
 
 
 
 
+
Consolidated Interest Charges
 
 
 
 
 
+/- The net impact of Federal, state, local and foreign income taxes and credits
 
 
 
 
 
+
Depreciation and Amortization Expenses
 
 
 
 
 
+
Other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period
 
 
 
 
 
+
Amounts deducted from net income as a result of fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be
 
 
 
 
 










--------------------------------------------------------------------------------





capitalized due to FAS 141R
Changes and charges relating to the underaccrual of earn outs due to the FAS
141R Changes
 
 
 
 
 
+/-
The net impact of all non-cash items with respect to straight-lining of rents
materially increasing or decreasing Consolidated Net Income
 
 
 
 
 
+/- All other non-cash items increasing or decreasing Consolidated Net Income
(including non-cash revenues, expenses, gains or losses with respect to Excluded
Capital Leases)
 
 
 
 
 
+/- Net impact of hotel results on a Pro Forma Basis for hotels not owned during
the entire Calculation Period
 
 
 
 
 
=
EBITDA
 
 
 
 
 
-
4.0% FF&E
Reserve (excluding revenues with respect to
third-party space or retail leases)
 
 
 
 
 
=
Consolidated Adjusted EBITDA
 
 
 
 
 










--------------------------------------------------------------------------------





For the Quarter/Year ended     (“Statement Date”)


SCHEDULE 3
to the Compliance Certificate ($ in 000’s)


(in accordance with the definition as set forth in the Agreement)

--------------------------------------------------------------------------------



Net Operating Income
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Four Quarters Ended
Net Operating Incomes from each Unencumbered Borrowing Base Property for Subject
Period:621
 
 
 
 
 
Sir Francis Drake
 
 
 
 
 
Grand Hotel Minneapolis
 
 
 
 
 
Le Méridien Delfina
 
 
 
 
 
Hotel Monaco Seattle
 
 
 
 
 
Mondrian Los Angeles
 
 
 
 
 
W Boston
 
 
 
 
 
Hotel Zetta
 
 
 
 
 
Hotel Vintage Seattle
 
 
 
 
 
Hotel Vintage Portland
 
 
 
 
 
InterContinental Buckhead
 
 
 
 
 
Hotel Monaco Washington DC
 
 
 
 
 
Skamania Lodge
 
 
 
 
 
Argonaut Hotel
 
 
 
 
 
W Los Angeles – West Beverly Hills
 
 
 
 
 
Embassy Suites San Diego
 
 
 
 
 
Hotel Zags (formerly hotel Modera)
 
 
 
 
 




--------------------------------------------------------------------------------

621
The Grand Hotel Minneapolis Rental Income from the LifeTime and Restaurant
Leases is excluded from the Management Fee calculation as per the management
agreement.










--------------------------------------------------------------------------------





Hotel Zephyr Fisherman’s Wharf
 
 
 
 
 
Hotel Zeppelin San Francisco
 
 
 
 
 
The Nines Hotel
 
 
 
 
 
Hotel Colonnade Coral Gables
 
 
 
 
 
Hotel Palomar Los Angeles Beverly Hills
 
 
 
 
 
Union Station Nashville
 
 
 
 
 
Revere Hotel Boston Commons
 
 
 
 
 
LaPlaya Beach Resort & Club
 
 
 
 
 
Hotel Zoe San Francisco
 
 
 
 
 
Sofitel Philadelphia
 
 
 
 
 
Hotel Zelos San Francisco
 
 
 
 
 
The Westin Copley Place, Boston
 
 
 
 
 
The Marker Key West
 
 
 
 
 
Southernmost Beach Resort
 
 
 
 
 
The Roger New York
 
 
 
 
 
The Westin Michigan Avenue Chicago
 
 
 
 
 
Hotel Chicago Downtown, Autograph Collection
 
 
 
 
 
Hyatt Regency Boston Harbor
 
 
 
 
 
The Liberty, a Luxury Collection Hotel, Boston
 
 
 
 
 
Montrose West Hollywood
 
 
 
 
 
Hotel Vitale, San Francisco
 
 
 
 
 
L’Auberge Del Mar
 
 
 
 
 
Hotel Spero
 
 
 
 
 
Villa Florence San Francisco on Union
 
 
 
 
 












--------------------------------------------------------------------------------





Square
 
 
 
 
 
Viceroy Santa Monica Hotel
 
 
 
 
 
Chamberlain West Hollywood Hotel
 
 
 
 
 
The Marker San Francisco
 
 
 
 
 
Solamar Hotel
 
 
 
 
 
Grafton on Sunset
 
 
 
 
 
San Diego Mission Bay Resort
 
 
 
 
 
Le Parc Suit Hotel
 
 
 
 
 
Chaminade Resort & Spa
 
 
 
 
 
Hotel San Diego Gaslamp Quarter
 
 
 
 
 
Donovan Hotel
 
 
 
 
 
George Hotel
 
 
 
 
 
Mason & Rook Hotel
 
 
 
 
 
The Heathman Hotel
 
 
 
 
 
Paradise Point Resort & Spa
 
 
 
 
 
Westin Gaslamp San Diego
 
 
 
 
 
Harbor Court Hotel San Francisco
 
 
 
 
 
= Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 40%
from any one Major MSA
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 33%
from any one Other MSA
 
 
 
 
 
= Adjusted Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 












--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------





For the Quarter/Year ended     (“Statement Date”)


SCHEDULE 4
to the Compliance Certificate


Updates to Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b)]











































































































--------------------------------------------------------------------------------









EXHIBIT D-1


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Credit Agreement identified in item 5 below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

--------------------------------------------------------------------------------



For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.
Assignor:         







2.
Assignee:         





[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower:    Pebblebrook Hotel, L.P.



4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of October 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time), among PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust (the “Parent REIT”),








--------------------------------------------------------------------------------





the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, and U.S. Bank National Association, as Administrative Agent.


6.
Assigned Interest[s]:







Assignor




Assignee
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment




CUSIP Number
 
 
$
$
    %
 



7.
[Trade Date:         ]



Effective Date:     , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

















































































--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:
    ___________________

Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]




By:
    ___________________

Name:
Title:


[Consented to and] Accepted:


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent




By:
    _________________

Name:
Title:


[Consented to:]


[OTHER PARTIES, AS REQUIRED PURSUANT TO CREDIT AGREEMENT SECTION 10.06(b)(iii)]




By:
    __________________

Name:
Title:





















--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Amended and Restated Credit Agreement, dated as of October 13, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust (the “Parent REIT”), the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and

beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and

authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. The Assignee represents and warrants as of the
Effective Date to the Administrative Agent, the Assignor and the respective
Affiliates of each, and









--------------------------------------------------------------------------------





not, for the avoidance of doubt, for the benefit of the Borrower or any other
Loan Party, that the Assignee is not and will not be (1) an employee benefit
plan subject to Title I of ERISA, (2) a plan or account subject to Section 4975
of the Code, (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code or (4) a “governmental plan” within
the meaning of ERISA.


2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all

payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.


3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure

to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



















































































--------------------------------------------------------------------------------















































AGENCY SERVICES
800 Nicollet Mall, Third Floor
BC-MN-H03R
Minneapolis, MN 55402
Ph: 866-319-2464

























--------------------------------------------------------------------------------




EXHIBIT D-2





Administrative Questionnaire
PEBBLEBROOK HOTEL L.P.
$100MM CREDIT AGREEMENT
Please complete the following information and return via fax or e-mail as soon
as possible to:
Fax:
612-303-3851
Phone:
612-303-4924
E-mail address:
breann.thomas@usbank.com



General Information
Institution Name
__________________________________________________________________
Street Address    
_______________________________________________________________     City, State,
Zip Code _______________________________________________________________    


Please complete the following section if the legal entity name and address is
different from the above: Legal Entity
Name    __________________________________________________________________    
Street Address
__________________________________________________________________         City,
State, Zip Code
_________________________________________________________________        
SNC Information
Type of Lender (check one):
Tax Information


Institution’s Tax ID Number


Is your institution a foreign corporation or partnership?
Yes
No
If Yes:
What is the country of incorporation or organization?
    
Tax Form Type:
□ W-9
□ W-8BEN
□ W-8ECI
□ W-8IMY    □ W-8EXP
Tax Contact Name:      Street Address          City, State, Zip Code     







--------------------------------------------------------------------------------









Fax Number




Important: Please submit a copy of a W-9 form or original of the appropriate
W-8, as required. Be advised that U.S. tax regulations do not permit acceptance
of faxed W-8 forms. Original W-8 form(s) must be submitted. Please mail to U.S.
Bank Agency Services, 800 Nicollet Mall, 3rd Floor, Mail Code BC-MN-H03R,
Minneapolis, MN 55402. Failure to submit the proper tax form may subject your
institution to U.S. tax withholding.


Closing Day Contact
 
Primary Contact
Secondary Contact
Name
 
 
Title
 
[
Street Address, City, State, Zip Code
 
 
E-Mail Address
 
 
Phone Number
 
 
Fax Number
 
 





Ongoing Operations Contact
For borrowings, paydowns, interest, fees, etc.
 
Primary Contact
Secondary Contact
Name
 
 
Title
 
 
Street Address, City, State, Zip Code
 
 
E-Mail Address:
 
 
Phone Number
 
 
Fax Number
 
 







Letter of Credit Contact
Please complete if the contact information for Letters of Credit is different
from the above.    
 
Primary Contact
Secondary Contact
Name
 
 
Title
 
 
Street Address, City, State, Zip Code
 
 
E-Mail Address
 
 
Phone Number
 
 
Fax Number
 
 



Credit Contact
    
 
Primary Contact
Secondary Contact
Name
 
 
Title
 
 
Street Address, City, State, Zip Code
 
 
E-Mail Address
 
 
Phone Number
 
 
Fax Number
 
 












--------------------------------------------------------------------------------




Fed Payment Instructions
Lender Name Address ABA #
Account Name Account # Reference
    
    
    
    
    
    
4U8.2S3.- Bank Confidential









--------------------------------------------------------------------------------





Attention         
Payment Instructions for [Foreign Currency]
Lender Name          SWIFT Code / Country          Account Name          Account
#          Reference         Attention         
II. U.S. BANK INFORMATION
General Information
Legal Name     U.S. Bank National Association    
Charter Address     425 Walnut Street, Cincinnati, OH 45202    


Tax Information
Tax ID Number (TIN)     31-0841368    


SNC Information          NAICS Classification / Code     Commercial Banking /
522110     RSSD ID     504713    


Fed Payment Instructions for U.S. Bank
Institution Name
U.S. Bank     800 Nicollet Mall, Minneapolis MN 55402

ABA Number     091000022     Account Name     c/o Syndication Services    
Account Number     0006854-2160600     Reference     Pebblebrook Hotel L.P.    


Agency Services- Closer Contact
 
Primary Contact
Name
BreAnn ThomasBrett Olig
Title
Agency Specialist
Street Address
800 Nicollet Mall400 City Center
City, State, Zip Code
Minneapolis, MN 55402Oshkosh, WI
54901
E-Mail Address
breann.thomasBrett.olig@usbank.com
Phone Number
612-303-4924920-237-7956
Fax Number
612-303-3851920-237-7993



Agency Services- Operations Contact:
 
Primary Contact
Name
Elaine “Young” HahnHung Ho
Title
Deal Administrator
Street Address
1420 Fifth Ave800 Nicollet Mall
City, State, Zip Code
Seattle, WA 98101Minneapolis, MN 
55402
E-Mail Address
elaine.hahn@usbank.com  Hung.ho@usbank.com & agencyserviceslcmshared@usbank.com








--------------------------------------------------------------------------------






Phone Number
206-344-5055612-303-9038
Toll-Free Phone Number
877-653-3117
Fax Number
206-587-7023--



Thank you for your prompt reply.









--------------------------------------------------------------------------------





EXHIBIT E


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement” or “Joinder Agreement”) dated as of


    , 20     

is by and among     , a     

(the “New Subsidiary”),



PEBBLEBROOK HOTEL, L.P. (“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real
estate investment trust (“Parent REIT”), and U.S. Bank National Association, in
its capacity as Administrative Agent under that certain Amended and Restated
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of October 13, 2017 among
Borrower, the Guarantors identified therein, Parent REIT, the Lenders identified
therein and U.S. Bank National Association, as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Credit Parties:


1.
Each of the New Subsidiary, Borrower and Parent REIT hereby acknowledges, agrees
and confirms that, by their execution of this Agreement, the New Subsidiary will
be deemed to be a party to the Credit Agreement, a “Loan Party” and a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to the Administrative
Agent, each Lender and each other Secured Party as provided in Section 11 of the
Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.



2.
The New Subsidiary hereby represents and warrants to the Administrative Agent
that, as of the date hereof:



(a)
the New Subsidiary’s exact legal name and jurisdiction of incorporation or
formation are as set forth on the signature pages hereto, and other than as set
forth on Schedule 1 hereto, the New Subsidiary has not changed its legal name,
jurisdiction of incorporation or formation, been party to a merger,
consolidation or other change in structure or used any tradename in the five
years preceding the date hereof;



(b)
the New Subsidiary’s chief executive office and principal place of business is
located at the location set forth on Schedule 1 hereto, and other than as set
forth on Schedule 2, the New Subsidiary has not changed its chief executive
office or principal place of business in the five months preceding the date
hereof;










--------------------------------------------------------------------------------




(c)
Schedule 3 hereto includes all Subsidiaries of the New Subsidiary, including the
jurisdiction of incorporation or formation, the number of shares of outstanding
Equity Interests, the certificate number(s) of the certificates (if any)
evidencing such Equity Interests and the percentage of such Equity Interests
owned by the New Subsidiary; and










--------------------------------------------------------------------------------





(d)
the New Subsidiary has provided to the Administrative Agent all documents,
certificates, opinions and deliverables required under Section 6.12 of the
Credit Agreement.



3.
The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 10.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.



4.
The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary under Section 11 of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.



5.
This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.



6.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.






















































































--------------------------------------------------------------------------------








4823-

Exhibit E – Page 2









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Credit Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.


[NEW SUBSIDIARY]




By:
    _____________________________

Name:
Title:


PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust, its general partner




By:
    _____________________________

Name:
Title:


PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust




By:
     Name:

Title:


Acknowledged and accepted:


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent




By:
__________________________

Name:
Title:

























--------------------------------------------------------------------------------










4823-

Signature Page to Joinder Agreement









--------------------------------------------------------------------------------





SCHEDULE 1 TO JOINDER AGREEMENT









--------------------------------------------------------------------------------





SCHEDULE 2 TO JOINDER AGREEMENT









--------------------------------------------------------------------------------





SCHEDULE 3 TO JOINDER AGREEMENT









--------------------------------------------------------------------------------





EXHIBIT F-1


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to that certain Amended and Restated Credit
Agreement, dated as of
October 13, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from
time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real
estate investment trust (the “Parent REIT”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:     
Name:     Title:     
Date:     , 20[ ]









--------------------------------------------------------------------------------





EXHIBIT F-2


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to that certain Amended and Restated Credit
Agreement, dated as of
October 13, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from
time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real
estate investment trust (the “Parent REIT”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:     
Name:     Title:     
Date:     , 20[ ]









--------------------------------------------------------------------------------





EXHIBIT F-3


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to that certain Amended and Restated Credit
Agreement, dated as of
October 13, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from
time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real
estate investment trust (the “Parent REIT”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:     
Name:     Title:     
Date:     , 20[ ]









--------------------------------------------------------------------------------





EXHIBIT F-4


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the “Borrower”),
PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust (the “Parent
REIT”), the other Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:     
Name:         Title:     
Date:     , 20[ ]





















--------------------------------------------------------------------------------







4823-


Exhibit F-4 – Page 1









--------------------------------------------------------------------------------





EXHIBIT G


FORM OF RELEASE OF GUARANTOR
    , 20


In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the
Credit    Parties    (as    defined    in    the    Credit    Agreement),    hereby    releases    and    discharges
     from any and all obligations and liabilities (accrued or unaccrued) (other
than those that expressly survive termination thereof) of     to the Credit
Parties under that certain Amended and Restated Credit Agreement dated as of
October 13, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among PEBBLEBROOK HOTEL, L.P., a
Delaware limited partnership, PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust, the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent By:         
Name:     Title:     































































--------------------------------------------------------------------------------








4823-

Exhibit G – Page 1









--------------------------------------------------------------------------------





EXHIBIT H


FORM OF LIQUIDITY COMPLIANCE CERTIFICATE


Check for distribution to PUBLIC and Private side Lenders22
Liquidity Statement Date:    ,    


To:    U.S. Bank National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
    of the Parent REIT, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the Parent
REIT and not in his/her individual capacity, and that:


1.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition (financial or otherwise) of
the Consolidated Parties during the month ended as of the above date, and based
on such review:


[select one:]


[to the knowledge of the undersigned, during such month no Default or Event of
Default has occurred and is continuing.]


--or--


[to the knowledge of the undersigned, during such month the following is a list
of each Default or Event of Default and its nature and status:


    ]


2.The representations and warranties of the Borrower contained in Section 5 of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and provided, that for
purposes of this Liquidity Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

22 If this is not checked, this certificate will only be posted to Private side
Lenders.









--------------------------------------------------------------------------------





be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of
Section 6.01 of the Agreement.


3.The calculations and information set forth on Schedule 1 attached hereto are
true and accurate in all material respects on and as of the date of this
Certificate.













































































































--------------------------------------------------------------------------------








4823-

--------------------------------------------------------------------------------


Exhibit H – Page 2









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Liquidity Compliance
Certificate as of    , 20    .


PEBBLEBROOK HOTEL TRUST,
a Maryland Real Estate Investment Trust






By:
Name:

Title:



































































































--------------------------------------------------------------------------------







4823-

Signature Page to Liquidity Compliance Certificate









--------------------------------------------------------------------------------





For the month ended    (“Statement Date”)


SCHEDULE 1
to the Liquidity Compliance Certificate ($ in 000’s)




I.    Section 7.11(i): Minimum Liquidity
A.    Liquidity


1.    Cash:23                                            $    
2.    Cash Equivalents:24                                    $    
3.
Undrawn availability under this Agreement and any other credit facilities of the
Consolidated Parties25                            

4. Liquidity (Line I.A.1 plus Line I.A.2 plus Line
I.A.3):                        $    




B.    Minimum required Liquidity:                                $150,000,000


C.        [Excess][Deficiency] for covenant compliance (Line I.A.4
minus                $    
:


























































23 Not subject to any Liens, Negative Pledges or other restrictions.
24 Not subject to any Liens, Negative Pledges or other restrictions.
25 To the extent available to be drawn at the date of determination in
accordance with the applicable credit agreement.









--------------------------------------------------------------------------------





EXHIBIT I


PLEDGE AGREEMENT


[SEE ATTACHED]









--------------------------------------------------------------------------------





PLEDGE AGREEMENT

--------------------------------------------------------------------------------







THIS PLEDGE AGREEMENT, dated as of [●], 202[●] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), is entered into by and among the parties signatory hereto as a
“Pledgor” (the “Initial Pledgors”), and certain other Subsidiaries of the
Borrower from time to time party hereto pursuant to a supplement in the form of
Exhibit A (the Initial Pledgors and each such other Subsidiary are individually
referred to herein as a “Pledgor” and collectively as the “Pledgors”), and U.S.
BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of the Credit Parties (as defined in the
Credit Agreement identified below).


RECITALS:
WHEREAS, Pebblebrook Hotel, L.P., a Delaware limited partnership (the
“Borrower”), Pebblebrook Hotel Trust, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, each
lender from time to time party thereto (the “Lenders”), the Administrative Agent
and the other parties thereto have entered into that certain Amended and
Restated Credit Agreement, dated as of October 13, 2017, as amended by that
certain First Amendment to Amended and Restated Credit Agreement (the “First
Amendment”) dated as of June 29, 2020 (as amended by the First Amendment and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement” and the agreements, documents and instruments
executed and/or delivered pursuant thereto or in connection therewith,
including, without limitation, any guaranty delivered in connection therewith,
the “Loan Documents”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;


WHEREAS, the Pledgors wish to secure their obligations to the Credit Parties
pursuant to the terms of this Pledge Agreement as and to the extent required by
the Credit Agreement;


WHEREAS, each of the Pledgors is willing to pledge its capital stock, membership
interests or partnership interests in certain of its Subsidiaries to the
Administrative Agent, for the benefit of the Credit Parties, as security for the
Obligations pursuant to the terms of this Pledge Agreement;


WHEREAS, Schedule I hereto sets forth certain of the Pledgors’ Subsidiaries (the
“Initial Pledged Subsidiaries”);


WHEREAS, additional Subsidiaries of the Borrower may become Pledgors under this
Pledge Agreement by executing and delivering to the Administrative Agent a
supplement to this Pledge Agreement substantially in the form of Exhibit A
hereto (each such supplement, a “Pledge Supplement”) setting forth certain
Subsidiaries of such Pledgor (the “Supplemental Pledged Subsidiaries”); and


WHEREAS, each Pledgor may from time to time execute and deliver to the
Administrative Agent an amendment to this Pledge Agreement substantially in the
form of Exhibit B hereto (each such amendment, a “Pledge Amendment”) setting
forth additional Subsidiaries of such Pledgor (the “Additional Pledged
Subsidiaries”) (the Initial Pledged Subsidiaries, the Additional Pledged
Subsidiaries and the Supplemental Pledged Subsidiaries collectively referred to
herein as the “Pledged Subsidiaries”);






4837-
1846-







--------------------------------------------------------------------------------




2400
v.2









--------------------------------------------------------------------------------





NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of any Pledgor pursuant to any Loan Document, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:
SECTION 1.    Definitions. Unless otherwise defined herein, terms defined in the
Credit
Agreement are used herein as therein defined (and, with respect to such terms,
the singular shall include the plural and vice versa and any gender shall
include any other gender as the context may require), and the following term
shall have the following meaning:


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s and the Credit Parties’ security interest in any Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions. Any and all terms used in this Pledge
Agreement which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein.


SECTION 2.    Pledge. Each Pledgor hereby pledges to the Administrative Agent,
for
the benefit of the Administrative Agent and the Credit Parties, and grants to
the Administrative Agent, for the benefit of the Administrative Agent and the
Credit Parties, a security interest in, the collateral described in subsections
(a) through (e) below (collectively, the “Pledged Collateral”):


(a)
(i)    All of the capital stock, now or at any time or times hereafter, owned

directly by such Pledgor, in the Pledged Subsidiaries listed on Schedule I which
are corporations (such shares being identified on Schedule I attached hereto or
on any Schedule I attached to any applicable Pledge Supplement or Pledge
Amendment), the certificates representing the shares of such capital stock and
all options and warrants or other rights for the purchase of shares of the stock
of such Pledged Subsidiaries now or hereafter held in the name of such Pledgor
(all of said capital stock, options and warrants or other rights and all capital
stock held in the name of such Pledgor as a result of the exercise of such
options or warrants or other rights being hereinafter collectively referred to
as the “Pledged Stock”), herewith, or from time to time, delivered to the
Administrative Agent accompanied by stock powers in the form of Exhibit C
attached hereto and made a part hereof (the “Powers”) duly executed in blank,
and all distributions, dividends, cash, instruments, investment property,
general intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Stock;


(ii)    All additional shares of capital stock of the Pledged Subsidiaries
described in Section 2(a)(i) above from time to time acquired by such Pledgor in
any manner, and the certificates, which shall be delivered to the Administrative
Agent accompanied by Powers duly executed in blank, representing such additional
shares (any such additional shares shall constitute part of the Pledged Stock,
and the Administrative Agent is irrevocably authorized to unilaterally amend
Schedule I hereto or any Schedule I to any applicable Pledge Supplement or
Pledge Amendment to reflect such additional shares), and all options, warrants,
distributions, dividends, cash, instruments, investment property, general
intangibles and other rights and









--------------------------------------------------------------------------------





options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares;


(b)
(i)    All of the membership interests, now or at any time or times hereafter,

owned directly by such Pledgor, in the Pledged Subsidiaries listed on Schedule I
which are limited liability companies, and any certificates representing such
membership interests in the Pledged Subsidiaries (such membership interests
being identified on Schedule I attached hereto or on any Schedule I attached to
any applicable Pledge Supplement or Pledge Amendment), all of the right, title
and interest of such Pledgor in, to and under its respective percentage
interest, shares or units as a member and all investment property in respect of
such membership interests, including, without limitation, such Pledgor’s
interest in (or allocation of) the profits, losses, income, gains, deductions,
credits or similar items of such Pledged Subsidiaries, all of such Pledgor’s
rights, if any, to participate in the management of such Pledged Subsidiaries,
all rights, privileges, authority and powers of such Pledgor as owner or holder
of its membership interests in such Pledged Subsidiaries, including, but not
limited to, all contract rights related thereto, all rights, privileges,
authority and powers relating to the economic interests of such Pledgor as owner
or holder of its membership interests in such Pledged Subsidiaries, including,
without limitation, all contract rights related thereto and the right to receive
distributions of such Pledged Subsidiary’s cash, other property, assets, and all
options and warrants or other rights for the purchase of membership interests,
whether now existing or hereafter arising, whether arising under the terms of
the certificates of formation, the limited liability company agreements or any
of the other organizational documents (such documents hereinafter collectively
referred to as the “Operating Agreements”) of such Pledged Subsidiaries, or at
law or in equity, or otherwise and any and all of the proceeds thereof (all of
said membership interests, certificates, and warrants being hereinafter
collectively referred to as the “Pledged Membership Interests”) herewith
delivered, if applicable, to the Administrative Agent indorsed in blank or
accompanied by appropriate instruments of transfer duly executed in blank, and
all distributions, dividends, cash, instruments, investment property, general
intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Membership Interests;


(ii)    Any additional membership interests in the Pledged Subsidiaries
described in Section 2(b)(i) above from time to time acquired by such Pledgor in
any manner, and any certificates, which, if applicable, shall be delivered to
the Administrative Agent indorsed in blank or accompanied by appropriate
instruments of transfer duly executed in blank, representing such additional
membership interests or any additional percentage interests, shares, units,
options or warrants of membership interests in Pledged Subsidiaries (any such
additional interests shall constitute part of the Pledged Membership Interests,
and the Administrative Agent is irrevocably authorized to unilaterally amend
Schedule I hereto or any Schedule I to any applicable Pledge Supplement or
Pledge Amendment from time to time to reflect such additional interests), and
all options, warrants, distributions, dividends, cash, instruments, investment
property, general intangibles and other rights and options from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such interests, and such Pledgor shall promptly thereafter deliver
to the Administrative Agent a certificate duly executed by the Pledgor
describing such percentage interests, certificates, units, options or warrants
and certifying that the same have been duly pledged hereunder;


(c)
(i)    All of the partnership interests, now or at any time or times hereafter,

owned directly by such Pledgor, in and to the Pledged Subsidiaries listed on
Schedule I which are partnerships (such partnership interests being identified
on Schedule I attached hereto or on Schedule I to any applicable Pledge
Supplement or Pledge Amendment), the property (and









--------------------------------------------------------------------------------





interests in property) that is owned by such Pledged Subsidiaries, all of such
Pledgor’s rights, if any, to participate in the management of such Pledged
Subsidiaries, all rights, privileges, authority and powers of such Pledgor as
owner or holder of its partnership interests in such Pledged Subsidiaries,
including, but not limited to, all contract rights related thereto, all rights,
privileges, authority and powers relating to the economic interests of such
Pledgor as owner or holder of its partnership interests in such Pledged
Subsidiaries, including, without limitation, all contract rights related
thereto, all options and warrants or other rights of such Pledgor for the
purchase of any partnership interests in such Pledged Subsidiaries, all
documents and certificates representing or evidencing such Pledgor’s partnership
interests in such Pledged Subsidiaries, all of such Pledgor’s interest in and to
the profits and losses of such Pledged Subsidiaries and such Pledgor’s right as
a partner of such Pledged Subsidiaries to receive distributions of such Pledged
Subsidiaries’ assets, upon complete or partial liquidation or otherwise, all of
such Pledgor’s right, title and interest to receive payments of principal and
interest on any loans and/or other extensions of credit made by such Pledgor or
its Affiliates to such Pledged Subsidiaries, all distributions, dividends, cash,
instruments, investment property, general intangibles and other property from
time to time received, receivable or otherwise distributed in respect of, or in
exchange for, such Pledgor’s partnership interests in such Pledged Subsidiaries,
and any other right, title, interest, privilege, authority and power of such
Pledgor in or relating to such Pledged Subsidiaries, all whether now existing or
hereafter arising, and whether arising under any partnership agreements of such
Pledged Subsidiaries (as the same may be amended, modified or restated from time
to time, the “Partnership Agreements”) or otherwise, or at law or in equity and
all books and records of the Pledgor pertaining to any of the foregoing (all of
the foregoing being referred to collectively as the “Pledged Partnership
Interests”);


(ii)    Any additional partnership interests in the Pledged Subsidiaries
described in Section 2(c)(i) above from time to time acquired by such Pledgor in
any manner (any such additional interests shall constitute part of the Pledged
Partnership Interests, and the Administrative Agent is irrevocably authorized to
unilaterally amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement or Pledge Amendment from time to time to reflect such additional
interests), and all options, warrants, distributions, dividends, cash,
instruments, investment property, general intangibles and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, and such Pledgor
shall promptly thereafter deliver to the Administrative Agent a certificate duly
executed by such Pledgor describing such percentage interests, options or
warrants and certifying that the same have been duly pledged hereunder;


(d)
The property and interests in property described in Section 4 below; and



(e)
All proceeds of the collateral described in subsections (a) through (d) above.



SECTION 3.    Security for Obligations; Delivery of Pledged Collateral. The
Pledged
Collateral secures the prompt payment, performance and observance of the
Obligations. To the extent that any Pledged Collateral is now or hereafter
becomes evidenced by certificates or instruments, all such certificates and
instruments shall promptly be physically delivered to and held by or on behalf
of the Administrative Agent, pursuant hereto, together with appropriate signed
Powers and other endorsements in form and substance acceptable to the
Administrative Agent.






Agreement:









--------------------------------------------------------------------------------




SECTION 4.

Pledged Collateral Adjustments.    If, during the term of this Pledge









--------------------------------------------------------------------------------





(a)
Any stock dividend, reclassification, readjustment or other change is declared
or

made in the capital structure of any of the Pledged Subsidiaries, or any option
included within the Pledged Collateral is exercised, or both, or


(b)
Any subscription warrants or any other rights or options shall be issued in

connection with the Pledged Collateral,


then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Administrative Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Loan Documents.


SECTION 5.    Subsequent Changes Affecting Pledged Collateral.    Each Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and each Pledgor agrees that
neither the Administrative Agent nor any of the Credit Parties shall have any
obligation to inform the Pledgors of any such changes or potential changes or to
take any action or omit to take any action with respect thereto. Subject in all
respects to the provisions of the Intercreditor Agreement, the Administrative
Agent may, after the occurrence and during the continuance of an Event of
Default, following not less than ten (10) days prior written notice from the
Administrative Agent to the Pledgors, and at its option, transfer or register
the Pledged Collateral or any part thereof into its or its nominee’s name with
or without any indication that such Pledged Collateral is subject to the
security interest hereunder. In addition, subject in all respects to the
provisions of the Intercreditor Agreement, the Administrative Agent may, after
the occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Stock, Pledged
Membership Interests or Pledged Partnership Interests for certificates or
instruments of smaller or larger denominations.






as follows:

SECTION 6.

Representations and Warranties. Each Pledgor represents and warrants





(a)
Each Pledgor is the sole legal and beneficial owner of the percentage of the

issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries, set forth opposite the
name of such Pledged Subsidiary on Schedule I hereto;


(b)
As of the date hereof, all of the Pledged Collateral is uncertificated, or, if

certificated, Schedule I sets forth a complete and accurate list of all the
Pledged Collateral and any certificates of which have been delivered to the
Administrative Agent;


(c)
Each Pledgor (i) is a corporation, limited liability company or other entity,
duly








--------------------------------------------------------------------------------




organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation as described on Schedule II
hereto, (ii) is duly organized and validly existing solely under the laws of its
jurisdiction of organization, as set forth on Schedule II hereto, (iii) has the
power and authority to own, lease and operate its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and is in









--------------------------------------------------------------------------------





good standing as a domestic or foreign corporation, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect, (iv) has its place of business or chief executive office (if it
has more than one place of business) at the address set forth on Schedule II
hereto, (v) has the right, power and authority and has taken all necessary
corporate, limited liability company or partnership action required to authorize
it, to execute, deliver and perform this Pledge Agreement in accordance with its
terms and to consummate the transactions contemplated hereby and (vi) has
ensured that the grant of a security interest in the Pledged Collateral under
this Pledge Agreement is enforceable and recognized in the jurisdiction of
organization of each applicable Pledged Subsidiary. Neither any Pledgor nor any
Subsidiary thereof is an Affected Financial Institution;


(d)
The exact legal name of each Pledgor as it appears in the Pledgors’

organizational documents, as amended, as filed with the Pledgors’ jurisdiction
of organization is set forth on Schedule II hereto, and none of the Pledgors has
conducted business during the last five years under any name other than its
exact legal name as set forth on Schedule II, except for any prior names as
described on Schedule II hereto;


(e)
No financing statement naming any Pledgor as debtor and describing or

purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Administrative Agent on behalf of the Credit
Parties as secured party and financing statements filed with respect to security
interests that secure Pari Passu Obligations (as defined in the Intercreditor
Agreement and used herein as therein defined);


(f)
There are no restrictions upon (i) the pledge or transfer of any of the Pledged

Collateral, or (ii) the voting rights associated with any of the Pledged
Collateral, in each case except for restrictions contained herein or in any
other Pari Passu Security Document (as defined in the Intercreditor Agreement
and used herein as therein defined);




(g)Collateral;

Each Pledgor has the right to pledge and grant a security interest in such
Pledged





(h)
Each Pledgor owns the Pledged Collateral free and clear of any pledge,

mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for Permitted Liens, statutory Liens, the pledge and security
interest granted to the Administrative Agent hereunder and the pledge and
security interests that secure Pari Passu Obligations;


(i)
The pledge of the Pledged Collateral does not violate (i) the articles or

certificates of incorporation, by-laws, operating agreements, partnership
agreements, declaration of trusts or other organization documents, as
applicable, of the Pledged Subsidiaries, or any indenture, mortgage, loan or
credit agreement to which any Pledgor or any of the Pledged Subsidiaries is a
party or by which any of their respective properties or assets may be bound or
(ii) any restriction on such transfer or encumbrance of such Pledged Collateral;


(j)
No authorization, approval, or other action by, and no notice to or filing with,








--------------------------------------------------------------------------------




any governmental authority or regulatory body is required either (i) for the
pledge of the Pledged Collateral pursuant to this Pledge Agreement or for the
execution, delivery or performance of this Pledge Agreement by the Pledgors
(except for the filing of financing statements contemplated pursuant to Section
7(f) hereof) or (ii) for the exercise by the Administrative Agent of the voting









--------------------------------------------------------------------------------





or other rights provided for in this Pledge Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);


(k)
Upon delivery of each of the certificates representing the Pledged Collateral,
or,

as applicable, the filing of financing statements pursuant to Section 7(f)
hereof, or upon execution of a control agreement, the pledge of the Pledged
Collateral pursuant to this Pledge Agreement will create a valid and perfected
security interest in the Pledged Collateral, in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Credit Parties,
securing the payment and performance of the Obligations;


(l)
Except as otherwise required with respect to Liens granted to secure Pari Passu

Obligations, no Pledgor has (i) registered the Pledged Collateral in the name of
any other Person, (ii) consented to any agreement by any of the Pledged
Subsidiaries in which any such Pledged Subsidiary agrees to act on the
instructions of any other Person, (iii) delivered the Pledged Collateral to any
other Person, or (iv) otherwise granted “control” (as such term is used in
Section 8-106 of the UCC and used herein as therein defined) of the Pledged
Collateral to any other Person;


(m)
The Powers are duly executed and give the Administrative Agent the authority

they purport to confer; and


(n)
No Pledgor has any obligation to make further capital contributions or make any

other payments to the Pledged Subsidiaries with respect to its interest therein.






Agreement:

SECTION 7.

Covenants. Subject in all respects to the provisions of the Intercreditor





(a)
Except to the extent permitted by the terms of the Loan Documents, each Pledgor

agrees that it will (i) not change its name or its current legal structure, and
will not, in one transaction or a series of related transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets, (ii) maintain its due organization and good standing in its jurisdiction
of organization, (iii) not change its jurisdiction of organization, and (iv) not
change its mailing address, place of business or chief executive office (if it
has more than one place of business), unless such Pledgor shall have given the
Administrative Agent not less than ten (10) Business Days prior written notice
of such event or occurrence (or such shorter period of time as the
Administrative Agent shall in its discretion agree in writing) and the
Administrative Agent shall have taken, or the Pledgor shall have taken for the
benefit of the Administrative Agent, such steps (with the cooperation of the
Pledgors to the extent necessary or advisable) as are necessary or advisable to
properly maintain the validity, perfection and priority of the Administrative
Agent’s security interest in such Pledged Collateral;


(b)
Except as otherwise required with respect to Liens granted to secure Pari Passu

Obligations, no Pledgor will (i) register the Pledged Collateral in the name of
any Person other than the Administrative Agent, (ii) consent to any agreement
between any Pledged Subsidiary and any Person other than the Administrative
Agent in which such Pledged Subsidiary agrees to act on the







--------------------------------------------------------------------------------




instructions of any such Person, (iii) deliver the Pledged Collateral or any
related Power or endorsement to any Person other than the Administrative Agent
or (iv) otherwise grant “control” (as such term is used in Section 8-106 of the
UCC) of the Pledged Collateral to any Person other than the Administrative
Agent;









--------------------------------------------------------------------------------





(c)
Each Pledgor will, at its expense, promptly execute, authorize, acknowledge and

deliver all such instruments, certificates or other documents, and take all such
additional actions as the Administrative Agent from time to time may reasonably
request in order to ensure to the Administrative Agent the benefits of the
security interest in and to the Pledged Collateral intended to be created by
this Pledge Agreement, including, without limitation, (i) the authorization and
filing of any necessary UCC financing statements, (ii) the delivery to the
Administrative Agent of any certificates that may from time to time evidence the
Pledged Collateral, (iii) the execution in blank and delivery of any necessary
Powers or other endorsements, and (iv) taking such action as required in the
jurisdiction of organization of the applicable Pledged Subsidiary in order to
ensure the enforceability and recognition of such security interest in such
jurisdiction of organization, and will cooperate with the Administrative Agent,
at such Pledgor’s expense, in obtaining all necessary approvals and consents,
and making all necessary filings under federal, state, local or foreign law in
connection with such security interests;


(d)
Each Pledgor has and will defend the title to the Pledged Collateral and the

security interests of the Administrative Agent in the Pledged Collateral against
the claim of any Person and will maintain and preserve such security interests;


(e)
Subject to the terms of Section 6.17(f) of the Credit Agreement, each Pledgor

will, upon obtaining ownership of any additional Pledged Collateral promptly and
in any event within ten (10) Business Days (or such longer period of time as the
Administrative Agent shall in its discretion agree in writing) deliver to the
Administrative Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 2 hereof to the Administrative Agent, such grant being
deemed effective as of the date hereof, regardless of whether such Pledge
Amendment is ever executed pursuant to this paragraph. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Pledge Agreement and to unilaterally amend Schedule I hereto pursuant to the
terms of Section 2 hereof, and agrees that all Pledged Collateral listed on any
Pledge Amendment delivered to the Authorized Collateral Agent (as defined in the
Intercreditor Agreement and used herein as therein defined), or amended Schedule
I, shall for all purposes hereunder be considered Pledged Collateral (it being
understood and agreed that the failure by any Pledgor or the Administrative
Agent to prepare or execute any such Pledge Amendment shall not prevent the
creation or attachment of the Administrative Agent’s lien and security interest
in any such shares which creation and attachment shall automatically, and be
deemed to, occur pursuant to Section 2 hereof);


(f)
Each Pledgor hereby irrevocably authorizes the Administrative Agent at any time

and from time to time to file in any filing office in any UCC jurisdiction that
the Administrative Agent may reasonably deem necessary to perfect the security
interest granted hereby, any financing statements or amendments thereto that (i)
describe the Pledged Collateral and (ii) contain any other information required
by Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment. Each Pledgor also ratifies its authorization
for the Administrative Agent to have filed any financing statements or
amendments thereto if filed prior to the date hereof;


(g)
Each Pledgor will (i) deliver to the Administrative Agent immediately upon

execution of this Pledge Agreement, the originals of all certificates or other
instruments constituting Pledged Collateral and (ii) hold in trust for the
Administrative Agent upon receipt









--------------------------------------------------------------------------------





and immediately thereafter deliver to the Administrative Agent any certificates
or other instruments constituting Pledged Collateral;


(h)
Each Pledgor will permit the Administrative Agent from time to time to cause the

appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of investment property not represented
by certificates and all rollovers and replacements therefor to reflect the
pledge of such Pledged Collateral granted pursuant to this Pledge Agreement.
Each Pledgor will take any actions necessary to cause (i) the issuers of
uncertificated securities which are Pledged Collateral and (ii) any securities
intermediary which is the holder of any investment property, to cause the
Administrative Agent to have and retain control (for purposes of the UCC) over
such securities or other investment property. Without limiting the foregoing,
each Pledgor will, with respect to investment property which is Pledged
Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent;


(i)
Except as otherwise permitted by the terms of the Loan Documents, each Pledgor

will not (i) permit or suffer any issuer of privately held corporate securities
or other ownership interests in a corporation, partnership, joint venture or
limited liability company constituting Pledged Collateral over which it has
voting control to dissolve, liquidate, retire any of its capital stock or other
instruments or securities evidencing ownership, reduce its capital or merge or
consolidate with any other entity, or (ii) vote any of the instruments,
securities or other investment property in favor of any of the foregoing;


(j)
Each Pledgor will permit any registerable Pledged Collateral to be registered in

the name of the Administrative Agent or its nominee at any time after the
occurrence and continuance of an Event of Default, but subject in all cases to
the provisions of Section 10 below;


(k)
Each Pledgor agrees that it will not (i) except as otherwise permitted by the
Loan

Documents, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral without the prior written consent of the
Administrative Agent, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for Permitted Liens, the
security interest under this Pledge Agreement and other security interests that
secure Pari Passu Obligations;


(l)
Each Pledgor agrees to execute and deliver to each Pledged Subsidiary that is a

limited liability company or limited partnership a control acknowledgment
(“Control Acknowledgment”) substantially in the form of Exhibit D hereto. Each
Pledgor shall cause such Pledged Subsidiary to acknowledge in writing its
receipt and acceptance thereof. Such Control Acknowledgment shall instruct such
Pledged Subsidiary to follow instructions from the Administrative Agent without
the Pledgors’ further consent; and


(m)
No Pledgor will permit any Pledged Subsidiary to agree that its membership

interests are securities governed by Article 8 unless the Pledgor takes such
actions as may be required or reasonably requested by the Administrative Agent
to grant the Administrative Agent control of such securities.









--------------------------------------------------------------------------------





SECTION 8.    Voting Rights.


(a)
During the term of this Pledge Agreement, and except as provided in this Section

8 below, each Pledgor shall have (i) the right to vote the Pledged Stock,
Pledged Membership Interests or Pledged Partnership Interests on all governing
questions in a manner not inconsistent with the terms of this Pledge Agreement
or any Loan Documents and (ii) the right to be a member or a partner of all the
Pledged Subsidiaries which are limited liability companies or partnerships,
respectively.


(b)
Subject in all respects to the provisions of the Intercreditor Agreement:



(i)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent or the Administrative Agent’s nominee may, at the
Administrative Agent’s or such nominee’s option and following not less than ten
(10) days prior written notice from the Administrative Agent to the Pledgors,
(A) exercise all voting powers pertaining to the Pledged Collateral, including
the right to take action by shareholder consent and (B) become a member or
partner of each and all of the Pledged Subsidiaries which are limited liability
companies or partnerships, respectively, and as such (x) exercise, or direct the
applicable Pledgor as to the exercise of all voting, consent, managerial,
election and other membership rights to the applicable Pledged Collateral and
(y) exercise, or direct any Pledgor as to the exercise of any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the applicable Pledged Collateral, as if the Administrative Agent
were the absolute owner thereof, all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure so to do or delay in so doing. Such
authorization shall constitute an irrevocable voting proxy from such Pledgor to
the Administrative Agent or, at the Administrative Agent’s option, to the
Administrative Agent’s nominee; and


(ii)    After an Event of Default is cured or waived, such Pledgor will have the
right to exercise the voting and rights, powers, privileges and options that it
would otherwise be entitled to exercise pursuant to the terms of the Pledge
Agreement prior to the occurrence of any such Event of Default.


SECTION 9.    Dividends and Other Distributions.


(a)
So long as no Event of Default has occurred and is continuing:



(i)
Each Pledgor shall be entitled to receive and retain any and all dividends,

cash distributions and interest paid in respect of the Pledged Collateral to the
extent such distributions are not prohibited by the Loan Documents; and


(ii)
The Administrative Agent shall execute and deliver (or cause to be

executed and delivered) to each Pledgor all such proxies and other instruments
as such Pledgor may reasonably request for the purpose of enabling such Pledgor
to receive the dividends or interest payments which it is authorized to receive
and retain pursuant to clause (i) above.


(b)
After the occurrence and during the continuance of an Event of Default:










--------------------------------------------------------------------------------





(i)
Except as otherwise permitted pursuant to the terms of the Credit

Agreement, all rights of the Pledgors to receive the dividends, distributions
and interest payments which it would otherwise be authorized to receive and
retain pursuant to Section 9(a)(i) hereof shall, cease, and all such rights
shall, subject in all respects to the provisions of the Intercreditor Agreement,
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Credit Parties, which shall thereupon have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and


(ii)
All dividends, distributions and interest payments which are received by

any Pledgor contrary to the provisions of clause (i) of this Section 9(b),
subject in all respects to the provisions of the Intercreditor Agreement, shall
be received in trust for the Administrative Agent, for the benefit of the
Administrative Agent and the Credit Parties, shall be segregated from other
funds of such Pledgor and shall be paid over immediately to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsements).


The Pledgors will reimburse the Administrative Agent and/or the Credit Parties
for all expenses incurred by the Administrative Agent and/or the Credit Parties,
including, without limitation, reasonable attorneys’ and accountants’ fees and
expenses in connection with the foregoing, all in accordance with Section 10.04
of the Credit Agreement.






Agreement:

SECTION 10.

Remedies. Subject in all respects to the provisions of the Intercreditor





(a)
The Administrative Agent shall have, in addition to any other rights given under

this Pledge Agreement or by law, all of the rights and remedies with respect to
the Pledged Collateral of a secured party under the UCC. After the occurrence
and during the continuance of an Event of Default and subject to any notice
requirements expressly set forth herein, the Administrative Agent (personally or
through an agent) is hereby authorized and empowered to transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exercise all voting rights with respect thereto, to collect and
receive all cash dividends or distributions and other distributions made
thereon, and to otherwise act with respect to the Pledged Collateral as though
the Administrative Agent were the outright owner thereof (in the case of a
limited liability company, the sole member and manager thereof and, in the case
of a partnership, a partner thereof), each Pledgor hereby irrevocably
constituting and appointing the Administrative Agent as the proxy and attorney
in fact of such Pledgor, with full power of substitution to do so; provided,
however, that the Administrative Agent shall have no duty to exercise any such
right or to preserve the same and shall not be liable for any failure to do so
or for any delay in doing so. In addition, after the occurrence and during the
continuance of an Event of Default and subject to any notice requirements
expressly set forth herein, the Administrative Agent shall have such powers of
sale and other powers as may be conferred by applicable law and regulatory
requirements. With respect to the Pledged Collateral or any part thereof which
shall then be in or shall thereafter come into the possession or custody of the
Administrative Agent or which the Administrative Agent shall otherwise have the
ability to transfer







--------------------------------------------------------------------------------




under applicable law, the Administrative Agent may, in its sole discretion,
after the occurrence and during the continuance of an Event of Default,
following not less than ten (10) days prior written notice from the
Administrative Agent to the Pledgors, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale, in one or more sales or
lots, at such price as the Administrative Agent may deem best, for cash or on
credit or for future delivery, without assumption of any credit risk, and the
purchaser of any or all of the Pledged









--------------------------------------------------------------------------------





Collateral so sold shall thereafter own the same, absolutely free from any
claim, encumbrance or right of any kind whatsoever. The Administrative Agent and
each of the Credit Parties may, in its own name, or in the name of a designee or
nominee, buy the Pledged Collateral at any public sale and, if permitted by
applicable law, buy the Pledged Collateral at any private sale. The Pledgors
jointly and severally agree to pay to the Administrative Agent all reasonable
out of pocket expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) of, or incidental to, the
enforcement of any of the provisions hereof in accordance with Section 10.04 of
the Credit Agreement. The Administrative Agent agrees to distribute any proceeds
of the sale of the Pledged Collateral in accordance with Section 10(d) and the
Pledgors shall remain liable for any deficiency following the sale of the
Pledged Collateral.


(b)
The Administrative Agent will give the applicable Pledgor reasonable notice of

the time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made. Any sale of the
Pledged Collateral conducted in conformity with reasonable commercial practices
of Lenders, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by such Pledgor as
provided in Section 22 below at least ten (10) days before the time of the sale
or disposition; provided, however, that the Administrative Agent may give any
shorter notice that is commercially reasonable under the circumstances. Any
other requirement of notice, demand or advertisement for sale is waived, to the
extent permitted by law, except as expressly set forth herein.


(c)
In view of the fact that federal and state securities laws may impose certain

restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, each Pledgor agrees that after the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may, from time to time, following not less than ten (10)
days prior written notice from the Administrative Agent to the Pledgors, attempt
to sell all or any part of the Pledged Collateral by means of a private
placement restricting the bidders and prospective purchasers to those who are
qualified and will represent and agree that they are purchasing for investment
only and not for distribution. In so doing, the Administrative Agent may solicit
offers to buy the Pledged Collateral, or any part of it, from a limited number
of investors deemed by the Administrative Agent, in its reasonable judgment, to
be financially responsible parties who might be interested in purchasing the
Pledged Collateral. If the Administrative Agent solicits such offers from not
less than four (4) such investors, then the acceptance by the Administrative
Agent of the highest offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral;
provided, however, that this Section does not impose a requirement that the
Administrative Agent solicit offers from four (4) or more investors in order for
the sale to be commercially reasonable. Each Pledgor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under federal or state securities laws, even if such issuer would
agree to do so.


(d)
All proceeds of the sale of the Pledged Collateral received by the
Administrative

Agent hereunder shall be applied by the Administrative Agent to payment of the
Obligations pursuant to the terms of the Credit Agreement and the Intercreditor
Agreement.









--------------------------------------------------------------------------------





SECTION 11. Administrative Agent Appointed Attorney in Fact. Each Pledgor hereby
appoints the Administrative Agent its attorney in fact, coupled with an
interest, with full authority, subject in all respects to the provisions of the
Intercreditor Agreement and this Agreement, in the name of such Pledgor or
otherwise, from time to time in the Administrative Agent’s sole discretion
following the occurrence and during the continuance of an Event of Default, to
take any action and to execute any instrument which the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to such Pledgor representing any dividend, distribution, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same and to arrange for the transfer
of all or any part of the Pledged Collateral on the books of the Pledged
Subsidiaries to the name of the Administrative Agent or the Administrative
Agent’s nominee.


SECTION 12. Waivers.


(a)Each Pledgor waives presentment and demand for payment of any of the
Obligations, protest and notice of dishonor or default with respect to any of
the Obligations and all other notices to which such Pledgor might otherwise be
entitled except as otherwise expressly provided herein or in the applicable Loan
Document.


(b)
Each Pledgor understands and agrees that its obligations and liabilities under
this

Pledge Agreement shall remain in full force and effect, notwithstanding
foreclosure of any property securing all or any part of the Obligations by
trustee sale or any other reason impairing the right of any Pledgor, the
Administrative Agent or any of the Credit Parties to proceed against any Pledged
Subsidiary, any other guarantor or any Pledged Subsidiary or such guarantor’s
property. Each Pledgor agrees that all of its obligations under this Pledge
Agreement shall remain in full force and effect without defense, offset or
counterclaim of any kind, notwithstanding that such Pledgor’s rights against any
Pledged Subsidiary may be impaired, destroyed or otherwise affected by reason of
any action or inaction on the part of the Administrative Agent or any Credit
Party.


(c)
Each Pledgor hereby expressly waives the benefits of any law in any jurisdiction

purporting to allow a guarantor or pledgor to revoke a continuing guaranty or
pledge with respect to any transactions occurring after the date of the guaranty
or pledge.


SECTION 13. Term. This Pledge Agreement shall remain in full force and effect
with
respect to each Pledgor until the earliest of (a) the termination of the Credit
Agreement and the repayment in full of all Obligations arising in respect
thereof (other than contingent indemnification obligations), (b) solely with
respect to such Pledgor (but not any other Pledgor) and the Pledged Collateral
of such Pledgor, the release or termination of the obligations of such Pledgor
and its Pledged Collateral hereunder in accordance with the terms of the Credit
Agreement, at which point this Pledge Agreement shall (solely with respect to
such Pledgor, in the case of clause (b)), automatically terminate and have no
further force and effect (other than any provisions of this Pledge Agreement
that expressly survive the termination hereof) (c) upon the occurrence of a
Collateral Release Date in accordance with the terms and conditions of Section
6.17 of the Credit Agreement, or (d) as otherwise specified in Section 9.10 of
the Credit Agreement, including if all of the Liens granted hereunder on the
Pledged Collateral are released. The Administrative Agent agrees to execute and
deliver such documents as are reasonably requested in accordance with the terms
of the Credit Agreement by the Borrower or any such Pledgor to evidence such
termination or release, at the Borrower’s or such Pledgor’s sole cost and
expense.


SECTION 14. Successors and Assigns. This Pledge Agreement shall be binding upon
and inure to the benefit of each Pledgor, the Administrative Agent, for the
benefit of itself and the Credit









--------------------------------------------------------------------------------





Parties, and their respective successors and assigns. Each Pledgor’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for such Pledgor.


SECTION 15. GOVERNING LAW. THIS PLEDGE AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 16. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION;
VENUE; SERVICE OF PROCESS.


(A)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(B)
THE BORROWER AND EACH OTHER PLEDGOR IRREVOCABLY AND

UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE
AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AGAINST THE BORROWER
OR ANY OTHER PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF

PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY









--------------------------------------------------------------------------------





PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(D)
THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY

EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT WITH THE ADVICE OF COUNSEL AND
WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE
THE PAYMENT OF ALL AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
AND THE TERMINATION OF THIS PLEDGE AGREEMENT.


SECTION 17. No Strict Construction. The parties hereto have participated jointly
in
the negotiation and drafting of this Pledge Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.


SECTION 18. Severability.    Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.


SECTION 19. Further Assurances. Each Pledgor agrees that it will cooperate with
the
Administrative Agent and will execute and deliver, or cause to be executed and
delivered, all such other stock powers, proxies, instruments and documents, and
will take all such other actions, including, without limitation, the execution
and filing of financing statements (and each Pledgor hereby authorizes the
Administrative Agent to file any such financing statements), as the
Administrative Agent may reasonably deem necessary from time to time in order to
carry out the provisions and purposes of this Pledge Agreement.


SECTION 20. The Administrative Agent’s Duty of Care. The Administrative Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Without limiting the generality of the foregoing, the
Administrative Agent shall be under no obligation to take any steps necessary to
preserve rights in the Pledged Collateral against any other parties but may do
so at its option. All expenses incurred in connection therewith shall be for the
sole account of the Pledgors, and shall constitute part of the Obligations
secured hereby.


SECTION 21. Notices. All notices and other communications provided for hereunder
shall be delivered in the manner set forth in Section 10.02 of the Credit
Agreement.


SECTION 22. Amendments, Waivers and Consents. This Pledge Agreement may not
be amended except in a writing signed by the Administrative Agent and each
Pledgor, subject to Sections 9.10 and 10.01 of the Credit Agreement.


SECTION 23. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.









--------------------------------------------------------------------------------





SECTION 24. Execution in Counterparts; Electronic Execution.    This Pledge
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart signature page of this Pledge Agreement by telecopier or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 25. ENTIRE AGREEMENT. THIS PLEDGE AGREEMENT AND THE
OTHER LOAN DOCUMENTS (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE INTERCREDITOR
AGREEMENT) REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


SECTION 26. Additional Pledgors. Pursuant to the Credit Agreement, the Borrower
may be required to, and/or to cause certain Subsidiaries to, execute and deliver
to the Administrative Agent (a) in the case of a Subsidiary that is not a
Pledgor at such time, a Pledge Supplement in the form of Exhibit A hereto and
(b) in the case of the Borrower or a Subsidiary that is a Pledgor at such time,
a Pledge Amendment in the form of Exhibit B hereto, together with such
supporting documentation required pursuant to the Credit Agreement as the
Administrative Agent may reasonably request, in order to create a perfected
security interest in the equity interests in certain Subsidiaries. The execution
and delivery of such instrument shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Pledge Agreement.


SECTION 27. Irrevocable Agreements.    Each Pledgor irrevocably agrees that
notwithstanding anything to the contrary contained in the applicable Partnership
Agreement with respect to any Pledged Partnership Interests pledged by it
hereunder or in the applicable Operating Agreement with respect to any Pledged
Membership Interests pledged by it hereunder, (a) such Pledgor shall be entitled
to make an assignment of its interest (or any part thereof) in such partnership
and/or limited liability company pursuant to any Loan Document executed by such
Pledgor to secure the Obligations, (b) subject in all respects to the provisions
of the Intercreditor Agreement, the Administrative Agent and/or the Credit
Parties shall be entitled to exercise any and all of their rights and remedies
against such Pledged Partnership Interests and/or Pledged Membership Interests
pursuant to such Loan Documents, including, without limitation, any rights to
foreclose upon or otherwise effectuate an assignment of such Pledged Partnership
Interests and/or Pledged Membership Interests in accordance therewith, and (c)
subject in all respects to the provisions of the Intercreditor Agreement, the
Administrative Agent and/or the Credit Parties (and/or any Affiliate of the
Administrative Agent and/or the Credit Parties and/or any entity formed by the
Administrative Agent and/or the Credit Parties) shall be entitled to be admitted
as a partner (including as the general partner) of such partnership or as a
member (including as the managing member) of such limited liability company, as
the case may be, and/or make an assignment of all or any portion of such
interest to any Person(s) who shall have the right to be admitted as partners of
such partnership or a member of such limited liability company, as the case may
be (each of clauses (a), (b) and (c) collectively, a “Permitted Assignment”).
For the avoidance of doubt, any assignee of the Administrative Agent and/or the
Credit Parties that shall become a partner of any such Partnership or a member
of any such limited liability company, as the case may be, pursuant to a
Permitted Assignment (excluding any assignee that is an entity formed by the
Administrative Agent and/or the Credit Parties and continues to hold an interest
as a partner of such partnership or member of such limited liability company, as
the case may be) shall thereafter be subject to the terms of this Section 27 for
any subsequent assignment to be made by such partner or member, as the case may
be.









--------------------------------------------------------------------------------





SECTION 28. Intercreditor Agreement Governs.


(a)
Notwithstanding anything herein to the contrary, the liens and security
interests

granted pursuant to this Pledge Agreement and the exercise of any right or
remedy with respect to any Pledged Collateral hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of June 29, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of America, N.A., as BOA Credit Facility
Collateral Agent (as defined therein) and BOA Term Loan Collateral Agent (as
defined therein), Capital One, National Association, as the Capital One Term
Loan Collateral Agent (as defined therein), Truist Bank, as the Senior Notes
Collateral Agent (as defined therein), U.S. Bank National Association, as the US
Bank Lessee LOC Secured Party (as defined therein) and the US Bank Term Loan
Collateral Agent (as defined therein), certain other Persons party or that may
become party thereto from time to time as an Additional Pari Passu Collateral
Agent (as defined therein), and acknowledged by the Borrower, the Parent REIT
and certain Subsidiaries of the Borrower from time to time party thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Pledge Agreement, the terms of the Intercreditor Agreement shall govern and
control.


(b)
In accordance with the terms of the Intercreditor Agreement, any Pledged

Collateral delivered to the Administrative Agent (or if not the Administrative
Agent, the Authorized Collateral Agent (as defined in the Intercreditor
Agreement) shall be held by such Person as gratuitous bailee for the Pari Passu
Secured Parties (as defined in the Intercreditor Agreement) solely for the
purpose of perfecting the security interest granted under this Pledge Agreement.


(c)
Nothing contained in the Intercreditor Agreement shall be deemed to modify any

of the provisions of this Pledge Agreement, which, as among the Borrower, the
Pledgors and the Administrative Agent shall remain in full force and effect in
accordance with its terms.


SECTION 29. Delivery of Collateral. To the extent any Pledgor is required
hereunder
to deliver Common Collateral (as defined in the Intercreditor Agreement) to the
Administrative Agent for purposes of possession and control and is unable to do
so as a result of having previously delivered such Common Collateral to the
Authorized Collateral Agent (as defined in the Intercreditor Agreement), in the
event such Person is not the Administrative Agent, in accordance with the terms
of the Intercreditor Agreement, such Pledgor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to such
Authorized Collateral Agent, acting as a gratuitous bailee of the Administrative
Agent pursuant to the Intercreditor Agreement.


The remainder of this page is intentionally blank.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have executed this
Pledge Agreement as of the date set forth above.




PLEDGORS:
[INSERT NAME OF PLEDGOR]


By:     Name: [Type Signatory Name]
Title:    [Type Signatory Title]




Address for Notices for all Pledgors:
Address:    



--------------------------------------------------------------------------------



Attention:                 Telecopier: (    )    -    









--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
By:     Name: [Type Signatory Name]
Title: [Type Signatory Title]









--------------------------------------------------------------------------------
































































































































--------------------------------------------------------------------------------






4\\D8C37- -0138854466/-0204000207 v- 1.25108074 v5


Acknowledgement to Pledge Agreement









--------------------------------------------------------------------------------





SCHEDULE I
to
PLEDGE AGREEMENT PLEDGED SUBSIDIARIES
Pledged Stock


Pledgor
Record Holder
Pledged Subsidiary
Cert. No.
No. of Shares
% of  Interests held by Pledgor
% of Total Outstanding Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Membership Interests


Pledgor
 
Pledged Subsidiary
Percentage of Membership Interest
 
 
 
owned by the Pledgor
 
 
 
 
 
 
 
 





Pledged Partnership Interests


Pledgor
 
Pledged Subsidiary
Percentage of Partnership Interest
 
 
 
owned by the Pledgor
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





SCHEDULE II
to
PLEDGE AGREEMENT
TYPES OF ENTITY, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION
Pledgor
Type of Entity
Jurisdiction of Organization
Mailing Address of Chief Executive Office
 
 
 
 
 
 
 
 
 





PRIOR NAMES OF PLEDGORS DURING LAST FIVE YEARS
Pledgor
 
Prior Name
Date of Name Change
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT A
to
PLEDGE AGREEMENT
FORM OF PLEDGE SUPPLEMENT




SUPPLEMENT NO.

dated as of

    , 20    (this “Supplement”) to



the PLEDGE AGREEMENT dated as of [●], 202[●] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), among certain Subsidiaries of the Borrower from time to time
signatory thereto (each as a “Pledgor”, and collectively, as the “Pledgors”) and
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent for the benefit of the
Credit Parties (in such capacity, the “Administrative Agent”).


Reference is made to the Amended and Restated Credit Agreement dated as of
October 13, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), entered into among Pebblebrook Hotel,
L.P., a Delaware limited partnership (the “Borrower”), Pebblebrook Hotel Trust,
a Maryland real estate investment trust (the “Parent REIT”), the Subsidiaries of
the Borrower from time to time party thereto as Guarantors, each lender from
time to time party thereto (collectively, the “Lenders”), the Administrative
Agent and the other parties thereto.


Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Pledge Agreement or the Credit Agreement.


The undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and the
Pledge Agreement to become a Pledgor under the Pledge Agreement in consideration
for Loans previously made to, or issued for the account of, the Borrower.


Accordingly, Administrative Agent and the New Pledgor agree as follows:


SECTION 1. In accordance with Section 26 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except for
representations and warranties which by their express terms refer to a specific
date. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to Administrative Agent, its successors and assigns, a security interest in and
Lien on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.









--------------------------------------------------------------------------------




SECTION 2. The New Pledgor represents and warrants to Administrative Agent that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting Credit Parties’ rights
generally.


SECTION 3. This Supplement may be executed in any number of counterparts, each
of which shall be an original, but all of which shall together constitute one
and the same agreement. This Supplement shall become effective when
Administrative Agent shall have received counterparts of this









--------------------------------------------------------------------------------





Supplement that, when taken together, bear the signatures of the New Pledgor and
Administrative Agent. Delivery of an executed signature page of this Supplement
by facsimile transmission or pdf shall be effective as delivery of a manually
executed counterpart hereof.


SECTION 4.    The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule with respect to all
its Pledged Collateral.


SECTION 5.    Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.


SECTION 6. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature below.


SECTION 8. The New Pledgor agrees to reimburse Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for
Administrative Agent in accordance with Section 10.04 of the Credit Agreement.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Pledgor and Administrative Agent have duly executed
this Supplement as of the day and year first above written.
[NEW PLEDGOR]
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]
    Address:    



--------------------------------------------------------------------------------



Attention:     
    Telecopier: (    )    -    




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]









--------------------------------------------------------------------------------












        Schedule I
to Supplement No.    
to the Pledge Agreement




Pledged Stock


Pledgor        Record Holder        Pledged     Certificate Number    Number of
Shares    %
Subsidiary
    




Pledged Membership Interests


Pledgor        Pledged Subsidiary    Percentage of Membership Interest owned by
the Pledgor








Pledged Partnership Interests


Pledgor        Pledged Subsidiary    Percentage of Partnership Interest owned by
the Pledgor











--------------------------------------------------------------------------------











EXHIBIT B
to
PLEDGE AGREEMENT
FORM OF PLEDGE AMENDMENT
Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of [●],
202[●], by and among    (the “Pledgor”), certain other Subsidiaries of the
Borrower from
time to time signatory thereto and U.S. Bank National Association, as
Administrative Agent for the benefit of the Credit Parties (in such capacity,
the “Administrative Agent”), whereby the Pledgor has pledged certain capital
stock, membership interests and partnership interests, as applicable, of certain
of its Subsidiaries as collateral to the Administrative Agent, for the ratable
benefit of the Credit Parties, as more fully described in the Pledge Agreement.
This Amendment is a “Pledge Amendment” as defined in the Pledge Agreement and
is, together with the acknowledgments, certificates, and Powers delivered
herewith, subject in all respects to the terms and provisions of the Pledge
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Pledge Agreement.


By its execution below, the Pledgor hereby agrees that (i) the [capital stock of
the corporation(s)] [membership interests of the limited liability company(s)]
[partnership interests of the partnership(s)] listed on Schedule I hereto shall
be pledged to the Administrative Agent as additional collateral pursuant to
Section 2[(a)(b)(c)](ii) of the Pledge Agreement, (ii) such property shall be
considered [Pledged Stock] [Pledged Membership Interests] [Pledged Partnership
Interests] under the Pledge Agreement and be a part of the Pledged Collateral
pursuant to Section 2 of the Pledge Agreement, and (iii) each such [corporation]
[limited liability company] [partnership] listed on Schedule I hereto shall be
considered a Pledged Subsidiary for purposes of the Pledge Agreement.


By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional [Pledged Stock] [Pledged Membership
Interests] [Pledged Partnership Interests] relating hereto. The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Amendment
as of this    day of    ,    .
[PLEDGOR]
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]









--------------------------------------------------------------------------------







Schedule I to
Pledge Amendment






Pledged Stock


Pledgor        Record Holder        Pledged     Certificate Number    Number of
Shares    %
Subsidiary
    




Pledged Membership Interests


Pledgor        Pledged Subsidiary    Percentage of Membership Interest owned by
the Pledgor








Pledged Partnership Interests


Pledgor        Pledged Subsidiary    Percentage of Partnership Interest owned by
the Pledgor













--------------------------------------------------------------------------------







ACKNOWLEDGMENT TO
PLEDGE AMENDMENT
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment, agrees promptly upon the request of the Administrative Agent to note
on its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Administrative Agent without
further consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Administrative Agent
or its nominee or the exercise of voting rights by the Administrative Agent or
its nominee.


[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]









--------------------------------------------------------------------------------





EXHIBIT C
to
PLEDGE AGREEMENT
FORM OF STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Shares of Common Stock of     ,
a    corporation, represented by Certificate No.    (the “Stock”), standing in
the name
of the undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint
    as the undersigned’s true and lawful attorney, for it and in its name and
stead, to sell, assign and transfer all or any of the Stock, and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof; and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or substitute or substitutes
shall lawfully do by virtue hereof.
Dated:    
[PLEDGOR]
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]









--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------







EXHIBIT D
to
PLEDGE AGREEMENT
Form of Control Acknowledgment CONTROL ACKNOWLEDGMENT




PLEDGED SUBSIDIARY:                [MEMBERSHIP][PARTNERSHIP] INTEREST OWNER:


[Name of Pledged Subsidiary]                [Name of Pledgor]




Reference is hereby made to that certain Pledge Agreement dated as of [●],
202[●] (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) among a [member][partner] of [Name of
Pledged Subsidiary], a [     ] limited [liability company][partnership] (a
“Pledged Subsidiary”), certain other Subsidiaries of the Borrower from time to
time signatory thereto and U.S. Bank National Association, as Administrative
Agent for the benefit of the Credit Parties (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings ascribed thereto in the Pledge Agreement.


Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any [membership][partnership] interests in Pledged Subsidiary now and
hereafter owned by the Pledgor are subject to a pledge and security interest in
favor of Administrative Agent. Pledgor hereby instructs the Pledged Subsidiary
to act upon any instruction delivered to it by the Administrative Agent with
respect to the Pledged Collateral without seeking further instruction from the
Pledgor, and, by its execution hereof, the Pledged Subsidiary agrees to do so.


Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly upon the request of the Administrative Agent to note on its books the
security interest granted under such Pledge Agreement. Each Pledged Subsidiary
also waives any rights or requirements at any time hereafter to receive a copy
of such Pledge Agreement in connection with the registration of any Pledged
Collateral in the name of the Administrative Agent or its nominee or the
exercise of voting rights by the Administrative Agent or its nominee.


The remainder of this page is intentionally blank.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this     day of
    , 20     .
[PLEDGOR]
By:    
    Name: [Type Signatory Name]
    Title: [Type Signatory Title]
Acknowledged and accepted this
    day of    , 20     [PLEDGED SUBSIDIARY]
By:
Name: [Type Signatory Name] Title: [Type Signatory Title]





